Ministerio de
Recursos Naturales
No Renovables

GOBIERNO NACIONAL DE
LA REPÚBLICA DEL ECUADOR

MEMORANDO No. 105 -SH-SH-AL.2011

PARA SECRETARIO DE HIDROCARBUROS

DE LIDER DEL PROCESO DE REGISTRO DE HIDROCARUROS
DE LA SECRETARIA DE HIDROCARBUROS

FECHA QUITO, D.M., a 1 DE FEBRERO DE 2011

ASUNTO INSCRIPCIÓN DE DOCUMENTO EN EL REGISTRO DE
HIDROCARBUROS

REF.GD- 2011-01897

Remito a usted, el Contrato Modificatorio a Contrato de Prestación de Servicios
para la Exploración y Explotación de Hidrocarburos (PETROLEO CRUDO), en
el Bloque Puma de la Región Amazónica Ecuatoriana, suscrito el 21 de enero
del 2011 entre el Estado ecuatoriano a través de la Secretaría de
Hidrocarburos y el Consorcio Pegaso, integrado por las Compañías Campo
Puma Oriente S.A., y Joshi Technologies International, Inc., a fin de que sea
legalizada con su firma en la última foja del referido instrumento, con el objeto
de inscribirlo en el Registro de Hidrocarburos a folios 719 al 1229 y cumplir con
lo dispuesto en el Art. 12 de la Ley de Hidrocarburos

Atentamente,

q 72 7 a
Dr. Víctor M Zurita V.

LIDER DEL PROCESO DE REGISTRO DE HIDROCARBUROS
DE LA SECRETARÍA DE HIDROCARBUROS
PEREZ BUSTAMANTE(= ¿PONCE

ABOGADOS

Quito, 1 de febrero de 2011

Señor ingeniero

Ramiro Cazar ros Hat reso Renmibles
Secretaría Nacional de Hidrocarburos 4L isos
Ministerio de Recursos Naturales No Renovables 01 FEB 2011 )
Ciudad.- SH.

Señor Secretario:

Adjunto a la presente sírvase encontrar quince copias certificadas del Contrato
Modificatorio al Contrato de Prestación de Servicios para la Exploración y Explotación
de Hidrocarburos (petróleo crudo), en el Bloque Puma de la Región Amazónica
Ecuatoriana otorgado por la Secretaría de Hidrocarburos del Estado Ecuatoriano a favor
del Consorcio Pegaso, Campo Puma Oriente y Joshi Technologies International, Inc.
con fecha 21 de enero de 2011, ante el Notario Tercero del cantón Quito.
Adicionalmente también acompaño el comprobante de depósito por el pago de la tasa de
inscripción.

Con el fin de dar cumplimiento a la cláusula 35.4 del mencionado contrato, solicito a
usted se sirva proceder con la inscripción del contrato en el Registro de Hidrocarburos a

su cargo.

Por la atención que se sirva dar a la presente, le anticipo mi agradecimiento.

Muy atentamente,

/medb
Adjunto: Comprobante

PBOZP

Av. República de El Salvador 1082 y Naciones Unidas - Edif. Mansión Blanca - Casilla Postal: 17 01 363 - Fax: (593 2) 225 8038 - 224 4462
PBX: (593 2) 225 4323 - (593 2) 226 0666
http://www.pbplaw.com
Quito - Ecuador

( NCO PICHINCHA
ósito
+ TOR PUBLICO
BP-SP 3245195104
MINISTERIO DE RECURSOS NAT

10720721
10,000.00
10,009.00

USD y

162 - AG. GONZALEZ SUAREZ
CMMOSQUE

2011/Feb/01 12h55
Sec-228, En Línea

'blínea Valor
J0499 10,000.00

NOTARIA TERCERA
DEL CANTON QUITO

NOTARIO

ESCRITURA No:

TR
716

COPIA: SEGUNDA

DE LA ESCRITURA DE:

CONTRATO MOFIFICATORIO A CONTRATO DE

CION DE SERVICIOS BRAT z

PARROQUIA:

CUANTÍA:

Dirección: Jorge Washington E4-59 y Av. Amazonas
Edif. Rocafuerte - 5to. Piso
Telefax: 252-0214 / 252-8969 / 255-8336 / 250-0086
email: principalOnotariaterceraquito.com
Quito - Ecuador

DR. ROBERTO SALGADO SALGADO
NOTARIO ,
1 719 j

NOTARIA

TERCERA

PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS

(PETRÓLEO CRUDO), EN EL BLOQUE PUMA DE LA REGIÓN
AMAZÓNICA ECUATORIANA

CUANTIA: INDETERMINADA

Dl: — COPIAS

En la ciudad de San Francisco de Quito, capital de la República
del Ecuador, hoy día viernes veinte y uno de enero del año dos
mil once, ante mí DOCTOR GERMAN FLOR CISNEROS,
NOTARIO TERCERO Suplente del Distrito Metropolitan!
Quito, comparecen, el ingeniero Ramiro Cazar Ayala, el
calidad de Secretario de la Secretaría de Hidrocarburos, de
conformidad con el nombramiento constante en el AcuelWo
Ministerial número doscientos siete (No. 207) publicado en

Registro Oficial doscientos cincuenta y ocho (258) de diecisiete

(17) de agosto de dos mil diez (2010); y, por otra, el señor Pablo

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 + 252 8969 + 255 8336 = 250 0086 NI .

email: principalOnotariaterceraquito.com
Flores Cueva. en su calidad de Apoderado General y como tal
Representante Legal del Consorcio Pegaso, y de las compañías
Campo Puma Oriente S.A. y Joshi Technologies International,
Inc. Los comparecientes son ecuatorianos, de estado civil
casados, domiciliados en la ciudad de Quito, mayores de edad,
legalmente capaces para contratar y obligarse, a quienes de
conocerlos doy fe; bien instruidos por mi el Notario en el objeto y
resultados de esta escritura que a celebrarla proceden libre y
voluntariamente de acuerdo con la minuta que me presentan y

Sírvase incorporar en el protocolo de escrituras públicas a su
cargo, una que contenga el siguiente Contrato Modificatorio a !

Contrato de Prestación de Servicios para la exploración y

explotación de hidrocarburos (Petróleo Crudo), en el Bloque

Puma de la Región Amazónica ecuatoriana, contenido en las
siguientes Cláusulas: cnn nn.

COMPARECIENTES.- Para la suscripción de este Contrato
Modificatorio comparecen: por una parte el Estado ecuatoriano
por intermedio de la Secretaría de Hidrocarburos, en adelante la
“Secretaría”, representada por el ingeniero Ramiro Cazar Ayala,
de conformidad con el nombramiento constante en el Acuerdo
Ministerial número doscientos siete"(No. 207) publicado en el
Registro Oficial doscientos cincuenta y ocho (258) de diecisiete
(17) de agosto de dos mil diez (2010), y, por otra, el Consorcio
Pegaso, representado por el señor Pablo Flores Cueva, en su
calidad de apoderado general de la compañía Campo Puma
DR. ROBERTO SALGADO SALGADO
€ NOTARIO
121

riente S.A., operadora y representante legal. y
AS

NOTARIA €9aso, y las compañías Campo Puma Otien

TERCER, Ñ :
Technologies International, Inc., representadas

IT

Pablo Flores Cueva, de nacionalidad ecuatoriana, en su talidad
de Apoderado General y como tal Representante Legal, de
dichas compañías, todos ellos en su calidad de Contratista del
Bloque Puma, de conformidad con los poderes [que se
A
CLÁUSULA PRIMERA

ANTECEDENTES

Uno punto uno (1.1) Mediante escritura pública celebrada el
doce (12) de marzo de dos mil ocho (2.008) ante el Notario

Trigésimo Tercero del Cantón Quito e inscrita en el Registro de

Hidrocarburos de la Dirección Nacional de Hidrocarburos el

veinte y siete (27) del mismo mes y año, el Consorcio Pegaso,
integrado por las empresas Upland Oil £ Gas LL ecs
lecontsa S.A. e Ismocol de Colombia S.A., Sucursal Ecuador,
firmó el Contrato para la Explotación y Exploración Adicional de
Hidrocarburos del Campo Marginal Puma. La participación de
las compañías en el Consorcio Pegaso fue la siguiente: Upland
Oil 8 Gas LLC: setenta y cinco por ciento (75%); Pecs lec

S.A.: quince (15%); Ismocol de Colombia S.A.: diez por c

Uno punto dos (1.2) Mediante escritura pública celebrada e
lo
Décimo Quinto del Cantón Quito e inscrita en el Registro de

veintiuno (21) de junio de dos mil diez (2.010) ante el Nota

Hidrocarburos de la Dirección Nacional de Hidrocarburos el

Telefax: 252 0214 + 252 8969 + 255 8336 » 250 0086
email: principal Onotariaterceraquito.com (2. .

3

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ WA Y

NS
722

primero (1?) de julio del mismo año, se cedieron derechos y
obligaciones en el Contrato Original de la siguiente manera:
Upland Oil 8 Gas LLC cedió el sesenta y siete por ciento (67%)
a favor de la compañía Campo Puma Oriente S.A. y el seis por
ciento (6%), a favor de la empresa Pecs lecontsa S.A.,
manteniendo el dos por ciento (2%) de los derechos y
obligaciones del Contrato Original; Ilsmocol de Colombia S.A.
cedió la totalidad de los derechos y obligaciones a favor de Pecs
lecontsa S.A. En consecuencia, el porcentaje de los derechos y
obligaciones de las empresas dentro del Consorcio Pegaso y del
Contrato, quedó conformado de la siguiente manera: Campo
Puma Oriente S.A.: sesenta y siete (87%); Pecs lecontsa S.A.:
treinta y uno (31%); y Upland Oil £ Gas LLC: dos por ciento

Uno punto tres (1.3) Mediante escritura pública celebrada ante
el Notario Primero del Cantón Quito el dieciocho (18) de enero
de dos mil once (2011), las compañías Pecs lecontsa S.A. y
Upland Oil 8, Gas LLC han cedido la totalidad de los derechos y
obligaciones en el Contrato Original a favor de la compañía

Campo Puma Oriente S.A. y de la compañía Joshi Technologies
International, Inc., que integran el Consorcio Pegaso y que en la
actualidad mantienen el ciento por ciento (100%) de los
derechos y obligaciones del Contrato Original. Esta cesión, fue
aprobada mediante Acuerdo Ministerial número doscientos
cuarenta y dos (No. 242) de catorce (14) de enero de dos mil
once (2011), y está sujeta a la condición de que las compañías
potencionalmente cesionarias Campo Puma Oriente S.A. y Joshi

7

7 2 3 DR. ROBERTO SALGADO SALGADO
NOTARIO
5

a Technologies International, Inc., que integrarían el Consorcio

NOTARIPEgaso, suscriban este Contrato Modificatorio. -
TERCERA
Uno punto cuatro (1.4) También el dieciocho (:

dos mil once (2011), ante el Notario Primero del

i
se ha celebrado la escritura pública de Reformá':
del Consorcio Pegaso, copia de la cual se incorpora como

habilitante de esta escritura pública. -.-.—.-.-. miooo on noni.

Uno punto cinco (1.5) De conformidad con lo dispuesto en la

Disposición Transitoria Primera de la Ley Reformatoria a la Ley
de Hidrocarburos y Ley de Régimen Tributario Interno: publicada
en el Registro Oficial Suplemento número doscientos ¡cuarenta y
cuatro (No. 244) de veinte y siete (27) de julio de dos mil diez
(2010), los contratos para la exploración y explotación de
hidrocarburos suscritos bajo distintas modalidades contradtuales
deben modificarse para adoptar el modelo reformado de cóntrato

dieciséis (16) de la Ley de Hidrocarburos, reformado pb el

artículo siete (7) de la Ley Reformatoria a la Leyl|de
Hidrocarburos de veinte y siete (27) de julio de dos mil diez

1
Dir.: Jorge Washington E4-59 y Ay. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ Y
Telefax: 252 0214 + 252 8969 + 255 8336 * 250 0086
email: principalOnotariaterceraquito.com VIA r

5
724

Uno punto siete (1.7) El Grupo Negociador designado por el
Secretario de Hidrocarburos, mediante Oficio GN guión SH guión
dos mil once (GN-SH-2011) de veinte de enero de dos mil once
(20 del'enero de 2011), remitió el informe final y el Acta
Resúmida de. Negociación respectiva, para conocimiento del
Comité de Licitaciones. A
Uno punto ocho (1.8) El Comité de Licitaciones en sesión de
veinte (20) de enero de dos mil once (20 de enero de 2011)
mediante Resolución número diecisiete guión COLH guión dos
mil once guión cero uno guión veinte (No. 017-COLH-2011-01-
20), sobre la base del informe final del Grupo de Negociación
aprobó dicho informe y recomendó al Ministro de Recursos
Naturales No Renovables la celebración de este Contrato'
Modificatorio. nn mms l

|
Uno punto nueve (1.9) El Ministro de Recursos Naturales No ,
Renovables, mediante Resolución 500-MRNNR-2011 de veinte y
uno de enero de dos mil once (21 de enero de 2011), autorizó al
Secretario de Hidrocarburos la suscripción de este Contrato
Modificatorio, que modifica el Contrato Original y cualquier
modificación que se hubiese convenido con anterioridad a la
suscripción de este Contrato...

CLÁUSULA SEGUNDA
DOCUMENTOS DE ESTE CONTRATO MODIFICATORIO

Dos punto uno (2.1) Documentos Habilitantes.- Son

documentos habilitantes de este Contrato Modificatorio y se

NoTAr1AOscientos siete (207) publicado en el Registro Oficial dosci
TERCERA. E
Bincuenta y ocho (258) de diecisiete (17) de agosto;

725

DR. ROBERTO SALGADO SALGADO
NOTARIO

y X

¿Dos punto uno punto uno (2.1.1) El Acuerdo Ministerial

el Grupo Negociador designado por el

Hidrocarburos; -...m.mim inn nn de >

Dos punto uno punto seis (2.1.6) Resolución

diecisiete guión COLH guión dos mil once guión cero und guión

Secretario de Hidrocarburos la suscripción de este Contrato
Modificatorio. -.-.-.-.0.2 inn nn

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, OL 5 S
Telefax: 252 0214 » 252 8969 » 255 8336 + 250 0086

email: principal O notariaterceraquito.com

7

726

Dos punto dos (2.2) Documentos Anexos.- Forman parte

integrante de este Contrato Modificatario los siguientes anexos:

Anexo A

Anexo B
Anexo C

Anexo D

Anexo E

Anexo F
Anexo G
Anexo H

Anexo |
Anexo J
Anexo K

Anexo L

Anexo M

Anexo N

Especificaciones y delimitaciones del Área del
COMtTAtO.

Fórmula para corrección de la calidad del Petróleo
Crudo del Área del Contrato...

Reglamento de Contabilidad. -.-.-.-.-.-.=.=.=.-.-.=.=.=.=.=.=

Formato de las Garantías Solidarias de las Casas

Normas para el funcionamiento del Comité de
Supervisión.-.-.-.-

Copias de las pólizas de seguros previstas en este
COMtAdO. o nn.

Plan de Capacitación. —o.o cion nn.
¡Acta Resumida de Negociación. -.-.-.=..—-,=,,,0.0,0.>
Procedimiento de Levantes. coin nn

Metodología de cálculo para la Tarifa para Campos
Nuevos o por Producción Incremental fruto de

Lista de posibles Consultores. =.=..=.m..2 202.2. n.m.2.-

Pronunciamiento favorable del Procurador General
del Estado mediante el cual se autoriza al Estado

7 2 7 DR. ROBERTO SALGADO SALGADO

NOTARIO
3
someter las controversias originadas;
Ñ
NOTARIA Contrato a arbitraje internacional y tránsigins
TERCERA a

QUITO -ECifaDOR

CLÁUSULA TERCERA

MARCO LEGAL DE LA CONTRATACIÓN (LEGISLACIÓN
APLICABLE)

Tres punto uno (3.1) La Ley Aplicable a este Contrato
Modificatorio es la Constitución de la República del Ecuador,
cualquier tratado internacional, ley, reglamento, decreto,
ordenanza, así como cualquier otra norma emitida o! que se
emita de conformidad con la ley (en adelante, la “Ley Aplicable”).

Tres punto dos (3.2) Los derechos y obligaciones de las Partes

según este Contrato Modificatorio, incluyendo cualquier anexo,
se ejecutarán de acuerdo con la Ley Aplicable. -.-.-.-.-.-. A

CLÁUSULA CUARTA
INTERPRETACIÓN DE ESTE CONTRATO MODIFICAT

Cuatro punto uno (4.1)  Interpretación.- Este Cohtrato
Modificatorio es un contrato administrativo, regulado por |
Aplicable. Las Partes convienen en que interpretarán
Contrato Modificatorio de acuerdo con la Ley Aplicable,
incluyendo las disposiciones del Título Décimo Tercero (XIII),
Libro Cuarto (IV), del Código Civil, dejando establecido que los

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ 14% S
Telefax: 252 0214 > 252 8969 + 255 8336 + 250 0086

email: principalOnotariaterceraquito.com

9
728
- 10

títulos y'el orden de las cláusulas y subcláusulas sólo tienen

propósitos de identificación y referencia. -.-.-.-.=.=.=.0.=.=.=,=0.0.2.-

Cuatro punto uno punto uno (4.1.1) Cualquier tolerancia de
las Partes referida a la falta de cumplimiento de las obligaciones
establecidas en este Contrato Modificatorio, en ningún caso
implicará cambio o alteración de sus estipulaciones, y tal hecho
no constituirá precedente para la interpretación de este Contrato i

Modificatorio, ni fuente de derechos en favor de la Parte que :
1

incumplió las obligaciones. -.-.-. comino nn o nn |
Cuatro punto uno punto dos (4.1.2) Las estipulaciones !

contenidas en este Contrato Modificatorio prevalecerán, en caso |
de discrepancia, frente a las contenidas en cualesquiera otros |
documentos o convenios anteriores suscritos por o celebrados '

entre las Partes. minita i

Cuatro punto uno punto tres (4.1.3) En caso de que existan
contradicciones o conflictos entre las disposiciones de este
Contrato Modificatorio y sus anexos o entre cada uno de ellos,

las Partes acuerdan el siguiente orden de prelación, siendo el

primero de ellos el que prevalecerá sobre los demás y así
sucesivamente: (i) los términos y condiciones de este Contrato
Modificatorio; (ii) el Acta Resumida de Negociación de este
Contrato Modificatorio que se acompaña como anexo; y (iii) los
demás anexos mencionados en la cláusula dos punto dos (2.2)
de este Contrato. miii
Cuatro punto uno punto cuatro (4.1.4) Las Partes aceptan
expresamente que en caso que las estipulaciones contenidas en
este Contrato Modificatorio contravengan las disposiciones

NoTar1Prevalecerán sobre este Contrato Modifica!
TERCERA

7 2 9 DR. ROBERTO SALGADO SALGADO
1 1 NOTARIO

¡5
po

Cuatro punto dos (4.2) Idioma. -.-.-.-.

idioma castellano y dicha versión será considerada para
sus efectos como la Única válida. -.-.-.-. ocio. -.-

ría,

Contratista. -.

Cuatro punto tres (4.3) Definiciones.- Salvo que se esti
contrario en este Contrato Modificatorio, los siguientes tér
en mayúscula inicial tendrán el significado que se indi
continuación. El singular incluirá el plural y viceversa,
medida que el contexto de este Contrato Modificatori
requiera.

Cuatro punto tres punto uno (4.3.1) Actividades

Exploración Adicional: Son aquellas actividades  d
exploración propuestas por la Contratista y acordadas con la

Secretaría en el Plan de Actividades Adicionales, para ser

desarrolladas dentro del Área del Contrato.

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S Ye Y

Telefax: 252 0214 + 252 8969 + 255 8336 + 250 0086
email: principal Onotariaterceraquito.com MG.

11
730

Cuatro punto tres punto dos (4.3.2) Actividades de
Recuperación Mejorada: Son el conjunto de actividades
(técnicas y planes piloto) propuestas por la Contratista y
acordadas con la Secretaría en el Plan de Actividades
Adicionales, que tienen por objeto el aumento del Factor de

Recobro Primario en los Yacimientos de Hidrocarburos
Comercialmente Explotables del Área del Contrato. -.-.-.-.-.-.=.-.-

Cuatro punto tres punto tres (4.3.3) Activo Fijo: Es cualquier
bien no fungible de naturaleza mueble o inmueble, adquirido,
construido o suministrado por la Contratista, para las actividades

previstas en este Contrato Modificatorio, con una vida útil que ¿
exceda de un año y mayor a un mil Dólares, conforme lo!
establecido en el Reglamento de Contabilidad. -.-.-.-.-.-.=.=.-.=.-.=,=

Cuatro punto tres punto cuatro (4.3.4) Agencia d '
Regulación y Control Hidrocarburífero (ARCH): Es el:

organismo  técnico-administrativo, encargado de regular,
J

controlar y fiscalizar las actividades técnicas y operacionales en :
. : os : l

las diferentes fases de la industria hidrocarburífera, que realicen

las empresas públicas o privadas, nacionales, extranjeras,
empresas mixtas, consorcios, asociaciones, u otras formas
contractuales y demás personas naturales o jurídicas,
nacionales O extranjeras que ejecuten actividades

hidrocarburiferas en el Ecuador. =.-.ninnin ni.

Cuatro punto tres punto cinco (4.3.5) Año Fiscal: Es el
período de doce (12) meses comprendido entre el primero (1) de
enero al treinta y uno (31) de diciembre del mismo año,

] e 731 DR. ROBERTO SALGADO SALGADO
) í a 13 NOTARIO
|

l conforme lo establecido en la Codificación de ]

Tributarto:Intermo. == ccoo pesan.
NOTARIA ]

- ECUADOR

superficie terrestre y su proyección en el subsuelo, ubicada
dentro del Bloque, en la cual la Contratista se compromete a
prestar los servicios objeto de este Contrato Modificatori

Cuatro punto tres punto siete (4.3.7) Auditoría Socio! -
) Ambiental: Conjunto de métodos y procedimientos que tigne

como objetivo la determinación de  cumplimientos | o

, conformidades e incumplimientos o no conformidades | de
elementos de la normativa ambiental aplicable y la respectiva

1

licencia ambiental, en base de términos de referencia ted y
aprobados previamente, realizada en el marco de la legislal

ión

ambiental aplicable. -.-.-.-.=.,.=.0 0... non. (==

Cuatro punto tres punto ocho (4.3.8) Autoridad Ambie

Es el Ministerio del Ambiente o su dependencia técnido -
administrativa que controlará, fiscalizará y auditará la gestión
socio ambiental; realizará la evaluación, aprobación de llos
estudios ambientales, licenciamiento y el seguimiento de, las
actividades hidrocarburíferas en todo el territorio ecuatorian

conformidad con la Ley Aplicable. -.-.-.-.-..00iciininininono. 0.4,

Cuatro punto tres punto nueve (4.3.9) Barril: Es la unidad
producción de Petróleo Crudo, equivalente en volumen
cuarenta y dos (42) galones de los Estados Unidos de América,
j medido a Condiciones Estándar. icon ninio

ml
Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, OF. 5 S le "| "
Telefax: 252 0214 » 252 8969 + 255 8336 + 250 0086 IN

email: principal Onotariaterceraquito.com

13
732 o zo
14 o

Cuatro punto tres punto diez (4.3.10)

Bloque: Es el Bloque
denominado .Puma del Mapa Catastral Petrolero Ecuatoriano
elaborado por el Instituto Geográfico Militar, cuyas delimitaciones

y coordenadas se detallan en el Anexo A. —.-.miininicinnncicineon.

Cuatro punto tres punto once (4.3.11) Cambio de Control:
Es cualquier cambio directo o indirecto en el Control de la
Contratista, en el entendido de que luego de que opere dicho
Cambio de Control, (i) no controle a la Contratista y/o (ii) directa
o indirectamente no posea al menos cincuenta por ciento (50%)
de sus acciones que conforman su capital u otro tipo de
participación patrimonial. imc nn

Cuatro punto tres punto doce (4.3.12) Casa Matriz: Las
Casas Matrices de las compañías que conforman la Contratista
son: Joshi Technologies International, Inc., compañía constituida;
según las leyes del Estado de Oklahoma, Estados Unidos d
América y Gammon India Ltd., compañía constituida según la

leyes de la India. icono nn.

Cuatro punto tres punto tres (4.3.13) Centro__de
Fiscalización y Entrega: Es el o los sitios convenidos por las
Partes y aprobados por la Agencia de Regulación y Control
Hidrocarburífero, donde se mide y entrega la Producción
Fiscalizada de Petróleo Crudo, del Área del Contrato y hasta
donde llega la responsabilidad de la "prestación de servicios por
la Contratista según este Contrato Modificatorio. El Centro de
Fiscalización y Entrega de la Producción Fiscalizada del Área
del Contrato estará ubicado temporalmente en la Estación

de Producción de Auca Central, el que será trasladado de forma

NOTARLÁUCA Sur una vez terminada la construcción def: mo,
TERCERA

- 733 DR, ROBERTO SALGADO SALGADO
NOTARIO
15

definitiva a las inmediaciones de la Estación «
í

resultado de actividades adicionales se requi

someterá a consideración de la Secretaría la ubicació
mismo a costo exclusivo de la Contratista. La aprobació)
nuevo Centro de Fiscalización y Entrega corresponderá
Agencia de Regulación y Control Hidrocarburífero, así como la

fiscalización de la producción. -.-.=.. cocino En

Cuatro punto tres punto catorce (4.3.14) Compañías

Relacionadas: Para efectos de este Contrato, se consideran
como Compañías Relacionadas a: Matriz: Es la compañía o
entidad que directa o indirectamente Controla a la Filiallo a la
Subsidiaria; Filial: Es una compañía o entidad que directamente
es Controlada por su Matriz; y, Subsidiaria: Es una comparía o
entidad que es directamente controlada por la Filidl e
indirectamente por la Matriz. Esta definición en nada limitafá la
aplicación de la legislación tributaria en lo relacionado a

relacionadas y precios de transferencia. -.-.-.-.-.-.-.=.=.-.-.-.-.1,

Cuatro punto tres punto quince (4.3.15) Condensad
Gas: Es la mezcla de hidrocarburos provenientes!

Yacimientos de Gas Natural Libre o de Yacimientos

Cuatro punto tres punto dieciséis (4.3.16) Condicion

Estándar: Corresponden a Una presión absoluta de catorce

Li

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S PE -
Telefax: 252 0214 + 252 8969 + 255 8336 » 250 0086

email: principal O notariaterceraquito.com

15

734 : ¿
16

punto siete (14.7) libras por pulgadas cuadradas y a una
temperatura de sesenta (60) grados Fahrenheit. -.-.-.-...-.=.=.=.=.=.-

Cuatro punto tres punto diecisiete (4.3.17) Consultor: Son
las personas naturales o jurídicas, nacionales o extranjeras,
independientes y de reconocido prestigio respecto al asunto
materia de la consulta, para los fines previstos en este Contrato
Modificatorio, de conformidad con la cláusula treinta y tres punto
d1ES (BB). ii nn
Cuatro punto tres punto dieciocho (4.3.18) Consumer Price
Index: Es el índice de precios al consumidor previsto en el
“Consumer Price Index” (CP!) del Bureau of Labor Statistics of
the United States Department of Labor. -..noniminnnciin
Cuatro punto tres punto diecinueve (4.3.19) Contratista: Es
el Consorcio Pegaso, constituido y organizado según las leye 0
de Ecuador e integrado por la compañía Campo Puma Oriente
S.A., compañía organizada y constituida de acuerdo con las
leyes de la República de Panamá, con sede principal en la
ciudad de Panamá, y domiciliada en el Ecuador; y por la!
compañía 'Joshi Technologies International, Inc. compañía
organizada y constituida de acuerdo con las leyes de los
Estados Unidos de América, con sede principal en la ciudad de
Tulsa, Oklahoma, y domiciliada en el Ecuador. -.-.-.-.-.-.-.-.-.-,0,0.>

Cuatro punto tres punto veinte (4.3,20) Contrato / Contrato
Modificatorio: Es este Contrato Modificatorio, incluido sus
documentos habilitantes y anexos. —.-..cin moni nn

Cuatro punto tres punto veintiuno (43.21) * Contrato

y Nercepcoliaome, a lo estipulado en este Contrato Modifcdiona 4
TERCERA

- 735 DR. ROBERTO SALGADO SALGADO
17 NOTARIO

Cuatro punto tres punto veintidós (4.3.22) Control:
cuando es utilizado en relación con una persona jura

facultad de dirigir la. administración o las políticas de

persona jurídica, directa o indirectamente, bien sea a travé
la propiedad de acciones u otros títulos valores. A efectos de

el Control de esa persona jurídica. “Que Contiola”
“Controlado” tienen significados correspondientes. -.-.-.-.-|-.-.-.-.-
Cuatro punto tres punto veintitrés (4.3.23)

Comercialización: Son los costos razonables, suste

directamente imputables y efectivamente incurridos

se originen por el almacenamiento necesario para

Cuatro punto tres punto veinticuatro (4.3.24)
Transporte _ del Estado: Son los costos

Petróleo Crudo producido en el Área del Contrato, desde los
Centros de Fiscalización y Entrega hasta los terminales de

exportación o centros de industrialización en el Ecuador. -.-.-.-.

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 8 74) Y
Telefax: 252 0214 + 252 8969 + 255 8336 + 250 0086 107 :

email: principal O notariaterceraquito.com

17
736

Cuatro punto tres veinticinco (4.3.25) Costos y Gastos de la

Contratista: Son los costos no capitalizables, razonables y
necesarios, incurridos directamente por la Contratista O
indirectamente a través de sus Compañías Relacionadas, dentro
o fuera del Ecuador, durante la Fase de Producción, incluyendo
los señalados en los Programas y Presupuestos Anuales, y
contabilizados de acuerdo al Reglamento de Contabilidad; e
incluirán los operacionales de transporte por ductos secundarios
y los realizados en la ejecución de los programas de
capacitación técnica y administrativa efectuados por la
Contratista, durante la Fase de Producción. -.-.-.-.=.-.0.0i0.. 2.2.0
Cuatro punto tres veintiséis (4.3.26) Daño Ambiental: Es
toda pérdida, disminución, detrimento o menoscabo significativo
de las condiciones preexistentes en el medio ambiente o uno de
sus componentes. Afecta al funcionamiento del ecosistema o a
la renovabilidad de SUS TecurSOS, im inntnnncnn
Cuatro punto tres punto veintisiete (4,3.27) Daños Sociales:
Son los ocasionados a la salud humana, al paisaje, al sosiego
público y -a los bienes públicos o privados, directamente
afectados por actividad contaminante. -.-.-.-.=..ineninncininn

Cuatro punto tres punto veintiocho (4.3.28) Dólar: Es la
moneda de los Estados Unidos de América. -.-.m.m.m.=.=.m 0 2,20, 0.>

Cuatro punto tres punto veintinueve (4.3.29)  Ductos

Principales: * Son el Oleoducto Transecuatoriano, SOTE, el
Oleoducto de Crudos Pesados, OCP, y otros ductos y facilidades
de almacenamiento concomitantes que sean necesarios para
evacuar el Petróleo Crudo desde los Centros de Fiscalización y

37 DR. ROBERTO SALGADO SALGADO
y 1 9 NOTARIO

TERCERA i
Cuatro punto tres punto treinta (4.3.30)

Secundarios: Son los ductos necesarios para. trátis
Petróleo Crudo desde los campos en producción, dentrg del
Área del Contrato, hasta los Centros de Fiscalización y Entrega.

Cuatro punto tres punto treinta y uno (4.3.31) Ecuador /

Estado: Es la República del Ecuador. -.-.-.=.0.=. init.

Cuatro punto tres punto treinta y dos (4.3.32)| EP
PETROECUADOR: Es la Empresa Pública de Hidrocarburos

del Ecuador, PETROECUADOR, con personalidad jurídica,
patrimonio propio, autonomía administrativa, económica,

financiera y operativa; con domicilio principal en la ciudad de

Quito, que tiene por objeto el desarrollo de las actividades|qle le

la Industria Petrolera Internacional: Son aquellas prácticas y

procedimientos generalmente utilizados en la industria petroléra,
por operadores a nivel mundial, respaldados en  criteri
técnicos, en condiciones y circunstancias similares a aquellas
experimentadas en relación con el o los aspectos relevantes del

POYeCtO. in

Telefax: 252 0214 + 252 8969 + 255 8336 + 250 0086
email: principal Onotariaterceraquito.com

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ e

19
738
AAA O

Cuatro punto tres punto treinta y cuatro (4.3.34) Estudios
« Ambientales: Consisten en una estimación predictiva o una
identificación presente tanto de los Daños Sociales como Daños
Ambientales con el fin de establecer las medidas preventivas, las
actividades de mitigación y las medidas de rehabilitación de

impactos ambientales producidos por la ejecución de los

servicios objeto de este Contrato Modificatorio. -.-.-.-.-.-.-.-.=.=.-.=

Cuatro punto tres punto treinta y cinco (4.3.35) Evento del
Insolvencia: Significa cuando: (a) una Persona comience el
forma voluntaria un estado de quiebra, insolvencia, disolución
liquidación o un procedimiento similar; (b) se haya iniciad
contra ella uno de esos procedimientos, y tal procedimiento hay
dado lugar a una orden o medida que no haya sido revocada
resuelta, suspendida o apelada dentro de los sesenta (60) día:
siguientes a su declaración; o (c) una Persona efectúe una
cesión en beneficio de sus acreedores o admita por escrito su
insolvencia oO incapacidad general para cumplir con sus
obligaciones a medida que Se Venzan. omnia nino
Cuatro punto tres punto treinta y seis (4.3.36) Factor de
Recobro Primario: Es la fracción de reservas extraídas de un

Yacimiento por recuperación primaria y que será aprobada por la

Cuatro punto tres punto treinta y siete (4.3.37) Fase de
Desarrollo: Es el lapso durante el Período de Explotación en el
cual se efectuarán las Inversiones de Desarrollo Adicionales y
las actividades necesarias para desarrollar y poner en

producción los Yacimientos descubiertos por Actividades de

20
739

DR. ROBERTO SALGADO SALGADO 1) Jl
A OO O RS
NOTARIO O)

Producción: Es el lapso durante el Período de Explotación

Cuatro punto tres punto treinta y nueve (4.3.39) Fecha

obligaciones de este Contrato Modificatorio y será igual a
Fecha de Vigencia. ini nn...
Cuatro punto tres punto cuarenta y uno (4.3.41) Fuerka
Mayor_o Caso Fortuito: Para efectos de este Contrate
Modificatorio, un evento de Fuerza Mayor o Caso Fortuito
significará cualquier evento o circunstancia, que (i) sea imposible

de resistir, o de ser controlado por la Parte obligada a cumplir la

Dir: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ Y]
Telefax: 252 0214 + 252 8969 » 255 8336 + 250 0086 p Á
email: principalOnotariaterceraquito.com mM

21

740

obligación de que se trate, (ii) sea imprevisible por dicha Parte o
que aún siendo previsible por ésta, no pueda ser evitada, en
todo o en parte, mediante el ejercicio de la debida diligencia de
dicha Parte, (iii) que ocurra después de la Fecha Efectiva de
este Contrato Modificatorio, y (iv) que ocasione la obstrucción o
demora, total o parcial del cumplimiento de las obligaciones de
alguna Parte, según las estipulaciones de este Contrato
Modificatorio. Esta definición abarca, pero no se limita a, lo
establecido en el Código Civil ecuatoriano, e incluyendo!
terremotos, maremotos, inundaciones, deslaves, tormentas,'
incendios, explosiones, paros, huelgas, disturbios sociales, actos:

de guerra (declarada o no), actos de sabotaje, actos 9

terrorismo, acciones u omisiones por parte de cualquier
autoridad, dependencia o entidad estatal. Queda entendido Y
corivenido, sin embargo, que la Secretaría podrá invocar como:
actos constitutivos de Fuerza Mayor, cualquier acto u omisión de
cualquier agencia, organismo o autoridad estatal ecuatoriana,
cuando dichos actos u omisiones sean causados por otros
hechos o circunstancias que, a su vez, constituyan Fuerza
Mayor. Para efectos de este Contrato Modificatorio el término
Caso Fortuito tendrá el mismo significado que Fuerza Mayor. -.-

Cuatro punto tres punto cuarenta y dos (4.3.42) Gas Natural
Asociado: Es la mezcla de hidrocarburos provenientes de
Yacimientos de Petróleo Crudo que a condiciones de presión y

temperatura de superficie pasan al estado gaseoso.

Cuatro punto tres punto cuarenta y tres (4.3.43) Gas Natural
Libre: Es la mezcla de hidrocarburos. provenientes de

2 4 1] DR. ROBERTO SALGADO SALGADO
23 NOTARIO

acimientos de Gas que en condiciones | de
NoTar1¿emperatura de superficie se mantiene en estada gase $
TERCERA ¡ a

Cuatro punto tres punto cuarenta y cuatro -:(4/3:

Gas Natu

Hidrocarburos Líquidos Condensados del

Cuatro punto  4.3.45

reservas (recuperables) proveniente
Recuperación Mejorada «o nuevos descubrimientos
Actividades de Exploración Adicional realizados
Contratista y aprobados por la Secretaría. -.-.-.-.-.-.-.-.-.-.=,-.L=.+.

Cuatro punto tres punto cuarenta y seis (4.3.46)
Bruto del Contrato (YB): Es el valor en Dólares que resul
multiplicar la Producción Fiscalizada entregada por la Contr
por el Precio Promedio Mensual, corregido de acuerdo
calidad equivalente a la producida por la Contratista en el
del Contrato. La corrección de la calidad del Petróleo Crud

Cuatro punto tres punto cuarenta y siete (4.3.47) Ingres! |
Bruto de la Contratista: Es el valor en Dólares que recibirá la
Contratista por la prestación de sus servicios, sobre la base de la

tarifa correspondiente acordada en este Contrato Modificatorio

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 + 252 8969 » 255 8336 » 250 0086 7

email: principalOnotariaterceraquito.com

23

742
24

por cada Barril neto producido y entregado a! Estado, conforme
le'fórmula establecida en la cláusula décima quinta. -.-.-.-.-.-.-.-.-

: Cuatro punto tres punto cuarenta y ocho (4.3.48) Ingreso
Disponible _(YD): Es el valor en Dólares resultante de la
diferencia entre el Ingreso Bruto del Contrato y la suma de los
siguientes conceptos: (i) Margen de Soberanía; (ii) Costos de
Transporte del Estado; (iii) Costos de Comercialización; y (iv) los
Tributos establecidos en la Codificación de la Ley del Fondo!
para el Ecodesarrollo Regional Amazónico y la Ley de Creación.
de Rentas Sustitutivas para las Provincias de Napo, Esmeraldas:
y Sucumbíos, si los mismos resultasen aplicables. -.-.-.-.-.-.-.=.=.-

Cuatro punto tres punto cuarenta y nueve (4.3.49)¡
Inversiones: Son los costos efectuados directamente por la!
Contratista o indirectamente, a través de sus Compañías |
Relacionadas, dentro o fuera del Ecuador, acordados con la
Secretaría, incluyendo los señalados en los Planes, Programas y
Presupuestos Anuales y sus reformas, y contabilizados de
acuerdo al Reglamento de Contabilidad, que son: (i) susceptibles
de capitalización; y (ii) razonables y necesarios para explorar,
descubrir, desarrollar, producir, obtener, transportar, mantener e
incrementar la producción de Petróleo Crudo en el Área del
COMtAtO. ocio A

Cuatro punto tres punto cincuenta (4.3.50) inversiones de
Exploración -Adicional: Son todos los costos incurridos
directamente por la Contratista o indirectamente, a través de sus
Compañías Relacionadas, conforme el Plan de Actividades
Adicionales y sus reformas y contabilizados de acuerdo al

7 4 3 DR. ROBERTO SALGADO SALGADO
NOTARIO
E

eglamento de Contabilidad, durante la ejecuci

ica Cófteto Modificatorio, para explorar, descubrir y eva
TER acimientos en el Área del Contrato. -.-.-.-.

Cuatro punto tres punto cincuenta y STE
Inversiones de Desarrollo Adicional: Son todos los costos

Cuatro punto tres punto cincuenta y dos

través de sus Compañías Relacionadas, conforme el Plan de
Actividades Adicionales y sus reformas, y contabilizadb
acuerdo al Reglamento de Contabilidad, durante la ejecución de
este Contrato Modificatorio, para desarrollar planes pilo
demás actividades que permitan aumentar el Factor de Rel
Primario en los Yacimientos de Hidrocarburos Comercial
Explotables del Área del Contrato. La producción adici

obtenida como resultado de estas Inversiones, será consideláda

Cuatro punto tres punto cincuenta y tres (4.3.53) Licencia

Producciones Incrementales Adicionales. -.-.-.-.-.-.-.-.=.=.=,2,=,=.>

Ambiental: Es la autorización que otorga la Autoridad
Ambiental a una persona natural o jurídica para la ejecución de

un proyecto, obra o actividad de conformidad con la Ley

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 8 m7)

Telefax: 252 0214 + 252 8969 + 255 8336 + 250 0086
email: principalOnotariaterceraquito.com pe És

25

744

Aplicable, en la que se establecen los requisitos, obligaciones y
condiciones que el beneficiario debe cumplir para prevenir,
mitigar o corregir los efectos imprevistos que el proyecto, obra o
actividad autorizada pueda causar en el ambiente. -.-.-.-.-.0.-..-.-

Cuatro punto tres punto cincuenta y cuatro (4.3.54) Margen
de Soberanía: Es el veinte y cinco por ciento (25%) de los
ingresos brutos provenientes de la producción correspondiente!
al Área del Contrato, que el Estado ecuatoriano se reserva de
conformidad con el artículo dieciséis (16) de la Ley de
Hidrocarburos. -.-.-.....0.0.>. nn :
Cuatro punto tres punto cincuenta y cinco (4.3.55)
Ministerio Sectorial / Ministerio: Es el Ministerio de Recurso: i

Naturales No Renovables del Ecuador o aquel que lo sustituya. |
'

Cuatro punto tres punto cincuenta y seis (4.3.56) Ministro!

Sectorial: Es el titular del Ministerio Sectorial. -.-.-.-.-.-.-.-.-.-,-.-.-

Cuatro punto tres punto cincuenta y siete (4.3.57) Modelo

Económico: Formulación matemática de variables, que se
aplica para la estimación del Pago a la Contratista. -.-.-.-.-.-.-.-.=.-
Cuatro punto tres punto cincuenta y ocho (4.3.58) OCP: Es
el Oleoducto de Crudos Pesados: moon
Cuatro punto tres punto. cincuenta y nueve (4.3.59)
Operadora: Es la compañía Campo Puma Oriente S.A. que
ejecutará todas las operaciones objeto de este Contrato
Modificatorio por cuenta de la Contratista. -.-.-.—.-.-.=.=.0.=,0.0,0.0,0>

Cuatro punto tres punto sesenta (4.3.60) Pago_a_la
Contratista: Es el valor que recibe la Contratista, en Dólares o

26

Y
NOTARIA
TERCER Cuatro punto tres punto sesenta y uno (4.

=> 745 DR. ROBERTO SALGADO SALGADO RS

- 27 NOTARIO

en Petróleo Crudo, por sus servicios prestados| en:

“Contrato, conforme a la cláusula décimo quinta. -

Partes: Se refiere al Estado ecuatoriano representado por fa

caso, O se refiere conjuntamente al Estado ecuatoriano

representado por la Secretaría y a la Contratista. -.-.-.-.-.-.-.J-.-.

Explotación: Es el que se inicia en la Fecha de Vigencia

concluye cuando termine este Contrato Modificatorio. El

de Explotación comprende las Fases de Desarrollo

Crudo: Es la mezcla de hidrocarburos en estado líquido a

condiciones de presión y temperatura de superficie. -.-.-.-.-.-.-.-.-

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 8 te Mm”
Telefax: 252 0214 + 252 8969 + 255 8336 + 250 0086 paro

email: principal notariaterceraquito.com

27
m6.
: 28"

Se

Cuatro punto tres punto sesenta y seis A 66) Plan

Cuatro punto tres punto sesenta y siete (4.3.67) Plan de
Actividades: Es el conjunto de actividades comprometidas, de
cumplimiento obligatorio, e Inversiones estimadas de exploración
y/o explotación, a ser ejecutadas por parte de la Contratista, por
su cuenta y riesgo aportando la tecnología, los capitales, y los
equipos, bienes y maquinarias necesarios, en el Área del
Contrato y durante todo el Plazo de Vigencia, detalladas en el
Anexo B de este Contrato Modificatorio. -.-.-.-.=.=.=.=,=.m.....

Cuatro punto tres punto sesenta y ocho (4.3.68) Plan de
Actividades Adicionales: Es el conjunto de actividades de
Exploración Adicional y/o de Recuperación Mejorada e
Inversiones estimadas que podrá realizar la Contratista por su
cuenta y riesgo. Las actividades e Inversiones del Plan de
Actividades Adicionales se podrán realizar de forma secuencial y
dependiente de los resultados obtenidos, con excepción del
programa mínimo de actividades adicionales que será de
cumplimiento obligatorio. En el Anexo C de este Contrato
Modificatorio se describen de manera preliminar e ¡ilustrativa
algunas de las actividades adicionales que pudiesen ser
incluidas en este Plan, las cuales se compensarían con una
Tarifa para Campos Nuevos o por Producción Incremental fruto
de Recuperación Mejorada. -.-.=.- common
Cuatro punto tres punto sesenta y nueve (4.3.69) Plan de
Desarrollo: Es el conjunto de actividades que la Contratista se

28

NOTARIPONEr en prechación Yacimientos de

TERCER.

DR. ROBERTO SALGADO SALGADO
NOTARIO

23

obliga a realizar e Inversiones estimadas, par:

estimadas, incluyendo sus reformas, propuestas

para cumplir con el objeto contractual. Este Plan Quind
será actualizado anualmente. -.-.=.=.0..m iii minis Ln.

computarán en forma continua y en días calendario; y, c

se refiera a “término”, se computarán únicamente los||días

Cuatro punto tres punto setenta punto setenta y dos (4.3.72)

Plazo de Vigencia: Es el que se estipula en la cláusula sexta
de este Contrato Modificatorio. -.-.-.

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 8 Ú
Telefax: 252 0214 + 252 8969 + 255 8336 » 250 0086 197 de

email: principalOnotariaterceraquito.com

29

-- 743

Cuatro punto tres punto setenta y tres (4.3.73) PPI: Es el
índiceide precios al productor previsto en el “Producer's Price
Indéx (PPI) for Industrial Commodities” del “Bureau of Labor
- Statistics of the United States Department of Labor” (Código
PCU213112213112 “support activities for oil and gas
OPeratiONS”). mino ni nn

Cuatro punto tres punto setenta y cuatro (4.3.74) Preci
Promedio Mensual: Se refiere al precio promedio ponderad
de un determinado mes de ventas externas de Petróleo Crud
durante ese mismo periodo, realizadas por ER
PETROECUADOR. Estos precios se expresarán en términos

FOB, puerto ecuatoriano (terminal principal de exportación y en,

Dólares) por Barril. En caso de que EP PETROECUADOR noi
haya realizado ventas externas en dicho mes, el Precio ¡
Promedio Mensual se establecerá conforme a lo estipulado en la j

cláusula quince punto nueve punto ocho (15.9.8). noir.
Cuatro punto tres punto setenta y cinco (4.3.75) Producción
Fiscalizada: Es el volumen de Petróleo Crudo neto producido
en el Área del Contrato fiscalizado por la Agencia de Regulación
y Contro! Hidrocarburífero en el Centro de Fiscalización y
Entrega. -.m.- mm.com imms.

Cuatro punto tres punto setenta y seis  (4.3.76)
Producciones Incrementales Adicionales: Es la producción

de Petróleo Crudo del Área del Contrato, proveniente de
Actividades de Exploración Adicional y/o Actividades de
Recuperación Mejorada, contempladas en el Plan de Desarrollo

respectivo y registradas contablemente de forma separada. -.-.-

?

30
TERCERAe actividades ambientales derivado del respectivó

y 749

DR. ROBERTO SALGADO SALGADO 1) Rx

34 NOTARIO SÓ

uatro punto tres punto setenta y siete (4.3.77.
Presupuesto Ambiental Anual: Se refiere al pró E
ol

manejo ambiental y el presupuesto ambiental deh año siguis

Cuatro punto tres punto setenta y nueve (4.3.79)
Intelectual: Significa la referencia conjunta a todos
derechos, prioridades y privilegios relacionados con la propi
intelectual, bien que surjan de cualquier Ley Aplicable, ley
comunitaria o extranjera o de cualquier otra manera, incluyendo
derechos de autor, licencias de autor, patentes, licencias de
patentes, marcas, licencias sobre marcas, tecnología, know-how

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S
Telefax: 252 0214 « 252 8969 » 255 8336 « 250 0086

email: principal Onotariaterceraquito.com .

31

750

32 7

S5dimientos, y todos los derechos para intentar alguna

acción. bajo derecho o equidad por cualquier violación o
impedimento de los mismos, incluyendo el derecho a recibir
cualquier beneficio, indemnización por daños o similar de ellos. -

Cuatro punto tres punto ochenta (4.3.80) Proyecto: Se
referirá a la ejecución de las actividades y prestación de
servicios a cargo de la Contratista que constituyen el objeto d
este Contrato Modificatorio. -.-.-.-.-.<.-.=.0.0 mtm”

Cuatro punto tres punto ochenta y uno (4.3.81) Reglamento]
de Contabilidad: Es el reglamento aplicable a los Contratos de
Prestación de Servicios para Exploración y Explotación de
Hidrocarburos, que regula la contabilidad de los costos, gastos e '
Inversiones efectuadas por la Contratista para la ejecución de :
las actividades objeto de este Contrato Modificatorio, el cual se '

incorpora como Anexo E. ocio Tn nn

Cuatro punto tres punto ochenta y dos (4.3.82) Reparación
Ambiental: Es el conjunto de acciones y técnicas con el
objetivo de restaurar condiciones ambientales originales o
mejoradas” sustancialmente en sitios contaminados y/o

degradados como consecuencia de las actividades a cargo de la

Contratista...

Cuatro punto tres punto ochenta y tres (4.3.83) Reservas
Probadas Remanentes: Es el volumen de hidrocarburos que
de acuerdo al análisis de la información geológica y de
reservorios, presenta una razonable certeza de ser recuperado

durante la vigencia de este Contrato,- bajo las condiciones

DR. ROBERTO SALGADO SALGADO
NOTARIO

? z Es : Ye
NoTar ¡Aeservas serán las establecidas por la Secretaría
TERCERA,

Situaciones de Emergencia: Para efectos de este Contráto

Modificatorio un evento que constituye una situación / de
emergencia, es aquel que por razones técnicas, mecánicas h de
seguridad, debidamente justificadas por la Contratis
aceptadas por la Secretaría, causa que las Partes se [vean
obligadas a interrumpir total o parcialmente el cumplimiento de
sus actividades u obligaciones estipuladas en este Cohtrato
Modificatorio, en el entendido de que dicho evento:
constituye un evento de Fuerza Mayor; (ii) no fue causado fpor
culpa o dolo de las Partes; y (iii) obliga a las Partes a atoptar
acciones inmediatas necesarias para evitar perjuicios [que
afecten o puedan afectar a las operaciones de la Contratista
según el Contrato Modificatorio o a las Personas que plesten
servicios a cualquiera de las Partes o a bienes de cualqui

las Partes o a terceros o a sus bienes. -.-.-.0..0. 0 0.0 in. n 2 Ln.

Cuatro punto tres punto ochenta y cinco
Subcontratista: Se refiere a cualquier Persona que ej

Cuatro punto tres punto ochenta y seis (4.3.86) Tarifa para
Campos en Producción: Es el valor que se paga a la
Contratista en Dólares, por cada Barril de Petróleo Crudo neto, o

unidad de hidrocarburo correspondiente, producido y entregado

Dir: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 5 L, (A Y)
Telefax: 252 0214 + 252 8969 » 255 8336 » 250 0086 pe E

email: principalOnotariaterceraquito.com

33
o j
34

por la, Contratista en el Centro de Fiscalización y Entrega y se
paga'a a Contratista de acuerdo a lo establecido en la cláusula
décimo QUINA. in
Cuatro punto tres punto ochenta y siete (4.3.87) Tarifa para
Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada: Es el valor que se pagará a la
Contratista en Dólares, por cada Barril de Petróleo Crudo neto, o
unidad de hidrocarburo correspondiente, acordada por las Partes
para la ejecución de un Plan de Desarrollo, a fin de impulsar el
descubrimiento de nuevas reservas o la implementación dej
nuevas técnicas para la recuperación mejorada de las reservas
existentes y se paga a la Contratista de acuerdo a lo establecido
en la cláusula décima QUINÍA. —.—.cocicitin inn.
Cuatro punto tres punto ochenta y ocho (4.3.88) Tasa
Máxima de Producción: Es el máximo volumen de Petróleo
Crudo producido por unidad de tiempo, por Yacimiento, campo o
pozo, de conformidad con la Ley Aplicable, los Estándares de la
Industria Internacional y lo previsto en este Contrato
Modificatorio. moon
Cuatro punto tres punto ochenta y nueve (4.3.89) Tasa
Prime: Es la tasa de interés denominada Prime, publicada por
el Banco Central del Ecuador en los medios impresos o
electrónicos pertinentes, vigente para cada jornada de
valoración. En caso de que el Banco Central del Ecuador deje
de publicar dicha Tasa Prime, será la tasa anual de interés, en
fracción decimal, determinada sobre la base del promedio del

prime rate fijado por los siguientes bancos de los Estados

?

34
753 DR. ROBERTO SALGADO SALGADO
35 NOTARIO

Unidos de América: Citibank N.A. y Morga

Norar¡ Éompany of New York, vigente para cada jornad

TERCERA,

Cuatro punto tres punto noventa (4.3.90)
Cesión: Es cualquier traspaso, delegación ú” Sha” E de
disposición, incluyendo la constitución de una prenda, hipoteda u
otro gravamen similar, que se realice por cualquier medio, bien
sea de manera directa o indirecta, (i) de todo o parte de leste
Contrato Modificatorio o de cualquiera de los derechós u
obligaciones establecidas en este Contrato Modificatorio, b los

intereses en el mismo o (ii) como consecuencia de un Cambio

Cuatro punto tres punto noventa y dos (4.3.92) Trime! tre:
Es el período de tres (3) meses consecutivos que comienza el
primero de enero, primero de abril, primero de julio y primerq de

octubre, de cada Año Fiscal. -.-.-.-.-.=.=.=.=.n cin.

Cuatro punto tres punto noventa y tres (4.3.93) Yacimiento:
Es todo cuerpo de roca, en el cual se ha acumulado Petrólégo
Crudo, gas natural o ambos, y que se comportan como un
unidad independiente en cuanto a mecanismo de producción se

TOÍÍOTE. o mn.

Cuatro punto tres punto noventa y. cuatro (4.3.94)

Yacimientos de Condensado de Gas: Son aquellos
Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 5 ÓN
Telefax: 252 0214 + 252 8969 + 255 8336 * 250 0086
email: principalO notariaterceraquito.com A ve

35

35

Yacimientos de Gas que de ser explotados, producirían gas y
líquidos “en una relación que exceda cien mil pies cúbicos
estándar de'gas por cada barril de hidrocarburos líquidos, según
mediciones hechas en superficie bajo Condiciones Estándar de
presión y temperatura. non
Cuatro punto tres punto noventa y cinco (4.3.95)
Yacimientos _ de Gas: Son aquellos Yacimientos de:
hidrocarburos que, a condiciones de presión y temperatura de.
reservorio contienen hidrocarburos en estado gaseoso. -.-.-.-.-.- :

Cuatro punto tres punto noventa y seis (4.3.96) Yacimientos

de Hidrocarburos  Comercialmente Explotables: Son.
Yacimientos que contienen hidrocarburos (Petróleo Crudo), que

sobre la base de estudios técnico —económicos realizados por la ;
,
Contratista y aprobados por la Secretaría, se demuestre que su '|

explotación resulte conveniente para las Partes. -.0.0.nim.cinmn

Cuatro punto cuatro (4.4) Otras Definiciones.- Cualquier otra
definición necesaria para la aplicación de este Contrato
Modificatorio serán las establecidas en el Reglamento de
Operaciones HidrocarburiferaS. conca
Cuatro punto cinco (4.5) No Discriminación.- La Secretaría
en la interpretación y ejecución de este Contrato Modificatorio,
considerando las particularidades de cada caso, garantizará un
tratamiento no discriminatorio a todos los contratistas de
prestación de servicios para la exploración y explotación de
hidrocarburos que hubieren suscrito sus respectivos contratos de
conformidad con el artículo dieciséis- (16) de la Ley de

Hidrocarburos y al amparo de la- Disposición Transitoria Primera

>

36
E :
E 755 DR. ROBERTO SALGADO SALGADO D QQ
37 NOTARIO IS

¡le la Ley Reformatoria a la Ley de Hidrocarburosty

os

orar Régimen Tributario Interno, publicada en el R

TERCERSuplemento número doscientos cuarenta y cuatig, (N 22

CLÁUSULA QUINTA
OBJETO

Cinco punto uno (5.1) Prestación de Servicios.- Este

Contrato Modificatorio tiene por objeto la prestación de servicios

a la Secretaría por parte de la Contratista, con sus propios
recursos y a su solo riesgo, para la exploración y explotatión de
hidrocarburos, incluyendo Petróleo Crudo, en el Área ¡del

Contrato, de conformidad con los términos y condicidnes

necesarios para el cumplimiento de las obligaciohes

Cinco punto dos (5.2) Contraprestación por los Servicios.-

La Contratista recibirá a cambio de sus servicios el pago de una

Tarifa en Dólares para Campos en Producción, por Barril de

Telefax: 252 0214 » 252 8969 + 255 8336 + 250 0086

email: principal notariaterceraquito.com

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ TS

37

entrega «en el Centro de Fiscalización y Entrega, pagadera en

Dólares o-en Petróleo Crudo, conforme a lo establecido en el
artículo dieciséis (16) de la Ley de Hidrocarburos y la cláusula
décima quinta de este Contrato  Modificatorio. La
contraprestación que corresponda a la Contratista por lo
servicios que preste conforme a este Contrato Modificatorio se
limitará al derecho a recibir el Pago a la Contratista, previsto en

este Contrato Modificatorio, conforme a las tarifas acordadas. -.-

Cinco punto tres (5.3) Servicios Adicionales.- Si com
producto de las Actividades de Exploración Adicional
Actividades de Recuperación Mejorada realizados en el Área de
Contrato se demostrare la existencia de Yacimientos de
Hidrocarburos Comercialmente Explotables o Incremento de
Reservas Comercialmente Explotables, la Contratista y la
Secretaría deberán acordar la Tarifa para Campos Nuevos o por
Producción Incremental fruto de Recuperación Mejorada para el
desarrollo de dichos Yacimientos y acordar el respectivo Plan de
Desarrollo, sin que esto signifique disminuir o suspender sus
obligaciones contenidas en el Plan de Actividades. Si las Partes
no llegaran a ponerse de acuerdo en la Tarifa para Campos
Nuevos o por Producción incremental «fruto de Recuperación
Mejorada para desarrollar y explotar estos Yacimientos o
reservas, la Contratista podrá someter la diferencia al dictamen
vinculante de un Consultor, de conformidad con la cláusula
treinta y tres punto tres (33,3). nin nn

Cinco punto cuatro (5.4) Las Partes convienen que, en el caso

de—descubrirse—Sas—Natural-l-bre—sustencias—aseciadas

38
Y 5 7 DR. ROBERTO SALGADO SALGADO
3 9 NOTARIO

rn

NS) TERCER Brocederá conforme a lo dispuesto en la Ley de ftosa:
| a lo estipulado en este Contrato Modificatorio. -.-.-.-.-.-.-.-.=.-f- nn.

CLÁUSULA SEXTA
PLAZO DE VIGENCIA

El Plazo de Vigencia de este Contrato Modificatorio es desde la
fecha de inscripción de este Contrato Modificatorio en el
de Hidrocarburos hasta el veinte y siete (27) de Marzo de [dos mil

ocho (2028). En el evento de que la Contratista procebiera al

desarrollo de otro Yacimiento de Hidrocarburos Comerciáalmente
Explotable, el Plazo de Vigencia de este Contrato Modificatorio
se extenderá conforme al Plan de Desarrollo respectivo, de
conformidad con lo dispuesto en la Ley de Hidrocarburos.| -.-.-.-.-

CLÁUSULA SÉPTIMA
ÁREA DEL CONTRATO

El Área del Contrato ha sido delimitada para determihar la
superficie en donde la Contratista ejecutará las actividaes y
prestaciones objeto de este Contrato Modificatorio sus

especificaciones y delimitaciones se establecen en el Anexd Y. -

CLÁUSULA OCTAVA

DERECHOS Y OBLIGACIONES DE LAS PARTES

Son de propiedad inalienable, imprescriptible e inembargable d

Estado Ecuatoriano los yacimientos de. hidrocarburos y

substancias que los acompañan, en cualquier estado físico en

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S
Telefax: 252 0214 + 252 8969 » 255 8336 + 250 0086 pe

email: principal Onotariaterceraquito.com

39
40

que se encuentren situados en el territorio nacional. Por lo tanto,
es también propietario de los hidrocarburos extraídos con

ocasión de los servicios prestados por la Contratista. -.-.-.-.-.-.=.=

Ocho punto uno punto uno (8.1.1) La celebración de este
Contrato Modificatorio no concede a la Contratista, a más de los
derechos establecidos en este Contrato Modificatorio, otros
derechos de naturaleza alguna sobre el suelo, el subsuelo o
sobre cualquier recurso natural o no, allí existente, ni sobre las
áreas que se expropiaren en favor de la Secretaría para la
ejecución de este Contrato Modificatorio, ni sobre sus

servidumbres, ni sobre las obras que allí se realizaren. -.-.-.-.-.-.- :

Ocho punto uno punto doce (8.1.2) La delimitación del Área'
del Contrato tiene por objeto únicamente determinar la superficie.
en la cual la Contratista está obligada a prestar los servicios ,
objeto de este Contrato Modificatorio. -.-.-.-..c.ciincinnnnn. j
Ocho punto uno punto tres (8.1.3) La Contratista tendrá el
derecho exclusivo de ejecutar los servicios objeto de este
Contrato Modificatorio, dentro del Área del Contrato. En ningún
caso el ejercicio de tales derechos por parte de la Contratista
implicará una cesión de la titularidad de los derechos que
corresponden al Estado sobre los recursos naturales ubicados
* en el Área del Contrato por parte de la Secretaría. -.-.-.-.-.-.-.=.=.-

Ocho punto uno punto catorce (8.1.4) La Contratista, en virtud
de este Contrato Modificatorio, no tiene derecho a explotar
recursos naturales distintos del Petróleo Crudo existentes en el
Área del Contrato, aunque esos recursos- hubieren sido

descubiertos por ella; excepto en los casos en que celebrare los

40
DR. ROBERTO SALGADO SALGADO
NOTARIO

nora ey 2cuerdo con la Ley Aplicable y a lo estipulado e
TERCER Modificatorio.

E
e

ejercer los derechos establecidos en este Contrato Modifidatorio

Únicamente en relación con las actividades referidas [a los
servicios contratados y no podrá ejercerlos con ningún otré fin, ni

tampoco traspasarlos o disponer de ellos de otra formal sin el

consentimiento previo de la Secretaría. -.-.-

Ocho punto uno punto seis (8.1.6) La Contratista, cualquiera
de sus integrantes o sus Compañías Relacionadas . podrán
intervenir en nuevas licitaciones o participar en otros contratos
para la exploración y explotación de hidrocarburos en el

Ecuador, de conformidad con la Ley Aplicable. -.-.-.-.-.-.-.,-.-.=.-.-

Ocho punto uno punto siete (8.1.7) La Contratista pod Aldser.
sin costo para ésta, el Petróleo Crudo u otros hidrocarburos
provenientes del Área del Contrato, que sean necesarids para

las operaciones, incluyendo pero no limitando, la generadión de

proceso. La referida utilización de hidrocarburos no implitará
transferencia de dominio alguna a favor de la Contratista.
Contratista tenderá a la optimización del uso del Gas Natural

p
Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ 1 7

Telefax: 252 0214 = 252 8969 + 255 8336 + 250 0086 47 -
email: principalOnotariaterceraquito.com

41
Ocho punto'dos (8.2) Obligaciones de la Contratista.- Son

obligaciones! de la Contratista además de otras obligaciones
estipuladas en este Contrato Modificatorio y en la Ley Aplicable,
las siguientes:

Ocho punto dos punto uno (8.2.1) Cumplir con el objeto de
este Contrato Modificatorio.

Ocho punto dos punto dos (8.2.2) Ejecutar las actividade
descritas en el Plan de Actividades y en otros Planes y su:
reformas, acordados por las Partes con sus propios recursos
técnicos, económicos y administrativos, pudiendo subcontratar
los bienes y servicios requeridos, de conformidad con la cláusula,
vigésima tercera; para tal efecto invertirá los capitales!
requeridos, utilizando los equipos, maquinarias y tecnología que'
ÓN :
Ocho punto dos punto tres (8.2.3) Construir las obras civiles y ¡
facilidades petroleras de acuerdo con el Plan de Actividades y
otros Planes acordados por las Partes y sus reformas; y adquirir
e instalar, a su costo, los equipos que servirán para efectuar la
medición y las determinaciones volumétricas, ajustes por
temperatura, contenido de agua y sedimentos y otras
mediciones que fuesen necesarias a fin de determinar el
volumen de la Producción Fiscalizada. -.-.-.-.=.-.0.=. mim. m.m.nono.0.>

Ocho punto dos punto cuatro (8.2.4) Construir o ampliar a su
costo, todos los ductos y facilidades de transporte y
almacenamiento, desde los campos del Área del Contrato en
explotación o que se incorporen en el-futuro, hasta el o los
Centros de Fiscalización y Entrega de acuerdo con el Plan de

42

le 6 i : DR. ROBERTO SALGADO SALGADO
NOTARIO
43

Actividades y otros Planes acordados par tas

reformas. A -

NOTA W
TERCERA Ñ E ¿cuaDoR [|
Ocho punto dos punto cinco (8.2.5) Entregar la-Produó 1ón

Ocho punto dos punto nueve (8.2.9) Cumplir a su costó el
programa de capacitación técnica de conformidad con la| Ley
El
personal técnico y administrativo extranjero de la Contratista

Aplicable y, de acuerdo a lo establecido en el Anexo 1.

proporcionará entrenamiento y capacitación al personal naciohal
y promoverá la transferencia tecnológica. -.-.-.-.-.-.-.-.0..0.0,=.0.-.

Ocho punto dos punto diez (8.2.10) Emplear en la ejecució
de los servicios un mínimo de ecuatorianos de: noventa y cinco

—har ciento (95%) en el personal de obreros, noventa y ci

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ Ze]

Telefax: 252 0214 + 252 8969 » 255 8336 + 250 0086

email: principal O notariaterceraquito.com

43
22

ciénto (95%) en el personal de empleados administrativos y
“setenta y cinco por ciento (75%) en el personal técnico, a menos
que no hubiere técnicos nacionales disponibles, de acuerdo a lo
previsto en la Ley Aplicable. -.-.-.-.-. 0.0.0 ninio.

Ocho punto dos punto once (8.2.11) Mantener informado
permanentemente a la Secretaría sobre el desarrollo de los
servicios efectuados durante la vigencia de este Contrato
Modificatorio. -.-.0.0 0.
Ocho punto dos punto doce (8.2.12) Presentar a la ARCH
informes diarios de perforación y demás reportes requeridos
conforme al Reglamento de Operaciones Hidrocarburíferas así
como con la presentación de un informe completo al término de'
cada operación que bajo los Estándares de la Industria Petrolera.

Ocho punto dos punto trece (8.2.13) Inscribir este Contrato

Modificatorio en el Registro de' Hidrocarburos, dentro de los

treinta (30) primeros días contados desde la fecha de su

Ocho punto dos punto catorce (8.2.14) Entregar a la
Secretaría y a la Autoridad Ambiental, según su competencia,
copia de la información técnica, ambiental y de investigación
relacionada con las actividades de la Contratista referentes a la
ejecución de este Contrato Modificatorio, de conformidad con las
disposiciones legales y reglamentarias vigentes incluyendo datos
geológicos, geofísicos, petrofísicos, de ingeniería, registros e
informes de completación de pozos y -cualesquier otros datos

/

763 DR. ROBERTO SALGADO SALGADO
NOTARIO...
43 ¡

NOTAR vigencia de este Contrato Modificatorio. -.-.-.-.-

TERCERA
Ocho punto dos punto quince qn 2.15) Presenta

Ocho punto dos punto dieciséis (8.2.16) Entregar la la
Secretaría y al Ministerio del Ambiente una copia de los Estudios
Ambientales que se realicen y los documentos qué los

SUSIOMÍAN” e pS

Ocho punto dos punto diecisiete (8.2.17) Presentar|en el

primer mes de cada año a la Secretaría y a la Agencia de

Regulación y Control Hidrocarburífero un informe detallado| sobre
|

las Inversiones, Costos y Gastos de la Contratista, y las

actividades ejecutadas en el Área del Contrato. -.-.-.-.-.-.-.- op

Ocho punto dos punto dieciocho (8.2.18) Presentar hasta el
treinta (30) de abril de cada año a la Secretaría y a la Agencia de
Regulación y Control Hidrocarburífero copia de los estados
financieros debidamente auditados. -.-.-.-.-.-.=.=.=.=.=.=.=,=,=,=.=, eo

Ocho punto dos punto diecinueve (8.2.19) Obtener de la

Autoridad Ambiental competente y de conformidad con la Ley
Aplicable la licencia ambiental respectiva para la ejecución (de
las actividades programadas en el Área del Contrato, la que én
copia deberá ser entregada a la Secretaría. -.-.-.— ion >

Ocho punto dos punto veinte (8.2.20) Proporcionar a

funcionarios autorizados del Ministerio, personal de las Fuerzas

j de seguridad y EZ
Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 $ ¿ Y

Telefax: 252 0214 + 252 8969 + 255 8336 » 250 0086

email: principalO notariaterceraquito.com

45

onarios públicos autorizados por la Secretaría o la Agencia
: Regulación y Control Hidrocarburífero, la información
necesaria para el cumplimiento de sus deberes y obligaciones
que guardaren relación con este Contrato Modificatorio; y,
proveerles temporal y ocasionalmente, cuando las circunstancias
lo requieran y en un número razonable, en las instalaciones de
Campo, las facilidades de transporte, alojamiento y alimentación:
en igualdad de condiciones que las suministradas al personal de:
la Contratista de similar jerarquía, sin asumir ninguna

responsabilidad por los daños y perjuicios que puedan sufri /
tales funcionarios y sus bienes y equipos al realizar su trabajo. -

Ocho punto dos punto veintiuno (8.2.21) Mantener registros

|
contables de conformidad con el Reglamento de Contaba, |
en idioma castellano, de todas sus actividades técnicas,
administrativas y ambientales de manera que se puedan
constatar en forma exacta y fidedigna, las Inversiones, ingresos,
Costos y Gastos de la Contratista. Los documentos que por su
naturaleza técnica se presenten en otros idiomas, incluirán las
respectivas traducciones, si estas fuesen requeridas por la
Secretaría u otras entidades de control. -.-.-.—.0.=,0.0.2,202 0000.22

Ocho punto dos punto veintidós (8.2.22) Proveer a la
Secretaría y a la ARCH, dentro del ámbito de sus competencias,
trimestralmente o, cuando fuere requerido, toda la información,
datos o interpretaciones relacionadas con las actividades
llevadas a cabo por la Contratista en la ejecución de este
Contrato Modificatorio, incluyendo las de carácter científico y

técnico obtenidas en razón de sus trabajos, tales como: perfiles

46

a7

Secciones, informes topográficos, geológicos,!

NOTARI
TERCERgeoquímicos y de perforación; interpretaciones

geofísicas; informes de evaluación de

Ocho punto dos punto veintitrés (8.2.23) Respetar los
derechos relativos a la propiedad industrial de | terceros,
manteniendo a la Secretaría a salvo de reclamaciones
indemnizaciones resultantes del incumplimiento

Obligación. mini nn

Ocho punto dos punto veinticuatro (8.2.24) Supervisar y
vigilar, en forma permanente, la ejecución de los servicios que
se compromete a realizar; y celebrar con los Subcontraátistas, de

acuerdo a la Ley Aplicable, los contratos que fueren necesarios
para el cumplimiento de sus obligaciones asumiendo el

compromiso de responder por la ejecución de sus operaribnes.

o egresados de educación técnica superior relacionada cun la

industria de hidrocarburos, sin asumir responsabilidad por lsus

riesgos, para que realicen prácticas y estudios en los campos de
trabajo del Área del Contrato y/o en las oficinas de la Contratista

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S L /
Telefax: 252 0214 + 252 8969 + 255 8336 + 250 0086 2d ”

email: principal O notariaterceraquito.com

47
a3

enel Ecuador, corriendo por cuenta de la Contratista los gastos

Ñ de” transporte, alojamiento, alimentación y atención médica

“menor y de emergencia. El transporte, alojamiento, alimentación
y atención médica menor y de emergencia antes indicados serán
provistos en igualdad de condiciones que las suministradas al.
personal de la Contratista en el Ecuador. El tiempo de tales
prácticas y estudios y el número de las personas que los realicen
serán fijados de tal manera que no interfieran con la eficiente

ejecución de los servicios y que represente un tiempo total en

meses de pasantías equivalente al 4% del número total de,
empleados por año. La Contratista no tendrá relación laboral
alguna con quienes realicen tales prácticas y estudios. Copias
de los reportes sobre tales prácticas y estudios, en caso de ser
presentados, serán entregados a la Contratista. -.-.-.-.-.-.-.-.-.-.-.- |

Ocho punto dos punto veintisiete (8.2.27) Presentar +
mensualmente a la Secretaría y a la Agencia de Regulación y
Control Hidrocarburífero, un informe de actividades, Inversiones,
Costos y Gastos de la Contratista ejecutados durante el período
TOSPECÍIVO.
Ocho punto dos punto veintiocho (8.2.28) Incluir en sus
presupuestos, las provisiones necesarias para el cierre,
terminación o abandono parcial o total de operaciones y para la
remediación ambiental de las áreas afectadas por las
actividades hidrocarburíferas. -.-.cimcimincin nc

Ocho punto dos punto veintinueve (8.2.29) Presentar al
Comité de Supervisión los Programas y Presupuestos Anuales,
elaborados hasta el treinta (30) de septiembre anterior al Año

/

48
DS : y 767 DR. ROBERTO SALGADO SALGADO
¡a pes 49 NOTARIO

con la recomendación

) Ocho punto dos punto treinta (8.2.30) Presentar al Comité de
) Supervisión el Plan Quinquenal y posteriormente] con la
! recomendación del Comité de Supervisión de acuerdo a lo
indicado en la cláusula trece punto tres (13.3), tramitar su
aprobación por parte de la Secretaría, de conformidad con lo

establecido en la Ley Aplicable. -.-.-.-.-.-.<.iciciihinnnin.m.-

Ocho punto dos punto treinta y uno (8.2.31) Cumplir con las
) disposiciones legales y reglamentarias concordantes, así como
con los Estándares de la Industria Petrolera Internacional, en lo
la relativo a la seguridad e higiene ocupacional para el personal a

) cargo de la Contratista.

) Ocho punto dos punto treinta y dos (8.2.32) Apl car O

de los programas comunitarios y las medidas de compensación

e indemnización previstas en la Ley Aplicable. -.-.-.-.-.-.-.-.-.=.=,=.=

4
Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 8 HT
Telefax: 252 0214 > 252 8969 + 255 8336 + 250 0086 pee .

email: principalOnotariaterceraquito.com

49
390

Ocho punto dos punto treinta y cuatro (8.2.34) Colaborar con

os organismos estatales encargados del desarrollo sustentable
: de: la. zona; donde opera la Contratista, en cumplimiento de sus

progratmías comunitarios y la Ley Aplicable. -.-.-.-.-.=.=,2..=.=.2.2.2.=

Ocho punto dos punto treinta y cinco (8.2.35) Entregar a |
Secretaría, a la terminación de este Contrato Modificatorio po
cualquier causa, sin costo y en buen estado conforme lo:
programas de mantenimiento, salvo el desgaste normal, lo:
pozos, bienes, instalaciones, equipos y obras de infraestructur:
existentes a esa fecha en el Área del Contrato, en el entendid
de que a partir de su entrega, la Secretaría asumirá en form
exclusiva toda responsabilidad sobre dichos pozos, bienes)
instalaciones, equipos y obras de infraestructura. -.-.-.-.-.=.-.-.-.0.-

Ocho punto dos punto treinta y seis (8.2.36) Proponer para la
aprobación de la Secretaría, con la recomendación del Comité
de Supervisión, la Tasa Máxima de Producción, sobre la base de
estudios técnicos convencionales o estudios de simulación de
Yacimientos en concordancia con lo estipulado en la Ley
Aplicable. > Las discrepancias entre la Tasa Máxima de
Producción propuesta y la Tasa Máxima de Producción
aprobada por la Secretaría podrán ser sometidas por la
Contratista a un Consultor de conformidad con la cláusula treinta
y tres punto tres (33.3) El dictamen del Consultor será
VINCUÍANte. ii

Ocho punto tres (8.3) Obligaciones de la Secretaría.- Son
obligaciones de la Secretaría, además de otras obligaciones

y
76 E] DR. ROBERTO SALGADO SALGADO
3 El NOTARIO

NorarrA8S siguientes: -.-.-.

TERCERA La
Ocho punto tres punto uno (8.3.1) Pagar a la ¡Cor

O .HCUADOR

sus servicios de exploración y explotación, “la”"tarifa-—que
corresponda, conforme se determina en la cláusula [décima
quinta de este Contrato Modificatorio. Cuando se traté de los
servicios descritos en el Plan de Actividades, la Secretaría
estará obligada a pagar a la Contratista la Tarifa para| Campos
en Producción. Cuando se trate de los servicios descritos en un

Plan de Desarrollo, la Secretaría estará obligada a pagar a la

Contratista la Tarifa para Campos Nuevos o por Producción

cuando no se los hubiere especificado, dentro del términd| de
quince (15) días contados desde que la Secretaría reciba la
respectiva solicitud, propuesta o requerimiento de la Contratista.
En el caso de Situaciones de Emergencia, la Secretaría deberá

pronunciarse dentro del término de dos (2) días siguientes a la

£
Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S P z 7

Telefax: 252 0214 » 252 8969 » 255 8336 » 250 0086 PL y
email: principal Onotariaterceraquito.com

51

“ñotificación de la Contratista. Si la Secretaría no se pronunciare
dentro de los respectivos términos o plazos, se entenderá que la
Secretaría ha aprobado la correspondiente solicitud, propuesta o
CO
Ochenta punto tres punto cuatro (8.3.4) Proporcionar la
información y documentación que sea necesaria para la
obtención de visas para el personal de nacionalidad extranjera
de la Contratista, que tengan que cumplir actividades en el país
relacionadas con la ejecución de este Contrato Modificatorio, en
el entendido de que la Contratista realizará los trámites

administrativos correspondientes.

Ocho punto tres punto cinco (8.3.5) Conceder a la Contratista:
la opción preferente de compra de Petróleo Crudo del Área del
Contrato, en los términos señalados en los artículos dieciséis
16) inciso cuarto y setenta y uno (71) de la Ley de |
Hidrocarburos, así como en este Contrato Modificatorio.-.-.-.-.-.=.-

Ocho punto tres punto seis (8.3.6) Proporcionar a la
Contratista, sin costo, nueva información y datos técnicos y
tecnológicos que fuesen obtenidos por la Secretaría a partir de la
Fecha de Vigencia, si fuere el caso, que puedan ser usados en
apoyo directo de las operaciones de exploración y explotación
en el Área del Contrato... inc
Ocho punto tres punto siete (8.3.7) Comunicar a la Contratista
sobre cualquier reclamo o procedimiento judicial que pueda
afectar los derechos de la Contratista según este Contrato

Modificatorio, a fin de que la Contratista pueda adoptar las

/

52
TERCERA

+ Yi 7 1 DR. ROBERTO SALGADO SALGADO
NOTARIO

33

[ntereses. a...

operaciones y en los volúmenes promedio que a |

Efectiva viene requiriendo, conforme a las nofmas y

Cualquier incremento en la utilización de cias | para las

operaciones por parte de la Contratista deberá ser ¡apíobada

Contratista para la pronta atención de los distintos trámites que
debe realizar ante ellas, así como procurar la obtención de

cualquier licencia o permiso necesario para el cumplimiento de

este Contrato Modificatorio, en especial los relativos a los
Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ 4
Telefax: 252 0214 + 252 8969 » 255 8336 « 250 0086 p7

email: principalOnotariaterceraquito.com

53

54

predios superficiales, de acuerdo a lo dispuesto por el artículo

no-(91) de la Ley de Hidrocarburos. -.-.-.-.-.=.=.=.2.2.2.-

Ocho punto tres punto once (8.3.11) Recibir la Producción
Fiscalizada del Área del Contrato, y responsabilizarse de la
misma, una vez que haya sido entregada por la Contratista en el
Centro de Fiscalización y Entrega.-.-. =. mitin.
Ocho punto tres punto doce (8.3.12) Suscribir de ser
pertinente, a pedido de la Contratista, los contratos adicionales y

modificatorios previstos en la Ley de Hidrocarburos y en este
Contrato Modificatorio, con sujeción a lo estipulado en la;
cláusula trigésimo segunda de este Contrato Modificatorio. -.-.-.- :

Ocho punto tres punto trece (8,3.13) Solicitar al Ministerio :
Sectorial, a pedido de la Contratista, la autorización en favor de ñ
la Contratista para la extracción y transformación del Petróleo ,
Crudo pesado en el sitio (in situ), mediante una planificación
económica integral, si en el Área del Contrato se hubiere
encontrado como producto de actividades previstas en el Plan
de Desarrollo Petróleo Crudo pesado de quince grados API o

Ocho punto tres punto catorce (8.3.14) Facilitar a la
Contratista, de acuerdo con la Ley Aplicable y las estipulaciones
de este Contrato Modificatorio, el uso de las vías, medios de
comunicación y transporte existentes o por construirse, así como
la utilización de materiales naturales de construcción y
combustibles requeridos por las operaciones, así como para la
obtención de cualquier licencia o permiso necesarios para el

cumplimiento de este Contrato Modificatorio. -.-.-.-.-.-..m.m.m.n.0.-

54
AS,

DR. ROBERTO SALGADO SALGADO

E NOTARIO
35
Dcho punto tres punto quince (8.3.15) Elí LR
ads las comunidades será asumido por Mis de 3: a la
TERCER Secretaría de Pueblos y sus demás enti es. E

dentro del ámbito de sus competencias. -.- Lamina, --

CLÁUSULA NOVENA

Nueve punto uno punto uno (9.1.1) Ninguna de las Partes
será responsable por el incumplimiento, suspensión o retraso en
la ejecución de las obligaciones establecidas en este| Contrato
Modificatorio, ni estará obligada a indemnizar a la otra Parte por

los perjuicios que pudieren causarse, cuando el incumplimiento,
suspensión o retraso sea consecuencia directa y necéesalia de

un evento de Fuerza Mayor o Caso Fortuito o Situación de

sobre la causa y naturaleza del evento, la duración prevista
efecto que pueda tener sobre el cumplimiento de las
obligaciones correspondientes a la Parte según este Contrato
Modificatorio. -.-.-.-.-.-.-.-.==.=.=:=.=.=. nn.

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ pe :
Telefax: 252 0214 » 252 8969 + 255 8336 + 250 0086

email: principal notariaterceraquito.com

55
774

Nueve . punto uno punto tres (9.1.3) La Parte afectada
continúará ejecutando sin dilación ni modificación todas las
demás obligaciones que no hayan sido afectadas por el event:
de Fuerza Mayor o Caso Fortuito o Situación de Emergencia. -.-.

Nueve punto uno punto cuatro (9.1.4) Si fuese negada |
Fuerza Mayor o Caso Fortuito por parte de la Secretaría, que |
podrá hacer solamente debidamente motivada, la Contratista
tendrá el derecho de impugnar esta negativa que tendrá que
también ser debidamente motivada, utilizando los recursos
previstos en este Contrato Modificatorio y la Ley Aplicable. -.-.-.

Nueve punto uno punto cinco (9.1.5) La prueba de la Fuerz:

Mayor o Caso Fortuito corresponde a quien la alega, y de
diligencia y cuidado, a quien ha debido emplearlos. -.-.-.-.-.-.-.-.-.
Nueve punto uno punto seis (9.1.6) La Contratista está
obligada a notificar a la Secretaría la ocurrencia de un evento
que constituye una Situación de Emergencia dentro de los tres
(3) días siguientes a la fecha en que tuvo conocimiento del
mismo, debiendo acompañar justificativos o prueba suficiente de
la ocurrencia del evento. El incumplimiento de esta obligación
causará que el evento no se consideré como una Situación de
Emergencia a efectos de este Contrato Modificatorio. -.-.-.-.-.-.-.-

Nueve punto uno punto siete (9.1.7) Si fuese negada la
Situación de Emergencia por parte de la Secretaría, que la podrá
hacer solamente debidamente motivada, la Contratista tendrá el
derecho de impugnar esta negativa que tendrá que también ser
debidamente motivada, utilizando los recursos previstos en este

. Y
773 DR. ROBERTO SALGADO SALGADO
57 NOTARIO...

Afectada por el evento de Fuerza Mayor o lc

NOTARL.
QUITO-ECp
TERCER Situación de Emergencia está obligada a tomar-todés,

Nueve punto dos punto uno (9.2.1) Si el evento requiere

acción inmediata de parte de la Contratista, ésta deberd tomar
todas las acciones y realizará todos los egresos que

necesarios o adecuados conforme a los Estándares

incluidos en el Programa y Presupuesto Anual vigente en el [Año
Fiscal correspondiente. Las acciones tomadas deberán ser
notificadas a la Secretaría dentro del término de diez ([I0) días

siguientes a la toma de la acción. -.-.-.-.-.=.=.=.=...0.2.:0.0.7.=.4. mn.

obligaciones según este Contrato Modificatorio, la Parte afagtada
no ha procedido a adoptar las medidas que razonalle y
de

Fuerza Mayor o Caso Fortuito o Situación de Emergencia o sus

legalmente podría iniciar para eliminar o mitigar dicho eventó

efectos directos o indirectos, la otra Parte podrá, a su exclusiva

discreción y dentro del término de dos (2) días siguientes a

haber enviado la correspondiente notificación a la Parte

inici

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S
Telefax: 252 0214 » 252 8969 + 255 8336 » 250. 0086

email: principalO notariaterceraquito.com He

57

776

E

razonable que juzgue necesaria o conveniente para eliminar o |
mitigár la ocurrencia del evento de Fuerza Mayor o Caso Fortuito

o Situación de Emergencia en cuestión o sus efectos directos o

indirectos. La Parte afectada será responsable de todos lo:

costos ocasionados que tengan el debido sustento por la:

medidas que tome la otra Parte según esta cláusula. A partir d

ese momento, la Parte no afectada podrá exigirle a la Part
afectada que reanude total o parcialmente la ejecución de lo
servicios así como el cumplimiento de cualquier obligación cuyo
cumplimiento se hubiese visto afectado por el evento de Fuerza
Mayor o Caso Fortuito o Situación de Emergencia. nine

Nueve punto tres (9.3) Terminación del Evento.- Cuando la

Parte afectada por el evento de Fuerza Mayor o Caso Fortuito da
Situación de Emergencia esté en capacidad de reiniciar el
cumplimiento de sus obligaciones según este canto!
Modificatorio, dicha Parte lo notificará con prontitud a la otra
Parte a más tardar dentro de los dos (2) días laborales
siguientes a la fecha en que haya cesado el evento de Fuerza
Mayor o Caso Fortuito o Situación de Emergencia. Si la Parte
afectada fuere la Contratista, una vez recibida esta notificación,
la Secretaría levantará la declaratoria de Fuerza Mayor o Caso
Fortuito o Situación de Emergencia. -.-.-..c.momcicicnic cnc

Nueve punto cuatro (9.4) Terminación en Caso de Duración
Extendida.- Si los efectos de un evento de Fuerza Mayor o
Caso Fortuito o Situación de Emergencia afectaren a más del
cincuenta por ciento (50%) de la producción total de Petróleo
Crudo del Área del Contrato y se prolongaren durante un período

, ld

7
1727 DR. ROBERTO SALGADO SALGADO
53 NOTARIO

sorna este Contrato Modificatorio de mutuo acuerdo. -

TERCERA
Nueve punto cinco (9.5) Pago de Tarifa.-

la Contratista tendrá derecho a recibir la tarifa perti

conforme a este Contrato Modificatorio. -.-.-.

Nueve punto seis (9.6) Compensación de Plazos.j La
ocurrencia de un evento de Fuerza Mayor o Caso Fortlito o
Situación de Emergencia podrá dar lugar a revisión de los
cronogramas de trabajo propuestos por la Contratista, sin

perjuicio de reiniciar el cumplimiento de sus obligaciones tan
pronto como sea posible, luego de que el impedimento aya
cesado. A la Contratista se le reconocerá el tiempo que dure la
suspensión de las operaciones debido a evento de H erza
Mayor o Caso Fortuito o Situación de Emergencia, sien pre y

cuando éste ocasione la paralización de más del 50% (de las

actividades de producción; y, en consecuencia, la fecha de

terminación del Plazo de Vigencia de este Contrato Modifigatorio
será pospuesta por un lapso igual al que dure dicha paralización.

Nueve punto siete (9.7) Los egresos necesarios para adoptar

previstas en este Contrato Modificatorio, generados

circunstancias de Fuerza Mayor o Caso Fortuito debidamente

di)

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ 1 YL *
Telefax: 252 0214 » 252 8969 » 255 8336 » 250 0086

email: principalOnotariaterceraquito.com

59

nofificadas y aprobadas por la Secretaría, serán cubiertos por la

Secretaria a través de reembolsos. -.-.m.cicinii nn
CLÁUSULA DÉCIMA
GARANTÍAS Y SEGUROS

Diez punto uno (10.1) Garantías.- La Contratista rendirá a

favor de la Secretaría, las garantías previstas en la Ley
Aplicable, así como en este Contrato Modificatorio, las que se
aprobarán y registrarán de acuerdo con las normas y los
procedimientos pertinentes... :

Diez punto uno punto uno (10.1.1) Garantía de Actividades e
Inversiones _Comprometidas: La Contratista garantiza la.
ejecución de las actividades comprometidas e Inversiones!
estimadas en los Planes, Programas y Presupuestos Anuales, |
conforme lo previsto en la cláusula quince punto siete (15.7). -.-

!
Diez punto uno punto dos (10.1.2) Garantía Solidaria: Previo

a la inscripción de este Contrato Modificatorio en el Registro de
Hidrocarburos, cada una de las compañías que integran la
Contratista .se obligan a sustituir la garantía solidaria de sus
respectivas Casas Matrices, por una que se refiera a este
Contrato Modificatorio, conforme el formato que consta en el
Anexo F. En consecuencia, las garantías de las Casas Matrices

presentadas con anterioridad quedarán sin efecto. -.-.-.-.-.-.-.-.-.-

Diez punto uno punto tres (10.1.3) Causas de Ejecución:
Sin perjuicio de los demás derechos y obligaciones previstas en

la Ley Aplicable y en este Contrato Modificatorio, la Secretaría

tendrá el derecho de hacer efectivas las Garantías Solidarias

60
E 7 7 9 DR. ROBERTO SALGADO SALGADO
NOTARIO

a)
pus

BS Contratista en virtud de este Contrato Modificatorio
Norar¡ ÉXPresamente pactado que no existe prelació , alga
TERCERéájecución de las Garantías y que cualquiera de, éllas..

ejecutarse indistintamente. Además de cubrir

este Contrato Modificatorio e (iii) indemnizaciones debidas por la

Contratista a la Secretaría de conformidad con este Contráto

Modificatorio, declaradas en laudo arbitral o sentencia
ejecutoriada. Sin perjuicio de lo dicho anteriormente, para todos
estos casos la Secretaría notificará a la Contratista sobe el
de
sumas pagadas en exceso u otras obligaciones de paga lo de

incumplimiento respectivo, sobre los daños y perjuicio

indemnizaciones debidas, a favor de la Secretaría, otorgándole
el plazo de treinta (30) días para justificar tal evento o adbptar
las medidas necesarias para superarlo. -..-.-.=...0.0 0.0.0. Er

Diez punto dos (10.2) Pólizas de Seguro.- La Contratistalserá

exclusivamente responsable de contratar todas las pólizag de
seguro requeridas por la Ley Aplicable, así como las indicatlas
en la cláusula diez punto dos punto dos (10.2.2), para cumplir
con este Contrato Modificatorio, ya sea que dichas pólizas estén
disponibles en el mercado nacional o internacional o se
obtengan a través de reaseguros. Estas pólizas de seguros se

sujetarán a la legislación ecuatoriana y se basarán en los

Dix.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 > 252 8969 + 255 8336 » 250 0086 ) A

email: principalO notariaterceraquito.com

61
-- 780

Estáridares de la Industria Petrolera Internacional. Los seguros,
par a cubrir bienes localizados en el Ecuador se les contratará
con y una O compañía de seguros debidamente autorizada por lá
Superintendencia de Bancos y Seguros.

insuficiente la cobertura, los daños y las pérdidas que pued
producir, serán de su exclusiva responsabilidad y la Contratista
deberá cubrirlos de inmediato, sin que pueda alegar el derecho
para reclamar a la Secretaría ningún tipo de reembolso.

(a) La Contratista designará a la Secretaría como beneficiario jo
asegurado adicional y endosará a.su favor las pólizas de segur
que se establecen en la Ley Aplicable y en este Contratd
Modificatorio.

(b) La Contratista mantendrá asegurados los bienes y demás
activos fijos requeridos para la prestación de tos servicios a que
se refiere este Contrato Modificatorio hasta que sean entregados
a la Secretaría. Igualmente la Contratista tendrá asegurado el
Petróleo Crudo que se encuentre en las facilidades de

almacenamiento y transporte hasta ser entregado en los Centros

de Fiscalización y Entrega.

(c) : En caso de siniestro, las indermizaciones pagadas por las
compañías aseguradoras serán recibidas por la Contratista y
servirán como base para reemplazar o reparar inmediatamente
los bienes o instalaciones dañadas, destruidas o sustraídas. Si

62

) NOTARIA
TERCERASUltado de daños causados por la impradedeii

) culpa del personal de la Contratista, los costos de reparación o
de reposición serán por cuenta de la Contratista. -.

(d) La Contratista exigirá a sus aseguradores incluir una
, cláusula expresa en todas las pólizas, en virtud de la cuall éstos

renuncien a su derecho de subrogación contra la Secietaría.
Asimismo, la Contratista exigirá a sus aseguradores incllir una

) cláusula de que las pólizas no serán modificadas, en la medida

o
o
»
pS
=
O.

o]
o
o
o
3

ñ
,

) Modificatorio, la Secretaría podrá, pero no estará obligada
contratar las pólizas de seguro y deducir los costos

mismos de cualquier monto debido a la Contratista conf

este Contrato Modificatorio; esto sin perjuicio de las
disposiciones sobre daños y perjuicios y consecuencia
incumplimiento de las obligaciones de la Contratista segú
Contrato Modificatorio.

que las compañías de seguros otorgantes de las pólizas
seguro, se encuentran suficientemente respaldadas por los
reaseguros que sean necesarios. -.-.-. 2 inicio.

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 « 252 8969 « 255 8336 » 250 0086

email: principal O notariaterceraquito.com

63
BR
51

-(g) La Contratista entregará a la Secretaría copias certificadas
_de las pólizas de seguro contratadas. miii

(n) “Las indemnizaciones y restitución de bienes derivados de los
siniestros que no estuvieren debidamente asegurados por la
Contratista, serán de su exclusiva responsabilidad y deberán ser
cubiertas de inmediato por ella. -.-.-.-.-.=.-.=.=.=.=.=.=.-.=." A
Diez punto dos punto dos (10.2,2) A partir de la Fecha
Efectiva, la Contratista mantendrá vigentes pólizas de seguro
que cubran al menos los siguientes riesgos: -.-.-.-.—.=.=.0.0.2.2.2.2.0."
a) Todo Riesgo Petrolero, incluyendo y no limitado a la
perforación completación y de reacondicionamiento de pozos.
Esta póliza debe incluir las siguientes coberturas: -.-.-.-.-.=.=.=.=.".-
- Incendio y líneas aliadas. -.- momia
- Rotura de maquinaria... ,mic nn nn nc mn

- Sabotaje y terrorisMo. -..ocii nn.

b) Responsabilidad Civil General, misma que debe incluir las
siguientes CODETÍUTaS: inn

- PMA. ii nn
- Contaminación y polución súbita y accidental. La
Contratista deberá contratar esta cobertura por riesgos de
contaminación y afectación al ecosistema, durante las
operaciones de la Contratista, de conformidad con los
Estándares de la Industria Petrolera Internacional, los que
cubrirán los riesgos hasta la suscripción del informe final de la
auditoría del Área del Contrato. -.-.-.-.-.-.-ii0.=..<.-. nn nn

Y 8 3 DR. ROBERTO SALGADO SALGADO
NOTARIO
65

a : a]
norar¡Afilizados en las operaciones de la Contratista. / -.

TERCERA
d)

del
país, de las mercaderías de la Contratista. -.-.-.-.-.-.=.-.=.-.=.-|- Ln

e) Transporte Interno, que cubrirá la movilización dentrb

f) Incendio y RObo. -.-.=.-.=. mimica in le a

9) Accidentes Personales, que cubrirá al personal [de la

Contratista, y deberá incluir la cobertura amplia de vuelos. mn...

h) Todo Riesgo Construcción/Montaje, la Contratista boberá
presentar, a la Secretaría, estos seguros al inicio de las obras de
construcción o montaje que tenga que realizar as la
ejecución de este Contrato, salvo que optare por una cobertura

PEIMANeNte. ii nono. E

ejecución de este Contrato Modificatorio. -.-.-.-.

Diez punto dos punto cuatro (10.2.4) La Contratista
mantener adicionalmente a su criterio otras pólizas de se:

que considere convenientes para sus actividades. -.-.-.-.-.-.-. -.-

Diez punto dos punto cinco (10.2.5) La Contratista de
exigir a todos sus Subcontratistas o proveedores de bienes y
servicios que contraten las pólizas de seguro que la Contratista

considere Necesarlas. -.-it io nn nc.

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, OF. 5 8
Telefax: 252 0214 + 252 8969 + 255 8336 + 250 0086

email: principalOnotariaterceraquito.com

65
784
65

CLÁUSULA DÉCIMA PRIMERA
PLAN DE ACTIVIDADES

Once punto uno (11.1) La Contratista se compromete y obliga
a dar cumplimiento al Plan de Actividades, a fin de maximizar la
recuperación de reservas en el Área del. Contrato, y el
cumplimiento de la producción de Petróleo Crudo estimada en el
referido Plan, conforme a lo señalado en el Anexo B. En este
Plan las actividades son de ejecución obligatoria, pero los
montos de las Inversiones serán estimativos. -.-.-.-.-.=.=immimin s.m
Once punto dos (11.2) ' De ser el caso, las actividades
establecidas en el cronograma del Plan de Actividades podrán
ser reprogramadas con el debido sustento técnico y aceptación
de la Secretaría, hasta el siguiente año al originalmente
establecido en el Plan de Actividades que consta en el Anexo B.
En caso de discrepancia entre las Partes, la Contratista podrá
solicitar la intervención de un Consultor de conformidad con los
procedimientos establecidos en la cláusula treinta y tres punto
TS (33,3). ni
Once punto tres (11.3) Las actividades establecidas en el Plan
de Actividades podrán, previa justificación técnica aceptada por
la Secretaría, ser sustituidas por otras dentro del mismo año. La
Secretaría podrá negar justificadamente la solicitud de
reprogramación o sustitución efectuada por la Contratista. En
caso de discrepancia entre las Partes, la Contratista podrá
solicitar la intervención de un Consultor de conformidad con los
procedimientos establecidos en la cláusula treinta y tres punto
.tres (33.3).

66

785

DR. ROBERTO SALGADO SALGADO
NOTARIO

57

IA TX

TERCER 6 ontratista detallará en los Programas y ap ales y

e Inversiones que proyecta ejectit
correspondiente. La Contratista garantiza y se e compro ete a
ejecutar las actividades comprometidas en dichos Plahes y

Programas y Presupuestos Anuales para lo cual realizará las
Inversiones estimadas correspondientes, una vez qe los

mismos hayan sido aprobados por la Secretaría. -.-.-.-.-.-.t. En.

Once punto cinco (11.5) La Contratista reconoce que la [fijación

contractual de la Tarifa para Campos en Producrión y
consecuentemente el Pago a la Contratista, se sustent el
compromiso de la Contratista de ejecutar la totalidad [dé las
actividades previstas en el Plan de Actividades, por lo qup lla no
ejecución de una o más de tales actividades implidará la
reliquidación en el Pago a la Contratista de los lores

actividades no ejecutadas, conforme la cláusula décimo
sin perjuicio de las garantías y demás accionesl| por
incumplimiento contractual por parte de la  Contr
contempladas en la Ley y este Contrato Modificatorio,
excepción de las actividades que hubiesen sido debidamente
reprogramadas o sustituidas de conformidad con las cláusulas
once punto dos (11.2) y once punto tres (11.3) y sin perjuicio de

la aplicación de la cláusula trece punto ocho (13.8). -.-.-.-.-.-.=.=.-

Once punto seis (11.6) La Contratista realizará las actividades

Dir.: Jorge Washington E4-59 y Av. zonas, . piso, Of. pre
Telefax: 252 0214 » 252 8969 + 255 8336 -250 0086 ?

email: principalO notariaterceraquito.com

67
forma diligente y oportuna, de conformidad con los Estándare:

.de la'Industria Petrolera Internacional, sólidos principios d
ingeniería y en estricto cumplimiento de los términos de est
Contrato Modificatorio. —.-..minnniinicn

Once punto siete (11.7) La Secretaría tendrá derecho |a
recomendar a la Contratista, sin ser obligatorio para la
Contratista aceptar dicha recomendación, respecto del método
para obtener los resultados deseados, pero queda entendido
que la Contratista tendrá exclusivo y completo control y dirección
sobre sus actividades, así como completo control y dirección
sobre las Inversiones, Costos y Gastos de su operación. Las
decisiones técnico-operativas sobre actividades aprobadas
dentro del Plan de Actividades, Plan de Actividades Adicionales,
Plan de Desarrollo, Plan Quinquenal y los Programas y,
Presupuestos Anuales serán tomadas por la Contratista de'
manera exclusiva, sin perjuicio de que pueda realizar consultas ñ
que estime pertinentes a la Secretaría. -.-.-.-..0 cocino

CLÁUSULA DÉCIMA SEGUNDA

PLAN DE ACTIVIDADES ADICIONALES Y PLAN DE
DESARROLLO

Doce punto uno (12.1) La Contratista podrá presentar para la
aprobación de la Secretaría uno o más Planes de Actividades
Adicionales con actividades e Inversiones adicionales a las
previstas en el Plan de Actividades, a fin de impulsar el
descubrimiento de nuevas reservas o la implementación de
nuevas técnicas para la recuperación mejorada de las reservas

EXUSÍONMtES. TT

68

7 3 7 DR. ROBERTO SALGADO SALGADO
NOTARIO
53

Doce punto tres (12.3) Si como producto de las Actividadgs de
Exploración Adicional o Actividades de Recuperación Mejórada
realizadas en el Área del Contrato se demostrare la existencia
de Yacimientos de Hidrocarburos Comercialmente Explotables,o
Incremento del factor de recobro de las Reservas
Comercialmente Explotables, la Contratista y la Secretaría
deberán acordar la Tarifa para Campos Nuevos o por
Producción Incremental fruto de Recuperación Mejorada ps el
desarrollo de dichos Yacimientos y acordar el respectivo Pla de
Desarrollo, sin que esto signifique disminuir o suspender |sus
obligaciones contenidas en el Plan de Actividades. La
para Campos Nuevos o por Producción Incremental frut
Recuperación Mejorada  privilegiará las  produccidnes
provenientes (Producciones Incrementales Adicionales)
dichas actividades e Inversiones adicionales, e incluirá llas
Inversiones de Exploración Adicional y/o las Inversiones
Recuperación Mejorada, así como un estimado de las
Inversiones, Costos y Gastos para el desarrollo de dich
Yacimientos, y una utilidad razonable para la Contratista que
tome en cuenta el riesgo incurrido, estimando el veinticinco por

ciento (25%) de rentabilidad para las Inversiones realizadas. -.-.-

Doce punto cuatro (12.4) Si la Contratista creyere necesario la

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5!
Telefax: 252 0214 + 252 8969 + 255 8336 » 250 0086

email: principalOnotariaterceraquito.com

69

Of.5sS

738
70

un"Plan de Desarrollo pondrá en consideración de la Secretaría

+ tal hecho, adjuntado todos los justificativos técnicos que sean del
caso. Las pruebas de producción no podrán exceder de cientg
ochenta (180) días. Dentro de los treinta (30) días posteriores a
inicio de las pruebas de producción la Secretaría realizará lab
recomendaciones que creyere necesarias para la evaluaciól
COSTESPONTIeNte.
Doce punto cuatro punto uno (124.1) Los servicia
relacionados con el Petróleo Crudo proveniente de las prueba
de producción serán pagados a la Contratista conforme lp
establecido en la cláusula décimo quinta, aplicando la Tarifá
para Campos en Producción. on
Doce punto cuatro punto dos (12.4.2) Dentro de noventa (90)
días posteriores a la culminación de la pruebas de producción la
Contratista presentará a consideración de la Secretaría el
respectivo Plan de Desarrollo y la correspondiente solicitud para
que el Petróleo Crudo proveniente de los nuevos
descubrimientos o del incremento del recobro primario sea
declarado como Comercialmente Explotable. -.-.-.-.-.-.-.-.=.=.=.=.=.=

Doce punto cinco (12.5) El Plan de Desarrollo será un plan
complementario al Plan de Actividades, sin que esto signifique
disminuir o suspender las obligaciones de la Contratista
contenidas en el Plan de Actividades. -.-.-.-.=.citicinnicitinnn
Doce punto cinco punto uno (12.5.1) El Plan de Desarrollo
deberá contemplar lo siguiente: el área para la Fase de
Explotación, el plazo estimado para .el desarrollo de los

Yacimientos, a partir de la declaratoria de comercialidad, que no

é

70
: 789

DR. ROBERTO SALGADO SALGADO
NOTARIO

vi

s »3 'eservé

r [ecuperables y del perfil de procuccón e ndg: dl

NOTARI

Doce punto seis punto uno (12.6.1) La Secretaría podpá

proponer reformas a dicho Plan, en los siguientes casos: -.-.-.-.

a) Cuando el Plan de Desarrollo propuesto considere tasas de
producción que puedan causar una pérdida excesiva de presión
en el Yacimiento y reducir la recuperación última de reservas del

mismo o cuando no se haya observado el espaciamiento óptimo

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ 117
Telefax: 252 0214 + 252 8969 « 255 8336 + 250 0086 Ñ

email: principalOnotariaterceraquito.com

71
-- 790

de pozos, todo ello de acuerdo con las prácticas internacionales
de ingeniería petrolera generalmente aceptadas; -.-.-.-.-.<.-.=.=.=.-

b) Cuando pueda aplicarse un plan específico y alternativo d
desarrollo, que siendo técnicamente tan eficiente como

propuesto, resulte menos costoso e igual o más remunerativo!
para las Partes; 0, o nn, ,

c) Cuando tales reformas propuestas por la Secreta
incrementen las reservas recuperables del Yacimiento. -.-.-.-.-.-. t

Doce punto seis punto dos (12.6,2) Dentro del plazo de treinta
(30) días posteriores a la presentación por parte de la Secretaría
de, reformas al Plan de Desarrollo propuesto por la Contratista,
las Partes realizarán sus máximos esfuerzos para llegar a un.

AURORA

Doce punto seis punto tres (12.6.3) De no llegarse a un
acuerdo en relación con la aprobación del Plan de Desarrollo o
las reformas propuestas por la Secretaría a este Plan o sobre la
Tarifa para Campos Nuevos o por Producción Incremental fruto
de Recuperación Mejorada para desarrollar y explotar estos
Yacimientos o reservas, la Contratista, podrá solicitar la
intervención de un Consultor, de conformidad con la cláusula
treinta y tres punto tres (33.3). El dictamen del Consultor será

ViNCUlaNte.

Doce punto siete (12.7) El Plan de Desarrollo, una vez
aprobado por la Secretaría podrá ser reformado
fundamentadamente solamente por acuerdo de las Partes,

72
Norar¡£ontractual de la Tarifa para Campos Nuevos 0 p duce
TERCER hhcremental fruto de Recuperación |. ada. ly
É

Doce punto ocho (12.8) La Contratista recono! seque

consecuentemente el Pago a la Contratista, se sustenta en/el
compromiso de la Contratista de ejecutar la totalidad de llas
actividades previstas en el Plan de Desarrollo, por lo que la no
ejecución de una o más de tales actividades implicará, luna
reliquidación del Pago a la Contratista de los valores
equivalentes a las Inversiones estimadas correspondientes [la las
actividades no ejecutadas, conforme la cláusula décimo qlinta,
sin perjuicio de las garantías y demás acciones| por
incumplimiento contractual por parte de la Conti atista

contempladas en la Ley y en este Contrato Modificatorio. -.

Ed:
CLÁUSULA DÉCIMA TERCERA |

PROGRAMAS Y PRESUPUESTOS ANUALES |
Trece punto uno (13.1) La Contratista someterá| a
consideración del Comité de Supervisión, los Programa
Presupuestos Anuales, para el Año Fiscal siguiente, ha
treinta (30) de septiembre anterior al Año Fiscal en qu
mencionados Programas Anuales de Actividades
Presupuestos de Inversiones Estimadas serán ejecutados.
Programas y Presupuestos Anuales estarán directamehte
relacionados con los Planes respectivos. -.-.-.-.-.=.2.=.=.=.0.=.0.0.-.

Trece punto dos (13.2) En el caso del primer año de vigenci
de este Contrato Modificatorio, el Programa y Presupuesto Anual
por el lapso que resta del Año Fiscal será presentado hasta

4

DR. ROBERTO SALGADO SALGADO * [y
NOTARIO US
Ú 3 mee conos

de

Dir: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S
Telefax: 252 0214 + 252 8969 » 255 8336 + 250 0086

email: principalOnotariaterceraquito.com

73
dentro del plazo de treinta (30) días después de la Fecha

Efectiva.

Trece punto tres (13.3) El Comité de Supervisión conocerá el
Programa y Presupuesto Anual presentado por la Contratista y,

dentro del plazo de treinta (30) días posteriores a su

presentación emitirá su recomendación de conformidad con la]

cláusula décima novena y lo remitirá a la Secretaría para la

aprobación correspondiente

Trece punto cuatro (13.4) La Secretaría conocerá y aprobará

el Programa y Presupuesto dentro del plazo de sesenta (60) días!

a partir dé la fecha de presentación, caso contrario se procederá |
conforme a la cláusula ocho punto tres punto tres (8.3.3).

Trece punto cinco (13.5) Queda entendido que para la !
recomendación y aprobación - de estos Programas y
Presupuestos Anuales, ni el Comité de Supervisión ni la
Secretaría, respectivamente, podrán exigir a la Contratista más
de lo estipulado en los Planes acordados.

Trece punto seis (13.6) La Contratista podrá presentar al
Comité de Supervisión, reformas al Programa y Presupuesto
Anual vigente. Las reformas propuestás por la Contratista
deberán sustentarse en razones técnicas que justifican una
revisión de las actividades incluidas en el Programa y
Presupuesto Anual vigente. Las reformas a un Programa y
Presupuesto Anual podrán presentarse, también, como
consecuencia de la reprogramación y sustitución de las
actividades o de actividades adicionales propuestas por la

Contratista.

74
793

= 75

¡Trece punto siete (13.7) El Comité (de:

DR. ROBERTO SALGADO SALGADO
NOTARIO

ps)

Norar¡ fecomendará las reformas mencionadas en

TERCERAunto seis (13.6) y la Secretaría estudiará y lap

EEUADO

reformas dentro del plazo de treinta (30) días. Siguie:
fecha de entrega-recepción de las mismas. Si la Contratista ho
está de acuerdo con la decisión de la Secretaría, adoptada
dentro del plazo indicado, el asunto podrá ser sometido al un
Consultor de conformidad con la cláusula treinta y tres punto tres
(33.3). El dictamen del Consultor será vinculante. Si dentro de
dicho plazo, la Secretaría no se pronunciare al respecta, se

procederá conforme a la cláusula ocho punto tres punto| ties

Trece punto ocho (13.8) Las reformas, incluye
reprogramaciones y sustituciones contempladas en las cláus
once punto dos (11.2) y once punto tres (11.3), que contepi
una reducción de las actividades previstas en el Pla

Actividades o cualquier otro Plan implicarán una reliquidació!
Pago a la Contratista, conforme la cláusula décima quinta. -.-)-.-.

CLÁUSULA DÉCIMA CUARTA
EXPLOTACIÓN UNIFICADA DE YACIMIENTOS COMUN:

Catorce punto uno (14.1) De conformidad con lo que disporlen
los artículos ochenta y cinco (85) de la Ley de Hidrocarburos y
cincuenta y uno (51) del Reglamento de Operacionás
Hidrocarburíferas, la explotación de yacimientos comunes a dos
o más áreas de contrato hará obligatorio para las contratistas, en
las áreas de contrato afectadas, a las Empresas Públicas de
Hidrocarburos en sus áreas asignadas o a la Secretaría de

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ 1% Y YA E

Telefax: 252 0214 « 252 8969 + 255 8336 + 250 0086
email: principalOnotariaterceraquito.com

75

-- 194
75

-"Hidrocarburos, sí no hubiese asignado a ningún operador para el
área afectada, celebrar convenios operacionales de explotación
unificada con el objeto de lograr mayor eficiencia y economía en
la operación. Tales convenios deberán ser aprobados por la |
Secretaría y el Ministerio. occ

Catorce punto dos (14.2) Serán considerados comunes y, por
lo tanto sujetos al régimen de explotación unificada, los
Yacimientos calificados sobre bases técnicas como tales, por el '
Ministerio, a solicitud de la Secretaría, la Contratista o las
operadoras involucradas. —..cicicotitinin nn tt.

Catorce punto tres (14.3) Cualquier Yacimiento localizado en ,
dos o más áreas de contrato que, según los resultados de pozos |
completados, haya sido calificado como común por parte del
Ministerio, deberá ser desarrollado y puesto en producción en

forma Unificada.

Catorce punto cuatro (14.4) Para tal efecto, las partes a
quienes corresponderá de acuerdo con este Contrato
Modificatorio y la Ley Aplicable, la explotación unificada del
Yacimiento común, negociarán con la Secretaría un convenio
operacional de explotación unificada, sujeto al mismo régimen
contractual de este Contrato Modificatorio, en el que habrán de
establecerse la tarifa y demás condiciones para el desarrollo de
dicho Yacimiento. -..oocino nn

Catorce punto cinco (14.5) La Contratista tendrá opción
preferente de actuar como compañía operadora inicial del
Yacimiento común, en los siguientes Casos: -.0.onicimomicicininococo.n

a) Si hubiere efectuado el descubrimiento del Yacimiento; -.-.-.-.-

76

795 DR. ROBERTO SALGADO SALGADO
dde NOTARIO
re

EN

fecha en que éste hubiere sido declarado común pof el

Ministerio Sectorial, cualquiera que ocurra más tarde! las

respectivo convenio operacional de explotación unificada, hlentro
del plazo de treinta días posteriores a la fecha en que llegalron al
referido acuerdo. nin nc. =...-

acuerdo, cualquiera de ellas podrá solicitar que la Secre! ría
determine cuál será la operadora del Yacimiento, sobre la bhse
de las reservas recuperables, de acuerdo a prácticas petroleras
internacionales generalmente aceptadas y acordarán el Plan de
Desarrollo y la tarifa correspondiente. -.-.-.-.=.-.=.=.2.0.0.0.0i0 nn.

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, O£. 5 8
Telefax: 252 0214 + 252 8969 + 255 8336 » 250 0086

email: principalO notariaterceraquito.com

77

78

Catorce punto ocho (14.8) Este convenio de operación

ficada contendrá, entre otros aspectos, los siguientes:

a)" Espaciamiento de pozos, tasas de producción, frecuencia de

control de presiones y niveles de producción, y reservas
recuperables estimadas;

b) Participación económica de las partes involucradas para el
desarrollo y puesta en producción del Yacimiento; -.-.-.

c) Revisión periódica del comportamiento del Yacimiento, de las
reservas recuperables y demás condiciones de operación del :

Yacimiento común;

d) Procedimientos de ajustes de las inversiones, y Costos y y

Gastos, en consideración a la revisión periódica establecida en
el literal c) que antecede;

e) Procedimiento para la opción de cambio de la compañía
operadora del Yacimiento común, siempre que tal cambio no
afecte negativamente la continuidad de las operaciones con la
máxima eficiencia y economía, de acuerdo con el artículo
ochenta y cinco (85) de la Ley de Hidrocarburos;

ft Las obligaciones que serán de responsabilidad de la

compañía operadora del Yacimiento común;

g) La constitución y funciones del comité de unificación que
supervise las operaciones relacionadas con el Yacimiento
común, que estará compuesto por representantes de las partes
involucradas, y,

78
DR. ROBERTO SALGADO SALGADO
NOTARIO

d9

norar¡ptácticas de operaciones petroleras internacional

a) Que, al amparo de este Contrato Modificatorio, sus derechos
NO SErÁáN MENOSCALAROS; Y, mim iminnminin inn nn nn nn.

b) Que no será responsable de las obligaciones que según el
de
responsabilidad de quien, en ese entonces, sea el operadof del

convenio operacional de explotación unificada son

Yacimiento COMÚN. ==... je 2
CLÁUSULA DÉCIMA QUINTA
PAGO A LA CONTRATISTA

Quince punto uno (15.1) Margen de Soberanía.- El Est do se

reserva el veinticinco por ciento (25%) del Ingreso Br to del
Contrato como Margen de Soberanía, antes de cu Iquier
distribUCIÓN. icono nn... En.
Quince punto dos (15.2) Ingreso Disponible.-  Del| valor
remanente después de descontar del Ingreso Bruto del Gohtrato
el Margen de Soberanía, se cubrirán los Costos de Tramsporte
del Estado y Costos de Comercialización en que incurra el
Estado. Una vez realizadas estas deducciones y cubiertos los
Tributos establecidos en la Codificación de la Ley del Fondo

para el Ecodesarrollo Regional Amazónico y la Ley de Creación

de Rentas Sustitutivas para las Provincias de Napo, Esmeraldas
paña DS 7
Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S Mz E
Telefax: 252 0214 + 252 8969 + 255 8336 + 250 0086
email: principal Onotariaterceraquito.com

79

y Suo mbíos, de ser aplicables, es decir, con el Ingreso

Disponible; la Secretaría pagará la Tarifa para Campos en
Producción y, de ser aplicable, la Tarifa para Campos Nuevos o
por Producción Incremental fruto de Recuperación Mejorada. La
Secretaría comunicará a la Contratista el Ingreso Disponible
para cada mes, y, de ser el caso, un detalle de los valores que
se acumularían de conformidad con la cláusula quince punto
SOS (ADMI). nm
Quince punto dos punto uno (15.2.1) En el evento que se
incremente la carga tributaria contemplada en la Ley del Fondo
para el Ecodesarrollo Regional Amazónico o en la Ley de
Creación de Rentas Sustitutivas para las Provincias de Napo,
Esmeraldas y Sucumbios, o que se creen gravámenes de
cualquier naturaleza que tengan: como efecto el incremento del
Costo de Transporte del Estado o el Costo de Comercialización,
y que como resultado de dichos incrementos, el Ingreso
Disponible no fuere suficiente para cubrir el respectivo Pago a la
Contratista, los valores correspondientes a dichos incrementos
se cubrirán luego de efectuar el Pago a la Contratista. Cualquier
valor adicional que sea requerido para cubrir dichos impuestos o
gravámenes provendrá del Presupuesto General del Estado. -.-

Quince punto dos punto dos (15.2.2)' De conformidad con lo
previsto en la Ley de Régimen Tributario Interno los valores
correspondientes al Impuesto al Valor Agregado IVA que deba
pagar la Secretaría por la facturación que realice la Contratista
durante la ejecución de este Contrato Modificatorio, serán
reintegrados a la Secretaría por el Servicio de Rentas Internas,

80

ión - 1
NOTARI roducción.- Las Partes acuerdan que la Coñi
TERCER derecho al pago de una tarifa para los camposcen:|

7 9 9 DR. ROBERTO SALGADO SALGADO
NOTARIO
8i

uince punto tres (15.3) Tarifa

Quince punto cuatro (15.4) Tarifa

por

Producción Incremental fruto de Recuperación

resultado de un Plan de Actividades Adicionales, se fij
acuerdo de las Partes una Tarifa para Campos Nuevo

Quince punto cinco (15.5) Pago a la Contratista.-

y, de ser aplicable, la Tarifa para Campos Nuevos o por
Producción Incremental fruto de Recuperación Mejorada

calculados de conformidad con la cláusula quince punto cinco

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 » 252 8969 » 255 8336 » 250 0086 pe s

email: principalO notariaterceraquito.com

81

-- 800

los únicos pagos que efectuará la Secretaría a la Contratista
cómo" contraprestación por la prestación por los servicios objeto
de'éste Contrato Modificatorio. === m=omecscsncnnsnnenss

Quince punto cinco punto uno (15.5.1) El Pago a la
Contratista para Campos en Producción se regirá por la
siguiente fórmula: >. ocio
PC¿= [TAR x Qu x FAL in
PC, = Pago a la Contratista en el periodo t. -.-.- momias.

TAR = $ US 21,10 (Veinte y un Dólares con diez centavos) / .
Barril (Tarifa para Campos en Producción). -.-.=.=.o minimo.

Q, = Producción de los campos en el período t, medido en '

Barriles. 2 nn

FA¿= Factor de ajuste por inflación de los costos operativos. -.-.-
FA¡= FA Xx [APPILx X + ACPExY+Z] cocino ntc.
A PPI¡ = Variación del indicador de costos PPI: / PPl;4. (Código
PCU2131122131 12 “support activities for oil and gas
OPRrAdiONS). ri Ann ns.

X= 0.175. Factor de costos operativos variables sobre la Tarifa

para Campos en Producción. (No se incluye depreciación ni
Amortización). ii nr
A CPI; = Variación del indicador de costos CPl; / 'CPli.
(Consumer Price Index). -.-.—.-.—.m..n.cimmi a nn mc in o

Y = 0.325. Factor de costos operativos fijos sobre la Tarifa para

- Campos en Producción. (No se incluye depreciación ni

AMONIZACIÓN). io NAT

82
801 DR. ROBERTO SALGADO SALGADO [IQ
1 NOTARIO IS

El periodo t para el pago a la contratista (PCt), tiene un
periodicidad mensual; sin embargo, el factor FAt se ajustar
anualmente en el mes de enero de cada Año Fiscal,
considerando los índices a diciembre del Año Fiscal anterdr
El factor de ajuste para el año 2012, se calculará tomando n
cuenta la variación entre el mes correspondiente a la e E
de

Vigencia y el mes de diciembre del primer año de vigencia
este Contrato. El factor de ajuste para el año 2011 será 1. La

Quince punto cinco punto dos (15.5.2) Pago a la Contratista

para Campos Nuevos o por Producción Incremental fruto

Recuperación Mejorada se regirá por la siguiente fórmula:
[TAR.CN x QU] XFA; mononnoninninin nn l e

PC; = Pago a la Contratista en el período t. -.-.-.-.-.-.-.-.-.-.-.-. -.-

TAR.CN = $ US XX Dólares / Barril (Tarifa para Campos Nugyos
o por Producción Incremental fruto de Recuperación Mejorad

Ql; = Producción de los nuevos campos o incremental
Recuperación mejorada en el período t, medido en barriles. -.-.

FA; = Factor de ajuste por inflación de los costos operativos. -.-.-

FA/= FAp4 x [APP X + ACPLxYEZ]. conos

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 8
Telefax: 252 0214 + 252 8969 + 255 8336 + 250 0086

email: principal Onotariaterceraquito.com

83

34

A PP]; = Variación del indicador de costos PPl; / PPl;.1. (Código
PEÚ213112213112 “support activities for oil and gas
OPeMAtIONS”). 0 mn cnn.
X= 0.175. Factor de costos operativos variables sobre la Tarifa
para Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada. (No se incluye depreciación ni
AMOTHIZACIÓN).
A CPI, = Variación del indicador de costos CPl¿ / CPlis
(Consumer Price Index). ini nn
Y = 0.325. Factor de costos operativos fijos sobre la Tarifa paral
Campos Nuevos o por Producción incremental fruto de
Recuperación Mejorada. (No se incluye depreciación ni
AMOMIZACIÓN).

Los factores X y Y de la fórmula precedente, son estimaciones
promedio de los costos con relación a la tarifa, durante la
vigencia de este Contrato, debiéndose mantener inalterables
durante la vigencia del MisMO. -.0. io tn
El periodo t para el pago a la contratista (PCt), tiene una
periodicidad mensual; sin embargo, el factor FAt se ajustará
anualmente en el mes de enero de cada Año Fiscal,
considerando los índices a diciembre del Año Fiscal anterior.
El factor de ajuste para el año 2012, se calculará tomando en
cuenta la variación entre el mes correspondiente a la Fecha de

Vigencia y el mes de diciembre del primer año de vigencia de

este Contrato. El factor de ajuste para el año 2011 será 1. --.--

84

4 803

DR. ROBERTO SALGADO SALGADO
8 5 NOTARIO

Vigencia de este Contrato Modificatorio. Cualquier diferemdia

este Contrato Modificatorio, se extinguirá y no será pagada +

Contratista, quedando la Secretaría automáticamente liber

Secretaría de Hidrocarburos devolverá a la Contratista las
facturas no pagadas al final de este Contrato para su anulació
la Contratista podrá hacer el reclamo de pago de impuestos +

exceso de Ser el Caso. inn nn mono.

Quince punto siete (15.7)
Inversiones.- La Contratista garantiza la
actividades comprometidas e Inversiones estimadas en el
respectivo Plan de Actividades (Anexo B), y las que pueda
comprometer en un Plan de Actividades Adicionales y el

correspondiente Plan de Desarrollo.

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S
Telefax: 252 0214 + 252 8969 + 255 8336 + 250 0086

email: principalOnotariaterceraquito.com

85
“Tarifa para Campos en Producción y la Tarifa para
- Campos “Nuevos 0 por Producción incremental fruto de
Recuperación Mejorada acordadas, se ha fijado y se fijará, de
ser el caso, tomando en consideración las actividades e
Inversiones estimadas conforme el Anexo B y conforme los
respectivos Planes, y que por consiguiente expresamente
reconocen que la falta de realización de las actividades
comprometidas, implicará la reliquidación del Pago a la
Contratista de los valores equivalentes a las Inversiones
estimadas correspondientes a las actividades no ejecutadas,
conforme lo previsto en los Planes y Programas y Presupuestos
Anuales, sus reformas, y los respectivos informes y reportes de
ejecución de los mismos. -.-.-.-.=.=.=.=.- nn,
Quince punto siete punto dos (15.7.2) La falta de ejecución
total o parcial de las actividades comprometidas en los Planes y
Programas Anuales y sus reformas, por dos años consecutivos o
tres años acumulados durante el Periodo de Vigencia, salvo que
éstas hubieren sido técnicamente justificadas ante la Secretaría,
constituirá un incumplimiento contractual por parte de la
Contratista, por lo que la Secretaría podrá iniciar el
procedimiento de terminación de esté- Contrato Modificatorio
según lo previsto en la cláusula treinta y uno punto uno tres
(31.13). La justificación por la falta de ejecución de las
actividades comprometidas no será aceptada por parte de la
Secretaría si las mismas hubieren podido ser sustituidas o
reprogramadas conforme la cláusula décimo primera. * -.-.-.-.-.-.=.=

86

DR. ROBERTO SALGADO SALGADO
NOTARIO

Ñ Jlaiince punto siete punto tres (15.7.3) [nc

vorar¡fiscrepancia entre las Partes sobre la justificación ES,

TERCERfa falta de ejecución total o parcial de las2:acti
comprometidas, la Contratista podrá solicitar la intervención de
un Consultor de conformidad con los procedimientos

establecidos en la cláusula treinta y tres punto tres (33.3). -.-.-.-

Quince punto siete punto cuatro (15.7.4) No obstante de que
la justificación referida hubiese sido aceptada por parte de la
Secretaría ante la falta de ejecución total o parcial de
actividades, aplicará la reliquidación prevista en la cláusula
quince punto siete punto uno (15.7.1). ==...

Quince punto siete punto cinco (15.7.5) En el evento del que
se hubiere requerido la intervención de un Consultor confonine
las cláusulas once punto dos (11.2), once punto tres (11

quince punto siete punto tres (15.7.3), la Secretaría | no
procederá con la reliquidación prevista en la cláusula quihce
punto siete punto uno (15.7.1) antes de que se cuente cah el
dictamen del Consultor, siempre y cuando dicho dictamen pueda

implicar una diferencia sobre los valores a reliquidar. -.-.-.-.-.-[+- 2.

Quince punto ocho (15.8) Forma de pago.- La Contratista
emitirá mensualmente y por los servicios prestados en el
inmediato anterior una factura en Dólares equivalente al Pagola
la Contratista, conforme la fórmula precedente. -.-.-.-.-.-,-.=.=,=.=.
Quince punto ocho punto uno (15.8.1) La factura deberá

agregar al valor del Pago a la Contratista correspondiente el

porcentaje del impuesto al valor agregado IVA que será pagado

Lifre,

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S
Telefax: 252 0214 » 252 8969 + 255 8336 « 250 0086

email: principal Onotariaterceraquito.com

87
-- 806
23

por la Secretaría en Dólares o en Petróleo Crudo. La factura
deberá-estar conforme a la Ley Aplicable. -.-.-.-.-.=.=.=.0.0.0.2.0.0.."

Quince punto ocho punto dos (15.8,2) La factura deberá ser
emitida a nombre de la Secretaría, la cual podrá objetar el pago
en un plazo de quince (15) días desde que se presente la
factura. La factura podrá ser objetada de forma motivada
únicamente cuando se detecten errores de cálculo. -.-.-.-.-.-.=.-.-

Quince punto ocho punto tres (15.8.3) La Contratista anulará |

la factura objetada y presentará una nueva a la Secretaría. -.-.-.-

Quince punto ocho punto cuatro (15.8,4) La objeción hecha
por la Secretaría a una factura no impedirá a la Contratista
continuar presentando facturas y cobrar los valores pertinentes
por los servicios prestados. —. inn ns

Quince punto ocho punto cinco (15.8.5) Si la Secretaría no
hubiese objetado la factura dentro de los quince (15) días
posteriores a la fecha de su presentación, se entenderá que ésta
ha sido aprobada por lo que la Secretaría deberá pagarla en su
totalidad descontando las correspondientes retenciones en la
fuente de impuestos establecidas en la Ley Aplicable, en un
plazo de cuarenta y cinco (45) días desde la fecha de su
presentación, observando lo previsto en el Reglamento de
Contabilidad. iia

Quince punto ocho punto seis (15.8.6) Si en el plazo de
sesenta (60) días desde la aprobación expresa o tácita de
cualquier factura emitida por la Contratista, la Secretaría no

hubiera realizado el pago pertinente, la Contratista podrá utilizar

el crédito pendiente de pago por la Secretaría para cancelar sus

88

807

DR. ROBERTO SALGADO SALGADO
B 3 NOTARIO

Por saldos acumulados de conformidad con la cláusula quirce)
TERCERfunto seis (15.6).

NOTARL

Quince punto nueve (15.9) Pago en especie.- Si conviene/a
los intereses del Estado, y Únicamente después de cubrir fas
la
s y
Petróleo Crudo en forma mixta. -.-.=.=.=.n cinc ..

necesidades de consumo interno del país, el Pago a
Contratista podrá ser realizado en Petróleo Crudo o Dólare

de

disponibilidad de Petróleo Crudo, el Pago a la Contratisla se

Quince punto nueve punto uno (15.9.1) A falta

hará de forma mixta, es decir con Petróleo Crudo, en clanto

fuere disponible, y en Dólares la diferencia. En caso de que ho

existiere ningún volumen de Petróleo Crudo disponible para el
Pago a la Contratista, por las razones previstas en la cláusula
quince punto nueve (15.9), el pago se hará en Dólares. -.-...-|-.-
Quince punto nueve punto dos (15.9.2) El precib| de
hidrocarburos para el caso de pago en especie, es decir que en
lugar de Dólares, la Contratista reciba Petróleo Crudo, en
forma mixta, es decir, una combinación de Dólares y Petiáleo
Crudo, se fijará de acuerdo con el último precio le

mensual de ventas externas de hidrocarburos de caligiad
equivalente, realizadas por EP PETROECUADOR (mes
AMAOTION). ii
Quince punto nueve punto tres (15.9.3) Para determinar el
volumen de petróleo crudo que por cada mes corresponda al

pago en especie, se aplicará la siguiente fórmula: -.-.-.-.-.-.-.-.-.-.-

VL pc = TCn-1/PM

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 + 252 8969 » 255 8336 + 250 0086

email: principal Onotariaterceraquito.com

89

809

VL pc = Volumen de barriles de Petróleo Crudo Oriente o Napo a
levantar en el MES. mo nn
TC n-1 = Saldo en Dólares por Pago a la Contratista al último díal
del mes inmediato anterior al levante. -.- ico cocino nt nn
PM = Último precio promedio mensual de ventas externas d

hidrocarburos de calidad equivalente, realizadas por El
PETROECUADOR (mes anterior), de crudo Oriente o Napo. -.-.

Quince punto nueve cuatro (15.9,4) El Estado entregará e
Petróleo Crudo asignado a la Contratista en el terminal del
exportación, FOB puerto ecuatoriano. -.-.-.-.=.mimimonnicininininon non
Quince punto nueve punto cinco (15.9.5) La propiedad y el
riesgo del Petróleo Crudo pasarán de la Secretaría a la
Contratista cuando, en el terminal principal de exportación, dicho
Petróleo Crudo cruce la conexión entre la manguera de la
tubería del puerto de embarque y el múltiple de entrada

("manifold") del buque transportador, momento en el cual se

opera la tradición de dominio del Petróleo Crudo a favor de la

Contratista. Esta tradición es solo una consecuencia del pago

Quince punto nueve punto seis (15.9.6) El volumen y la

calidad del Petróleo Crudo a ser entregado por la Secretaría a la

Contratista serán determinadas por mutuo acuerdo de las

Partes. A falta de acuerdo será un inspector independiente

nominado por la Contratista y aceptado por la Secretaría quien,

en un plazo no mayor a cinco (5) días, fije el volumen y calidad.

90
809

DR. ROBERTO SALGADO SALGADO 1) A
_AAOá?2zgz OA a Q
91 NOTARIO e

entregada a la Contratista será determinada a través del sistema | |

sora ey £alibrado de medición existente en el terminal! Sin embara, |
TERCERA yalquier pérdida de Petróleo Crudo ocurrida entre el Isistémedo,

medición y el múltiple de entrada ('manifola”y de
transportador será de exclusiva responsabilidad y cuenta de |

buquí

o

Quince punto nueve punto siete (15.9.7) En el caso de quelel
precio del Petróleo Crudo con el cual la Secretaría efectúe Jos

pagos en especie a la Contratista sea diferente al Precio de

equivalente al Pago a la Contratista. Se exceptúan de sta

de Levantes que las Partes y EP PETROECUADOR suscribirán,
según la cláusula quince punto diez (15.10). -.-.-.-.-.-.=.-.=....-

Quince punto nueve punto ocho (15.9.8) En caso de que
PETROECUADOR no haya realizado ventas externas en u
determinado mes, el precio referencial PM de la fórmul
precedente se establecerá en base de una canasta internacional
de crudos acordada por las Partes. Los precios de los

componentes de la canasta serán obtenidos de publicaciones

Dir.: Jorge Washington E4-59 y Ay. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ 777 A »

Telefax: 252 0214 » 252 8969 + 255 8336 -» 250 0086

email: principal O notariaterceraquito.com

91
810
92

como PLATTS o similares a los dos (2) días de publicación
inmediatamente anteriores a la fecha de entrega en puerto de
Petróleo Crudo y a los dos (2) días inmediatamente posteriores a
la fecha de la entrega en puerto del Petróleo Crudo. En caso de
que la entrega se produjera un día domingo o un lunes en que
no existan publicaciones, las publicaciones a tomar en cuenta
serán las de los dos (2) días de publicación inmediatamente
anteriores y de tres (3) días inmediatamente posteriores a la
fecha de la entrega del Petróleo Crudo. En caso de que la
entrega de Petróleo Crudo se produjera un sábado o un día en
que no hubiera publicaciones (excepto domingo o lunes), las
publicaciones a tomar en cuenta serán la de los tres (3) días de
publicación inmediatamente anterior y la de los dos (2) días de
publicación inmediatamente posterior a la fecha de la entrega de
Petróleo CrUdO. micas.

Quince punto nueve punto nueve (15.9,9) Dada la naturaleza
de los pagos en especie efectuados al amparo de este Contrato
Modificatorio, la Contratista podrá disponer libremente del
Petróleo Crudo que le sea asignado como pago en especie y
podrá retener en el exterior las divisas producidas de su venta
correspondiente, sin obligación de vender o entregar estas

Quince punto diez (15.10) Procedimiento de levantes.- Para
el caso de pagos en especie, las Partes observarán el
Procedimiento de Levantes que consta en el Anexo K, -.-.-.-.-.-.-

Quince punto diez punto uno (15.10.1) Los pagos en especie

serán hechos mediante embarques de Petróleo Crudo que

DR, ROBERTO SALGADO SALGADO
93 NOTARIO

deberán ser programados de manera que se

norar [egularidad y la optimización del uso de la capacid
TERCERAg

ji

los tanqueros, tomando en cuenta la ¡capaci
Ñ z - pda JUITO - ECUADOR
almacenamiento en tierra, la disponibilidad de tanquero:

características de los puertos de embarque y destino. Las

Partes procurarán coordinar los embarques de acuerdo, en lo
posible, al programa de pagos de la Secretaría a la Contratista
según este Contrato Modificatorio. -.-.-.=.-..=.=. iii nn.

Quince punto diez punto dos (15.10.2) La Secretaría notificará
a la Contratista, con por lo menos noventa (90) días de
anticipación, la fecha de disponibilidad del Petróleo Crudo para
el pago en especie, de acuerdo al Procedimiento de Levantes. -

Quince punto once (15.11) Revisión de la forma de p 'ago.-

En cualquier momento las Partes podrán revisar y modificar la

forma de pago, por acuerdo mutuo, para lo cual la|Parte

interesada notificará a la otra. Si se llegare a un acuerdo |$obre
este particular, se dejará constancia de ello en docuhhento
suscrito por las Partes, estableciendo específicamente la flecha
desde la cual se aplicará la modificación señalada. La reWisión
de la forma de pago no constituirá reforma o modificació de

este Contrato Modificatorio. -.-.-.-.-.-.=.=.=.=.,0 cinto

Quince punto once punto uno (15.11.1) La revisión d
forma de pago en Dólares, en Petróleo Crudo o en forma mi.
podrá realizarse, además, por motivos de Fuerza Mayor o Caso
Fortuito que hayan modificado la disponibilidad de Dólares, o de

Petróleo Crudo, o de ambos, respectivamente, y que

y,

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S
Telefax: 252 0214 + 252 8969 « 255 8336 » 250 0086

email: principal notariaterceraquito.com

93
-- 812
94

z imposibiliten a la Secretaría realizar los pagos en la forma
convenida originalmente. -.-.—.=.m.t nn mn nn

Quince punto once punto dos (15.11.2) En el caso de revisión
de la forma de pago por Fuerza Mayor o Caso Fortuito, la
Secretaría notificará previamente a la Contratista su decisión de
modificar la forma de pago, justificando los eventos de Fuerza
Mayor o Caso Fortuito que han hecho variar la disponibilidad de
Petróleo Crudo, o de Dólares, y la forma en que se realizarán los
pagos mientras subsista la Fuerza Mayor o Caso Fortuito,
debiendo las Partes acordar los detalles sobre este particular.
Cuando la Fuerza Mayor o Caso Fortuito hayan sido superados
se volverá a la forma original de pagos. -.-.-.=.0.m.m.min inn o mn.
Quince punto once punto tres (15.11.3) En el caso de que
cualquiera de los pagos adeudados a la Contratista no se los
puedan realizar en la forma convenida por las Partes, por la falta
de Dólares o por insuficiencia de Petróleo Crudo, dicha falta o
insuficiencia se pagará a la Contratista en la otra forma de pago;
por ejemplo, en Petróleo Crudo si la forma de pago
anteriormente convenida es en Dólares; o, en Dólares si la forma
de pago anteriormente convenida es en Petróleo Crudo. Sin
embargo, si la Contratista no recibe dichos pagos en la otra
forma de pago, en los plazos y términos convenidos, y la
Secretaría entre tanto dispone de Petróleo Crudo o Dólares,
provenientes de la producción del Área del Contrato, según sea
el caso, la Secretaría, previa notificación de la Contratista,
efectuará tales pagos en la forma de pago originalmente

COMBAT

94

NOTARIA

DR. ROBERTO SALGADO SALGADO
- 813 NOTARIO pr

j

Quince punto doce (15.12) Intereses.- Siempre y cuando
a ll E
El

“hubiese generado Ingreso Disponible para el Pago a

que el pago sea recibido por la Contratista. Para el

CLÁUSULA DÉCIMA SEXTA

TRIBUTOS, GRAVÁMENES, PARTICIPACIÓN LABO! ALY

CONTRIBUCIONES

Dieciséis punto uno (16.1) Impuesto a la Renta.- La
Contratista pagará el impuesto a la renta del veinte y cuatro por
ciento (24%), para el Año Fiscal dos mil once (2011)! del
veintitrés por ciento (23%) para el Año Fiscal dos mil
(2012), y del veintidós por ciento (22%) a partir del Año
dos mil trece (2013), de conformidad con lo dispuesto el
artículos noventa (90) y treinta y siete (37) de la Ley de Régimen
Tributario Interno, reformados, en su orden, mediante la
Reformatoria a la Ley de Hidrocarburos y a la Ley de Régimi
Tributario Interno publicada en el Suplemento del Registro Oficial

número doscientos cuarenta y cuatro (No. 244) de veintisiete

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 » 252 8969 « 255 8336 » 250 0086

email: principalO notariaterceraquito.com

95
96

(27) de julio de dos mil diez (2010), el primero; y, por la
Disposición Reformatoria Segunda, dos punto seis (2.6) y

además por la Disposición Transitoria Primera del Código

Orgánico, Producción, Comercio e Inversiones publicado en el

Registro Oficial Número trescientos cincuenta y uno (351 —

Suplemento, de veintinueve (29) de diciembre de dos mil diez]

(2010) el segundo -.-.m.mimimminin mon... Dieciseis punto un

punto uno (16.1.1) El cálculo y liquidación del impuesto a |

renta de la Contratista se efectuará de conformidad con la

normas generales de la Ley de Régimen Tributario Interno. -.-.-.

Contratista tendrá derecho a amortizar las Inversiones y las

Inversiones no amortizadas anteriores a la Fecha Efectiva,

según lo establece el Reglamento de Contabilidad. -.-.-.-.-.-.-.-.=.=

IT Dieciséis punto dos (16.2) Participación

Laboral.- De conformidad con el artículo noventa y cuatro (94) |
de la Ley de Hidrocarburos, la Contratista reconocerá en
beneficio de los trabajadores que por la Ley Aplicable les
corresponda, el tres por ciento (3%).de las utilidades, y el doce
por ciento (12%) restante será entregado al Estado. Dieciséis

punto tres (16.3) Contribución por utilización de aguas y
materiales naturales de construcción.- La Contratista pagará,

de conformidad con el artículo cincuenta y dosde la Ley de
Hidrocarburos, por concepto de utilización de aguas y
materiales naturales de construcción que se encuentren en el
Área del Contrato, pertenecientes al. Estado, la cantidad de
sesenta mil Dólares anuales durante el Período de Explotación.

96
Tales contribuciones se ¡pegao Sp

97 EEN

Dieciséis punto cuatro (16.4)
investigación tecnológica.- La Contratista pagará, confofme

y tecnológicos por parte del Ministerio Sectorial. -

Dieciséis punto cinco (16.5)

de que el primero o último pago de las contribuciohes
determinadas en esta Cláusula no correspondieren a un
Fiscal completo, éstas se pagarán en proporción al número de
meses que correspondan a dicho Año Fiscal, que formen parte
del Período de Explotación. Cuando el Período de Explotación
no comience el primero de enero, los primeros pagos serán

efectuados dentro del plazo de treinta días de la Fecha de

Vigencia. PU A

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S
Telefax: 252 0214 « 252 8969 + 255 8336 » 250 0086

email: principal notariaterceraquito.com

97
-- 816
98

Dietiséis punto siete (16.7) Impuesto a los Activos Totales.-

La Contratista pagará, en cuanto corresponda, el impuesto
destinado a los Municipios de conformidad con lo previsto en la
Ley Aplicable. iii Tm TT

Dieciséis punto ocho (16.8) Exenciones.- Según los artículos
cuarenta y nueve (49) y cincuenta y cuatro (54) de la Ley de
Hidrocarburos la Contratista está exenta del pago de primas de
entrada, derechos superficiarios, regalías y aportes en obras de
COMPENSACIÓN. inn TT

Dieciséis punto nueve (16.9) Ley dos mil seis quión
cuarenta y dos (2006-42).- La Contratista no está sujeta al
pago de la participación establecida en la Ley dos mil seis guión
cuarenta y dos (2006-42) publicada en el Registro Oficial número
doscientos cincuenta y siete (No, 257) Suplemento del veinte y
cinco (25) de abril de dos mil seis (2006), -.-.-.=.m.mmotimitina tenen.
Dieciséis punto diez (16.10) Ley de Equidad Tributaria.- La
Contratista no está sujeta al pago del tributo previsto en el
artículo ciento sesenta y cuatro (164) de la Ley Reformatoria
para la Equidad Tributaria en el Ecuador publicada en el
Registro Oficial número doscientos cuarenta y dos (No. 242)
Tercer Suplemento, del veintinueve (29) de diciembre de dos mil
Site (2). nc

Dieciséis punto once (16.11) Ley ciento veinte y dos (122).-
El tributo previsto en la Ley ciento veinte y dos (122) publicada
en el Registro Oficial número seiscientos setenta y seis (No.
676) de tres (3) de mayo de mil novecientos noventa y uno

98

817 DR. ROBERTO SALGADO SALGADO
99 NOTARIO

des (1991) y sus reformas, no se aplica a este]

E

OdifiCatoriO. -.-.-.-.-.. 0.0 iniinnn.n.. L-

TERCERA. 52
Dieciséis punto doce (16.12)

Contratista pagará todos los impuestos, tasas, aportes y

contribuciones que le corresponda pagar de conformidad con la
Ley Aplicable. -.-.-.=.=.=.0..0..0 nn

Dieciséis punto tres (16.13) Gastos Notariales. La

Contratista pagará todos los gastos notariales y de diez (10)

copias certificadas de este Contrato Modificatorio, las cuales s:
compromete a entregar a la Secretaría. -.-.-.-.=.0.0.0.0.0. 0.0. 2.0:0.-,

Dieciséis punto catorce (16.14) Impuesto al Valor Agregado
IVA.- La Contratista facturará sus servicios a la Secreta ía
agregando el monto que corresponda por IVA. Por el IVA
pagado en sus compras locales e importaciones de bien

servicios, la Contratista tendrá derecho a crédito tributario;

definición del valor de las Inversiones, Costos y Gastos

Dieciséis punto quince (16.15) Agente de Retención.-

sus trabajadores, así como de cualquier otro impuesto de

conformidad con la Ley Aplicable .-.-.-.-.-.=.-.=.=.0. =.-.=.=.=.=.=. Di
EP MA *

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S
Telefax: 252 0214 + 252 8969 + 255 8336 * 250 0086

email: principalO notariaterceraquito.com

99
CLÁUSULA DÉCIMA SÉPTIMA

CONTABILIDAD, INSPECCIONES, CONTROLES Y
AUDITORÍA

La Contratista

Diecisiete punto uno (17.1) Contabilidad.-
llevará la contabilidad de sus Inversiones, Costos y Gastos, y
otros conceptos relacionados con este Contrato Modificatorio,
sujetándose a la Ley Aplicable, al Reglamento de Contabilidad y
a los principios de contabilidad generalmente aceptados en el
Ecuador. La contabilidad de la Contratista será en idioma
Castellano. —.- ii A nn.
Diecisiete punto dos (17.2) Inspecciones.- Durante la
vigencia de este Contrato Modificatorio, la Secretaría tendrá
derecho a inspeccionar las actividades de la Contratista, con el
fin de asegurar el fiel cumplimiento de las obligaciones asumidas
para la ejecución del objeto contractual. Para el efecto la
Secretaría tendrá acceso a los lugares de trabajo, a la
información, documentos, registros técnicos y contables, que
mantenga la Contratista. >. ocn ceci
Diecisiete. punto tres (17.3) Control, Fiscalización y
Auditorías.- Las operaciones que realice la Contratista serán
objeto de control técnico, fiscalización y auditorías por parte de
la Agencia de Regulación y Control Hidrocarburífero. El control,
fiscalización y auditorías se ejercerá directamente o mediante la

contratación de empresas auditoras debidamente calificadas y

Diecisiete punto cuatro (17.4) Auditoría y Fiscalizaciones

Tributarias.- Corresponde al Servicio de Ri

100

1 3 a NOTARIO

mai
819 DR. ROBERTO SALGADO SALGADO RR

Jealizar las auditorías y fiscalizaciones relacionadas con el pago

"norarr Ae! impuesto a la renta y otros Tributos de su competencia. -.-.-
TERCERA

CLÁUSULA DÉCIMA OCTAVA
FACTORES DE CORRECCIÓN

Dieciocho punto uno (18.1) En caso de que se presentare
cualquiera de los eventos que se describen a continuación, ¡con
posterioridad a la fecha de suscripción de este Contrato

Modificatorio, a pedido motivado de cualquiera de las Partes se

incluirá un factor de corrección que absorba el incrementg o
disminución de la carga económica si como efecto directo de
dicho evento se hubiese producido un desequilibrio econ
para la Parte solicitante: —-.-.-.-.0.=.=.-,000..0 0.0. rcicitemmem dd, --
Dieciocho punto uno (18,1.1) Modificación de los porcel

de los Tributos aplicables, creación de nuevos Tri

Dieciocho punto uno punto dos (18.1.2) Modificacione:
base imponible para el cálculo del impuesto a la renta,
consecuencia de cambios legales o reglamentarios; -.-.-.-.-.-! L7.>

Dieciocho punto uno punto tres (18.1.3) Modificació.
crédito tributario previsto en el artículo sesenta y seis (66) d
Ley de Régimen Tributario Interno; -.-.-.-.-.=.=. emmm...

Dieciocho punto uno punto cuatro (18.1.4) Modificación del
porcentaje de participación laboral sobre las utilidades líquidas;

Dieciocho punto uno punto cinco (18.1.5) Modificación a la

Dir.: Jorge Washington E4-59 y Ay. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S
Telefax: 252 0214 » 252 8969 » 255 8336 + 250 0086

email: principalOnotariaterceraquito.com

101

-- 820

192

Dieciocho punto uno punto seis (18,1.6) Modificación a la
legislación Mbiental; o
Dieciocho punto uno punto siete (18.1.7) Imposición,
eliminación o modificación de gravámenes, regalías, primas de
entrada, derechos superficiarios, pagos de compensación y/o
cualquier otro tipo de gravamen, contribuciones o participaciones
NO tributarias; it
Dieciocho punto uno punto ocho (18.1.8) En todos los casos
en que el pago a la Contratista de la Tarifa se efectúe en
Dólares, y se causen impuestos por la salida de los Dólares del
Ecuador, se procederá a ajustar la Tarifa para com-.-.-.-.-.-.-.=.=.=
IT pensar a la Contratista; y, -.-.-.-.-.-.-.-

Dieciocho punto uno punto nueve (18.1.9) Reducción de la

Dieciocho punto ocho punto dos (18.2) El régimen monetario
aplicable a este Contrato Modificatorio está sujeto a lo que
dispone la Ley de Régimen Monetario y Banco del Estado
publicada en el Registro Oficial Suplemento número novecientos
treinta (No. 930) de siete (7) de mayo de mil novecientos
noventa y dos (1992), reformada por la Ley para la
Transformación Económica del Ecuador, publicada en el
Registro Oficial Suplemento número treinta y cuatro (No. 34) de
fecha trece (13) de marzo de dos mil (2000), conforme a la cual

la Contratista tiene pleno derecho 2: >... 2 inma o im. 2, 0.0.

102

votar Contratista en Dólares y a disponer de los ps
TERCERfa Secretaría en ea de pago de la Tarifa EAS

8 2 1 DR. ROBERTO SALGADO SALGADO
NOTARIO
103

, ieciocho punto dos punto uno (18.2.1) Rei i

Dieciocho punto dos punto dos (18.2.2) Mantener, contralar y
operar cuentas bancarias en Dólares, tanto en el Ecuador tomo
en el exterior, y a mantener en el exterior los fondos depositados

en dichas cuentas sin restricción alguna. -.-.-.-.-.-.=.=.=.=.=.=.=|- Aa

Dieciocho punto dos punto tres (18.2.3) Disponer libremente,

régimen monetario u otra ley de manera que se modifi
alguno de los derechos de la Contratista referidos en la clá
dieciocho punto dos (18.2), la Contratista tendrá derecho a:

Dieciocho punto tres punto uno (18.3.1) Si se modifica
régimen cambiario: A seguir recibiendo el Pago a la Contra
en Dólares. cinto. le

Dieciocho punto tres punto dos (18.3.2) Si se modificare
alguno de los otros derechos referidos en la cláusula dieciocho
punto dos (18.2): A que se incluya un factor de corrección que

absorba el impacto económico que tal modificación tuviese. -.-.-

Dieciocho punto cuatro (18.4) De igual forma, si se presentare

una modificación del régimen cambiario u otra ley que resulte en

Dir: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ LD, paq:

Telefax: 252 0214 « 252 8969 + 255 8336 + 250 0086

email: principalOnotariaterceraquito.com

103
-- 822
104

un factor de corrección que absorba el impacto económico que
tal modificación (UVIOSO. a nro
Dieciocho punto cinco (18.5) En el evento que se incremente
el Margen de Soberanía las Partes, de mutuo acuerdo, deberán
identificar las posibles afectaciones al equilibrio económico de
este Contrato Modificatorio, así como las modificaciones
contractuales y/o los factores de corrección que deberán ser
APÍICADOS. iii A

Dieciocho punto seis (18.6) En caso de discrepancia entre las '
Partes con respecto al cálculo y/o el valor del respectivo factor

de corrección, la Contratista podrá solicitar la intervención de un
Consultor de conformidad con la cláusula treinta y tres punto tres
BA) a
CLÁUSULA DÉCIMA NOVENA
ADMINISTRACIÓN Y SUPERVISIÓN

Diecinueve punto uno (19.1) Administración.- La
administración de este Contrato Modificatorio será de exclusiva
responsabilidad de la Contratista en cuanto a sus propios
derechos y Obligaciones. -.-.0.m 0.00 cin mn
Diecinueve punto dos (19.2) Comité de Supervisión.- Este
Contrato Modificatorio contará con un Comité de Supervisión, el
que se regulará de conformidad con-esta cláusula y las normas
contenidas en el Anexo G.-.-.-.

Diecinueve punto tres (19.3) Atribuciones del Comité de
Supervisión.- Son atribuciones del Comité de Supervisión,
además de las definidas en el Anexo G, las siguientes: -.-.-.-.-.-.-

104
DR. ROBERTO SALGADO SALGADO
NOTARIO

193

NOTARIA : . I
TERCER Modificatorio entre las Partes, a fin de lograr may

cualquier otra actividad contemplada en el Reglament
Operaciones Hidrocarburíferas. -.-.-.=.0.ii -.-

otras aprobaciones requeridas de conformidad con la
Aplicable y este Contrato Modificatorio, conocer y recomen
aprobación de las modificaciones, cambios y/o altern

presentadas por la Contratista respecto de los Pl

Programas y Presupuestos Anuales.-.-.-.-.-.-.-.=,2.0.

Diecinueve punto tres punto cuatro (19.3.4) Sin perjuicio ||de
las otras aprobaciones requeridas de conformidad con la ley
Aplicable y este Contrato Modificatorio, conocer y recomendar
las Tasas Máximas de Producción de cada yacimiento ubicado
en el Área del Contrato. cocos

Diecinueve punto tres punto cinco (19.3.5) Vigilar que la
Contratista cumpla para los subcontratos con la preferencia a la
industria nacional, en los términos de este Contrato

Telefax: 252 0214 + 252 8969 + 255 8336 » 250 0086

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ 0
email: principalOnotariaterceraquito.com

105

yu.
. e 824 po.
EN 195

inúevé punto tres punto seis (19.3.6) Vigilar el

ento del Plan de Capacitación y recomendar las áreas

- de capacitación. ms
CLÁUSULA VIGÉSIMA
DEL AMBIENTE

Veinte punto uno (20.1) La Contratista será responsable,
dentro del Área del Contrato, del cumplimiento de las
obligaciones, compromisos y condiciones ambientales previstas
en la Ley Aplicable y los Estándares de la Industria Petrolera
Internacional, y deberá responder, de conformidad con la Ley
Aplicable y este Contrato Modificatorio por los Daños tanto
Sociales como Daños Ambientales que pueda causar por la

prestación de los servicios objeto de este Contrato Modificatorio.

Veinte punto dos punto dos (20.2) La Contratista- conducirá
las operaciones ceñida a los lineamientos del desarrollo
sostenible, de la conservación y protección del ambiente, de
acuerdo a la Ley Aplicable, particularmente a la Ley de Gestión
Ambiental, “Texto Unificado de Legislación Secundaria del
Ministerio del Ambiente y Reglamento  Sustitutivo del
Reglamento Ambiental para las Operaciones Hidrocarburíferas.
La Contratista tomará las precauciones necesarias para

minimizar el impacto al ambiente y a la sociedad. -.-.-.-.-.-.-.-.=.=,>

Veinte punto tres (20.3) La Contratista utilizará las técnicas
disponibles y económicamente aplicables y los Estándares de la

Industria Petrolera Internacional, aplicando los principios de

prevención, precaución y con observancia de la Ley Aplicable '

106

>,
E
- 825 DR. ROBERTO SALGADO SALGADO [Du
NOTARIO Y.

Notar¡ 2 eservación de la diversidad biológica, de lbs irecur

ECUADO

TERCERAaturales y la preservación de la seguridad y kálid2dó-te

Sociales como Daños Ambientales que surjan, se origine

ejecución de este Contrato Modificatorio, la Contratista del

Veinte punto cinco (20.5) La Contratista deberá maht

vigencia de este Contrato Modificatorio, para lo que di
presentar informes anuales y otros que se le requiera
acuerdo con lo establecido en la Ley Aplicable en m
ambiental, que rige las operaciones hidrocarburíferas e
Ecuador y las estipulaciones de este Contrato Modificatorio.

cumplan con la Ley Aplicable en materia ambiental. -.-.-.-.-.-.

Veinte punto seis (20.6) Es responsabilidad de la Contratl

población y de su personal. -.-.-.=.-.=.2. init nninin nn nnnnn.n

Veinte punto cuatro (20.4) En los casos tanto de Daños

n, O

sean causados por la Contratista y/o sus subcontratistas en la

berá

efectuar de inmediato los trabajos para controlar los efectos
contaminantes, así como para la reparación y restauración [de
las áreas afectadas, sin perjuicio de su responsabilidad fren a
terceros de conformidad con la Ley Aplicable y este Contfato
ModificatoriO. -.-.=.=.=..=.0 int inn... tj.

ener

asegurarse que su personal y sus Subcontratistas conozcan y

Veinte punto siete (20.7) Para asegurar los compromisos y
obligaciones de la Contratista en relación a la protección

ambiental, la Contratista contratará los respectivos seguros y

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 + 252 8969 » 255 8336 « 250 0086

email: principal Onotariaterceraquito.com

107

pez >
-- 826
193

garantías establecidos en este Contrato Modificatorio, a
satisfacción de la Secretaría y para conocimiento de la Autoridad
Ambiental y: con sujeción a las disposiciones legales y
reglamentarias aplicables. - minimo

Veinte punto ocho (20.8) Los estudios ambientales contratados
por la Contratista, con firmas especializadas, calificadas por el
Ministerio del Ambiente e inscritas en el correspondiente
Registro de Consultores Ambientales Hidrocarburiferos, serán
ejecutados de acuerdo con la Ley Aplicable en materia ambiental

que rige para las operaciones hidrocarburíferas en el Ecuador. -

Veinte punto nueve (20.9) La Contratista cumplirá
estrictamente lo establecido en los planes de manejo ambiental,
priorizando su gestión hacia la prevención, mitigación,
minimización y compensación de los impactos ambientales,
culturales, económicos y sociales en sus áreas de operación. El
plan de relaciones comunitarias y los proyectos comunitarios
deben enmarcarse en los correspondientes planes de desarrollo
local conforme a la normativa aplicable. -.-.-.-.-.-m.0imimmmininn.sn
Veinte punto diez (20.10) Los planes de manejo ambiental
aprobados servirán de base para las Auditorías Socio -
Ambientales, que serán dispuestas por el Ministerio del
Ambiente, de conformidad con la normativa ambiental aplicable
para el sector hidrocarburífero, a fin de precautelar que las
operaciones «de la Contratista se realicen sin afectar a las
poblaciones del área de influencia y al ambiente. -.-.-.-.=.-.-.-.0.0-

Veinte punto once (20.11) Auditorías Socio - Ambientales.-

La Contratista realizará una Auditoría Socio - Ambiental del Área

108

DR. ROBERTO SALGADO SALGADO
NOTARIO

109

N la Contrato, durante el primer año contado a: partitridedack
eS | ,

Norary¡Etectiva, la que deberá ser conocida y aceptada dE

ints
MOS
TERCERge] Ambiente, en su calidad de Autoridad ña

No)

de cumplimiento obligatorio para la Contrati AúditoÑía

La
Socio - Ambiental, entre otros aspectos, establecerá la situación
ambiental en que se encuentre el Área del Contrato, identificará,
evaluará técnicamente y establecerá la existencia o no| de
pasivos ambientales. En su ejecución habrá la supervisión
concurrente de la Secretaría. Los resultados de dicha Auditori

Socio — Ambiental serán comunicados a la Secretaría. -.-.-.-|-.-.

Veinte punto doce (20.12) De conformidad con el Reglamento
Sustitutivo del Reglamento Ambiental de  Operacibnés

supervisión concurrente de la Secretaría. Los resultados de

Veinte punto trece (20.13) En caso de que este Contrato

Modificatorio termine por cualquier causa antes del plazo
estipulado en la cláusula sexta, y antes de la finalización de este
Contrato Modificatorio, de ser el caso, la Contratista, bajo la

supervisión de la Secretaría, contratará una Auditoría Socio -

Dir.: Jorge Washington E4-59 y Ay. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 8 A
Telefax: 252 0214 + 252 8969 + 255 8336 « 250 0086 se
email: principal O notariaterceraquito.com

109
3130

rehabilitación o abandono del Área del Contrato, cuyo costo será

asumido por la Contratista. El informe de esta Auditoría Socio —
Ambiental será presentado al Ministerio del Ambiente para su
aceptación. En su ejecución habrá la supervisión concurrente de
la Secretaría. Los resultados de dicha Auditoría Socio —

Ambiental serán comunicados a la Secretaría.

Veinte punto catorce (20.14) En el caso de cambio de
Operadora, la Contratista está obligada previamente a realizar
una Auditoría Socio - Ambiental, la que servirá también para
establecer eventuales  responsabilidades y/o pasivos
ambientales.

Veinte punto quince (20,15) Dos años antes de la finalización
de este Contrato Modificatorio, la Contratista deberá contratar
una Auditoría Socio - Ambiental integral del Área del Contrato,
que deberá estar concluida seis (6) meses antes de la
terminación de este Contrato Modificatorio, y servirá para que la
Contratista, a su costo ejecute todas las acciones correctivas
que sean pertinentes, elabore y ejecute los programas para la
reparación, rehabilitación del Área del Contrato, de conformidad
con lo establecido en la Ley Aplicable y en este Contrato
Modificatorio. El informe de esta Auditoría Socio - Ambiental
será presentado al Ministerio del Ambiente para su aceptación.
Los resultados de dicha Auditoría Socio - Ambiental serán
“comunicados a la Secretaría.

Veinte punto dieciséis (20.16) Las empresas consultoras que
realicen las Auditorías Socio - Ambientales serán distintas a

DR. ROBERTO SALGADO SALGADO
NOTARIO

142

"aquellas que hayan realizado los Estudios Ambie

Veinte punto dieciséis punto uno (20.16.) Los costos de las
Auditorías Socio - Ambientales contempladas en los numerales
anteriores serán asumidos por la Contratista. -.-.-.-.-.-.-.-.-.-.=[- 2...

Veinte punto diecisiete (20.17) La Contratista realizafá el
monitoreo ambiental interno de sus operaciones, conforme lo
dispuesto en la Ley Aplicable en materia ambiental que rige para
las operaciones hidrocarburíferas en el Ecuador. -.-.-.-.-.-.-.b. ==>

Veinte punto dieciocho (20.18) Remediación Ambiental.- De
existir pasivos ambientales, la Contratista se responsabilizará de
elaborar el Programa de Remediación Ambiental en el que se
determinará el alcance y contenido de los trabajos y acciones de
reparación que fueren necesarios así como el costo de lestos
trabajos, que serán por cuenta de la Contratista, lo cufal se
El
incumplimiento de esta obligación, será sancionado| |de

remitirá al: Ministerio del Ambiente para su aprobación.

conformidad con lo dispuesto en la Ley Aplicable. -.-.-.-.-.-.-.

Veinte punto diecinueve (20.19) La Contratista deberá cu
con los compromisos adquiridos, existentes a la fecha
suscripción de este Contrato Modificatorio, en cuanto a lis
relaciones de la Contratista y las comunidades. -.-.-.-.-.-.=.=.=.==.

Veinte punto veinte (20.20) El Estado a través de la Secretaría
de Pueblos o de los entes competentes asumirá la
implementación de los programas de desarrollo sostenible de

responsabilidad del Estado ecuatoriano. -.-.-.-.-...ininiininini.n

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto, piso, Of. 5 S Do,
Telefax: 252 0214 » 252 8969 + 255 8336 » 250 0086

email: principal Onotariaterceraquito.com

111

112

CLÁUSULA VIGÉSIMA PRIMERA

DE LOS BIENES

Veinte y uno punto uno (21.1) La Contratista se obliga para
con la Secretaría a adquirir y preservar los materiales, equipos y
demás bienes, adicionales a los que ya están ubicados en el
Área del Contrato que sean requeridos para la prestación de
servicios objeto de este Contrato Modificatorio, acorde con los
Planes y los Programas y Presupuestos Anuales aprobados, y
de conformidad con la Ley Aplicable. -.-.-.-.-.0.0...ciciciminititin >
Veintiuno punto uno punto uno (21.1.1) En caso de
disponibilidad de los mismos en el mercado nacional, se dará
preferencia a la producción nacional y se observará lo que al
respecto se establezca en la Ley Aplicable. Siempre y cuando la

industria nacional ofrezca bienes de producción nacional en

condiciones de calidad, oportunidad y disponibilidad
comparables con las ofrecidas por compañías extranjeras, se
dará preferencia a la misma, aún cuando los precios sean
superiores hasta en un quince por ciento (15%). Para los fines
de este Contrato Modificatorio, la Secretaría, en coordinación
con las entidades competentes, establecerá los criterios de

producción Nacional. >... in nto

Veintiuno punto dos (21.2) Las importaciones de los bienes
necesarios para la ejecución de este Contrato Modificatorio se
realizarán de acuerdo con la Ley Aplicable. -.-.-.-.-.=.-.=.=.=.=.=,0.=.-
Veintiuno punto tres (21.3) La Contratista no podrá enajenar,
gravar o retirar, durante la vigencia de este Contrato

Modificatorio, los equipos, herramientas, maquinarias

4

112
8 3 2? DR. ROBERTO SALGADO SALGADO
NOTARIO

instalaciones y demás muebles e inmueble
S . cd
Norar¡ÉXclusivamente para ser usados en la prestación
TERCER Bbjeto de este Contrato Modificatorio, sin autorizaci
por escrito de la Secretaría. Quedan exceptuados de

prohibición de enajenar y gravar aquellos bienes q

Contratista a importarlos bajo el régimen arancelarjo de
importación temporal conforme a la Ley Aplicable. -.

Veintiuno punto cuatro (21.4) Al término de este Cbntrato
Modificatorio, por vencimiento del Plazo de Vigencia'o por
cualquier otra causa, la Contratista deberá entregar a la
Secretaría, sin costo y en buen estado, salvo el desgaste
normal, los pozos que estuvieren en producción; y, en buenas
condiciones, salvo el desgaste normal, todos los equipos,
herramientas, maquinarias, instalaciones y demás muebles e
inmuebles que hubieren sido destinados para los fines de este
Contrato Modificatorio, ubicados en el Área del Contrato.

cláusula veintiuno punto uno (21.1) de este Contrato
Modificatorio, de acuerdo con la Ley Aplicable, así como para
verificar el cumplimiento de las obligaciones contractuales,
comisión que deberá suscribir el Acta de Entrega Recepción
Única en la fecha de finalización de este Contrato Modificatorio.

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S
Telefax: 252 0214 » 252 8969 + 255 8336 + 250 0086

email: principalOnotariaterceraquito.com

113

114

“Secretaría que demuestren la existencia de deficiencias
imputables a la Contratista, se hará constar esas deficiencias en
el Acta y se prorrogará la recepción única por el tiempo que la
Secretaría otorgue, para que la Contratista solucione los
defectos ODSEIVadOs. 2.2. nn

Veintiuno punto seis (21.6) A la terminación de este Contrato
Modificatorio, en caso de que los activos o equipos utilizados por
la Contratista para prestar sus servicios hayan sido arrendados,
es decir, que los mismos sean objeto de un arrendamiento
financiero o “Leasing” se procederá de la siguiente manera: -.-.-

Veintiuno punto seis punto uno (21.6.1) La Contratista hará
su mejor esfuerzo para incluir en estos contratos la opción de
ceder a la Secretaría los derechos de tales contratos. Para ello,
la Contratista deberá comunicar a la Secretaría, con la
antelación apropiada, los términos para llevar a cabo la cesión
de derechos, y se debe conceder a la Secretaría el derecho a
ejercer tal opción en forma unilateral, en el caso de haberse
logrado estipular la indicada Opción. -.-.=.0.micinniminninicannin.

Veintiuno punto seis punto dos (21.6.2) Cuando se trate de
equipos indispensables para mantener operativa el Área del
Contrato, en los contratos de arrendamiento mercantil o leasing
se estipulará que la Secretaría podrá ejercer en nombre de la
Contratista, la opción de compra a la finalización del respectivo
contrato o a la terminación de este Contrato Modificatorio. En el
primer supuesto, la Contratista será la única responsable de
pagar al arrendador cualquier suma que le pudiese corresponder
con ocasión del ejercicio de la opción de compra, mas en el

114

TERCERA

e

10 ”
La AQ ECUA e y

segundo evento, le corresponderá a la Secret; ríal

Veintiuno punto siete (21.7) En aquellos contratos para el uso
de equipos de perforación, la Contratista deberá hacer su mejor
esfuerzo para negociar una opción de renovar o extender el
periodo de contratación, así como el derecho de ceder dicha
opción a la Secretaría bajo los mismos términos y condiciónes
que le aplican a la Contratista. -.-.=.—. cion.

Veintiuno punto ocho (21.8) Durante la vigencia de 'este

Contrato Modificatorio, la Contratista mantendrá todos los

Veintiuno punto nueve (21.9) Los bienes ingresados |al
Ecuador por la Contratista, bajo el régimen de admisión
temporal, no estarán sujetos a la entrega a la Secretarí
podrán ser reexportados, previa notificación al Comité
Supervisión y el cumplimiento de lo que dispone la Li
Aplicable. cin nn
Veintiuno punto diez (21.10) De conformidad con la Ley
Aplicable, la autoridad competente, previo informe favorable de
la Secretaría, concederá las liberaciones de los impuestos
aduaneros correspondientes a la importación de los bienes

necesarios para la ejecución de este Contrato Modificatorio, de

Dix.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ l y pe ?
Telefax: 252 0214 + 252 8969 » 255 8336 + 250 0086 ;

email: principal Gnotariaterceraquito.com

115
-- 834
. 116

¿con el artículo ochenta y siete (87) de la Ley de
HIdTOCAFbUTÓS. ocn cnn

Veintiuno punto once (21.11) Los bienes de los
subcontratistas de obras y servicios específicos, de conformidad
con la disposición contenida en el último inciso del artículo

veintinueve (29) de la Ley de Hidrocarburos, no estarán sujetos
a las disposiciones constantes en ese artículo. -.—.=.m.. mmm...

CLÁUSULA VIGÉSIMA SEGUNDA
PERSONAL DE LA CONTRATISTA

Veintidós punto uno (22.1) La Contratista contratará al |
personal nacional y extranjero que considere necesario para el |
cumplimiento del objeto de este Contrato Modificatorio, de
acuerdo con los Estándares de la Industria Petrolera
Internacional y con sujeción a lo prescrito en la Ley de

Hidrocarburos y en la Ley Aplicable... 2.2. cnimiminn
Veintidós punto dos (22.2), La Contratista y sus
Subcontratistas, como personas naturales o jurídicas autónomas
contratarán. a su personal por su exclusiva cuenta y riesgo,
siendo las únicas responsables por el cumplimiento de las
obligaciones laborales, por tanto, la Secretaría no será
responsable ni a título de solidaridad. -.-.-.-.-.—.=.mi mtm.

Veintitrés punto tres (22.3) La Contratista tendrá a su cargo la

dirección, supervisión, control y responsabilidad única y

exclusiva de su personal. Ni la Contratista ni alguna persona
contratada o utilizada por ella como consecuencia de este
Contrato Modificatorio será considerada como agente, trabajador

116 J
E

7 8 3 Y DR. ROBERTO SALGADO SALGADO
aq NOTARIO
127 E

, S ] ! Í
NoTar¡que le impone la Ley Aplicable, especjalmient
TERCER disposiciones legales o contractuales de'

, Veintidós punto cuatro (22.4) La Contratista será la Única
responsable y salvaguardará e indemnizará a la Secretarí
Secretaría. En especial, la Contratista indemnizará, protegerá,
| defenderá y mantendrá indemne a la Secretaría, al Ministerio, al
Ecuador y a entes relacionados, así como a sus respectivos

¡8 funcionarios, empleados, agentes y demás represent

sea causado por violación de la Contratista de cualquiera de
obligaciones que asume según este Contrato Modificatorio. -.

CLÁUSULA VIGÉSIMA TERCERA
SUBCONTRATOS

Veintitrés punto uno (23.1) Subcontratación.- La Contratista
puede subcontratar, bajo su responsabilidad y riesgo, las obras ol
servicios específicos, necesarios para cumplir con el objeto de
este Contrato Modificatorio. Tales obras y servicios serán
ejecutados a nombre de la Contratista, la cual mantendrá su
responsabilidad directa por todas las obligaciones establecidas

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $ Ir
Telefax: 252 0214 » 252 8969 » 255 8336 » 250 0086 17 .

email: principal Onotariaterceraquito.com

117
118

ven: bcontrato y derivadas del mismo, de las cuales no puede
exonerarse en razón de las subcontrataciones. La Secretaría no
asumirá responsabilidad alguna por este concepto, ni aún a título
de solidaridad. -..m.co0 in.

Veintitrés punto dos (23.2) Responsabilidad por Pagos.-
Con respecto a cualquier subcontrato celebrado, queda
entendido que (i) la Contratista será la única responsable por el
pago a todos sus Subcontratistas; (ii) la Contratista será
exclusivamente responsable ante la Secretaría por todos los
actos, errores, omisiones y pasivos de sus Subcontratistas de
cualquier grado. La Contratista deberá incluir una cláusula en
este sentido en cada subcontrato. Ningún Subcontratista se
considerará un tercero beneficiario de este Contrato
Modificatorio o de los derechos originados en el mismo. La
Contratista será la única responsable por el pago de cada
Subcontratista por los servicios, equipos, materiales o
suministros en relación con el Proyecto. La Contratista será
responsable por las actividades realizadas en su totalidad o en
parte por cualquier o todos sus Subcontratistas y nada en este
Contrato Modificatorio. exime a la Contratista de cualquier o

todas las obligaciones, independientemente de que la

Contratista haya delegado esa obligación a un Subcontratista. -

Veintitrés punto tres (23.3) Empresas Ecuatorianas.- La

Contratista se obliga a seleccionar a sus Subcontratistas de

entre empresas idóneas, dando preferencia a la industria

ecuatoriana, con el objeto de estimular a las compañías

nacionales, siempre y cuando ofrezcan condiciones de calidad,

oportunidad y disponibilidad comparables con las ofrecidas por

118 2

Norar¡FCuatorianas de conformidad con la Ley Aplicable

TERCER(6s precios sean superiores a los de empresas extranjeras hasta

DR. ROBERTO SALGADO SALGADO
NOTARIO 7777

113

compañías extranjeras. Se dará preferencia a las..

en un quince por ciento (15%). Para los fines de este Contrato
Modificatorio, la Secretaría, en coordinación con las entidades

competentes, establecerá los criterios de empresa nacional. -.-.-

Veintitrés punto cuatro (23.4) Selección y Negociación de
Contratos.- La selección de los Subcontratistas, la negociación

de los términos y condiciones de los subcontratos, su

adjudicación y suscripción serán de exclusiva cesen y
responsabilidad de la Contratista. -.-.-.-.-.-.=.=.=.=.=.=.=.=.0.-.=.=.b.=.

términos y condiciones incompatibles con lo pactado el
Contrato Modificatorio. -.-.-.=.=.=.=.=.=. 00m... ass

CLÁUSULA VIGÉSIMA CUARTA
CONFIDENCIALIDAD

Veinticuatro punto uno (24.1) Información Confidencj
Para efectos de este Contrato Modificatorio, el tér
“Información Confidencial” significa (i) la Información Proteg
definida en la cláusula veinticinco punto uno (25.1) y
cualquier otra clase de información relativa a las operaciones
servicios contratados, o sobre asuntos o materias relacionados
con este Contrato Modificatorio, que haya sido identificada por la
Parte que lo reveló como confidencial. Información Confidencial
será considerada y tratada como información confidencial por la

parte que recibe tal información (en adelante la "Parte

y
Dir.: Jorge Washington E4-59 y Ay. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S 7
Telefax: 252 0214 + 252 8969 + 255 8336 » 250 0086 y ZA .

email: principal Onotariaterceraquito.com

119
129

tora"), y no podrá revelarla a ningún tercero, a menos que

) ue haya divulgado tal información, datos o materiales
(la "Parte - Reveladora") haya otorgado al respecto su
consentimiento previo por escrito. -.incimonn mmmni. :
Veinticuatro punto dos (24.2) Revelación Interna por Parte
Receptora.- Cada Parte Receptora podrá revelar la Información
Confidencial a cualquiera de sus funcionarios, directores,
empleados, o sus Compañías Relacionadas, agentes,
Subcontratistas y asesores, quienes: (i) tengan la necesidad de
conocerla en relación con la ejecución de sus obligaciones
según este Contrato Modificatorio o el ejercicio de sus derechos
según este Contrato Modificatorio; (ii) hayan sido advertidos y
acuerden cumplir con las respectivas restricciones sobre tal
Información Confidencial según se indica en este Contrato
Modificatorio, de la misma manera como si fuera una Parte
Receptora. La Contratista tomará todas las medidas necesarias
para asegurar que sus trabajadores, agentes, representantes,
mandatarios y Subcontratistas cumplan con la obligación de
confidencialidad y será responsable por cualquier incumplimiento
con los requisitos de esta cláusula cometido por ellos. -.-.-.-.-.-.-.

Veinticuatro punto tres (24.3) Revelación por _ Parte
Receptora a Terceros.- No obstante lo antes expresado, la
Parte Receptora podrá revelar la Información Confidencial a un
" tercero, sin requerir la autorización previa y por escrito de la
Parte Reveladora siempre que tal información: -.-.-.-.-..=.=.=im.“.-
Veinticuatro punto tres punto uno (24.31) Ya sea del
conocimiento de la Parte Receptora para la fecha en que le fue

120

TERCER.

6)

1
14
Sd)

evelada, siempre que ese conocimiento no hublese:a

A
Veinticuatro punto tres punto dos (24.3.2) Ya
público para la fecha en que le fue rev lada, o se

disponible al público mediante un hecho distinto a un aq
omisión de la Parte Receptora; y/o sus funcionarios, direc
empleados, agentes, Subcontratistas y asesores; -.-.-.-.-.-.=|- nn

Veinticuatro punto tres punto tres (24.3.3) Sea desarrbllada
independientemente por la Parte Receptora, sin uso del parte
alguna de la Información Confidencial; -.-.-.-.-.-.-.-.-.-.=,=.=.=L. mn.
Veinticuatro punto tres punto cuatro (24.3.4) Sea adkuirida
independientemente por un tercero, quien, hasta donde cónozca
la Parte Receptora, no se encuentre bajo obligación legal alguna
que prohíba tal revelación; O. -.-.=.0. iio a.

Veinticuatro punto tres punto seis (24.3.6) La Contratista no
tendrá que pedir autorización previa a la Secretaría para revelar
información a los auditores de reservas previa suscripción sols
correspondientes acuerdos de confidencialidad. -.-.-.-.-.-.-.-.-.-. Wr

Veinticuatro punto cuatro (24.4) Revelación Obligatoria.-
caso de que cualquier Parte Receptora sea requerida por

mandato de la Ley Aplicable u orden emanada de alguna

Dir: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 8
Telefax: 252 0214 + 252 8969 + 255 8336 + 250 0086 VIE. >

email: principalOnotariaterceraquito.com

121
122

— revelar la Información Confidencial suministrada por cualquier
7 Parte: Reveladora, la Parte Receptora deberá inmediatamente
notificar por escrito a la Parte Reveladora, de manera que ésta
pueda tomar las medidas judiciales apropiadas y/o relevar a la
Parte Receptora del cumplimiento de los requerimientos de
confidencialidad. En el caso de que tal medida judicial de
protección u otra acción similar no pueda obtenerse, la Parte
Receptora suministrará solamente aquella porción de dicha

Información Confidencial que legalmente esté obligada a revelar.

Veinticuatro punto cinco (24.5) Revelación por la Secretaría
según Ley Aplicable.- Estas disposiciones no se aplicarán a la
información que la Secretaría deba proporcionar de acuerdo con

Veinticuatro punto seis (24.6) Sobrevivencia_de la
Confidencialidad.- Los efectos de esta cláusula continuarán
vigentes dentro de cinco (5) años posteriores de la terminación
de este Contrato Modificatoria. -.-.-.-.c.ciniciicmmmi tn.
CLÁUSULA VIGÉSIMA QUINTA
PROPIEDAD DE LA INFORMACIÓN

Veinticinco punto uno (25,1) Información Protegida.- Toda
la información adquirida o desarrollada durante la ejecución de
actividades relacionadas con los servicios objeto de este
Contrato Modificatorio, así como todos los borradores y la
versión final de cualesquiera dibujos, diseños, planos de
ingeniería y otros planos, informes técnicos o científicos,
modelos, datos, resultados de perforación, núcleos, registros,
reportes, archivos, estudios u otra información, materiales y

122

== 84í

DR. ROBERTO SALGADO SALGADO
NOTARIO

123

Contratista o sus Compañías

o no por computadora) y otros trabajos preparados por la

Contratista, o en su nombre, en relación con la ejecución de este
Contrato Modificatorio pertenecen a la Contratista. No obsténte,
a la terminación de este Contrato Modificatorio, la Gonirafista
Ide

regalías, para usar y reproducir el material antes mencionado,

otorgará a la Secretaría una licencia irrevocable, libre

para su uso exclusivo, excepto en los casos en que

Contratista sea únicamente licenciataria autorizada.

Veinticinco punto tres (25.3) Derechos de Utilizar

Dix.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S
Telefax: 252 0214 + 252 8969 » 255 8336 » 250 0086

email: principal O notariaterceraquito.com

a |

124

todo momento, incluyendo después de la terminación de este

Contrato” “Modificatorio, tiene el derecho de conservar y utilizar
copias de detalles de dibujo, diseños, especificaciones, bases de
datos, y cualquier otra información de la Contratista que atañe al
Proyecto. A la terminación de este Contrato Modificatorio la
Contratista otorgará a la Secretaría una licencia irrevocable, libre
de regalías, para usar y reproducir el material antes mencionado
para su uso exclusivo. La licencia concedida a la Secretaría se
limitará al desarrollo, uso, operación, reparación, mantenimiento,
modificación, expansión (pero no duplicación) y, si es necesario,
reconstrucción de la instalación y la Secretaría no utilizará
ninguna Información Exclusiva de la Contratista para otros fines
a menos que se encuentre autorizada por la Contratista por
escrito. nm, An
Veinticinco punto cuatro (25.4) Propiedad Intelectual
Desarrollada.- Cualesquiera invenciones, mejoras, tecnologías,
y/o descubrimientos, patentables o no, protegidos o no por el
derecho de autor, creados, concebidos, desarrollados por la
Contratista, en el desempeño de sus actividades para la
prestación de servicios objeto de este Contrato Modificatorio
(Propiedad Intelectual Desarrollada”), pasarán a ser propiedad
conjunta de la Secretaría y la Contratista. Se exceptúa aquella
Propiedad Intelectual registrada por la Contratista o sus
Compañías Relacionadas. En consecuencia, cada Parte tendrá
la mitad de la participación indivisible en dicha Propiedad
Intelectual Desarrollada y estará autorizada para utilizar tal
Propiedad Intelectual Desarrollada” para sus propios fines
comerciales sin tener que solicitar Í

124

my:

0)
2

JOFO O

YUUIO

JD

cua a LL LU ui ts sr AU DD

Í

,
= 843 DR. ROBERTO SALGADO SALGADO

NOTARIO
125 ¡

TERCER QUÍT eE "ECUADOR
Ofrecer en venta, o para el beneficio de cualquier tercero, / la

Propiedad Intelectual Desarrollada. -.-.-.-.-.-.-.-.=.=.=.=,=.=.=,=,=,-

CLÁUSULA VIGÉSIMA SEXTA
DECLARACIONES DE LA CONTRATISTA

) Veintiséis punto uno (26.1) Autorización.- La Contrátista
¿ declara y garantiza que está debidamente autorizada| para

celebrar este Contrato Modificatorio. -.-.-.-.-.-.-.=.=.=.=.=.=.=.=,=|- Ln.
Veintiséis punto dos (26.2) Conocimiento de la Legislación

) Ecuatoriana.- La Contratista declara, expresamente, que a la
Fecha de Vigencia de este Contrato Modificatorio tiene| pleno

obliga a mantenerse permanentemente calificada y en capatidad
de ejecutar los servicios objeto de este Contrato Modificatorio,
de forma de cumplir con sus obligaciones de acuerdo coh los
La

0
Contratista garantiza y se compromete a prestar todos llos

términos y condiciones de este Contrato Modificatorio.

servicios requeridos conforme a este Contrato Modificatorio (de
conformidad con los Estándares de la Industria Petrolera

Intevacional.- Esas nado bles estat red

Veintiséis punto cuatro (26.4) Conocimiento de este

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S
Telefax: 252 0214 « 252 8969 + 255 8336 + 250 0086

email: principal O notariaterceraquito.com h

125
balidad este Contrato Modificatorio, incluyendo todos los

z s del mismo, y que conoce bien sus términos y
disposiciones y que por tanto, renuncia a reclamos alegando
desconocimiento o falta de comprensión de los mismos. -.-.-.-.-.-

Veintiséis punto cinco (26.5) Experiencia y Calificaciones.-
La Contratista declara y garantiza que, por sí misma y a través
de sus Subcontratistas, posee toda la experiencia y
calificaciones adecuadas y necesarias para ejecutar sus
obligaciones según este Contrato Modificatorio, de conformidad
con los términos y condiciones estipulados en el mismo. -.-.-.-.-.-

Veintiséis punto seis (26.6) Declaración sobre Propiedad
Intelectual.- La Contratista declara y garantiza que es

propietaria, o cuenta con el derecho de uso, de todas las
patentes, marcas comerciales, marcas de servicio,
denominaciones comerciales, derechos de autor, licencias,
franquicias, permisos y derechos de propiedad intelectual
necesarios para cumplir con sus obligaciones contractuales, y
que no vulneran derechos de terceros respecto de los mismos. -

Veintiséis punto siete (26.7) Declaración de Solvencia.- La
Contratista declara y garantiza que está financieramente
solvente, en capacidad de pagar sus deudas según su plazo de
vencimiento y que posee suficiente capital de trabajo para
cumplir las obligaciones previstas en este Contrato Modificatorio.

Veintiséis punto ocho (26.8) Declaración _ Sobre

Certificaciones Comerciales y Profesionales.- La Contratista
declara y asegura que todas las personas que llevarán a cabo

los trabajos contemplados por este Contrato Modificatorio

126

- 8 4 y DR, ROBERTO SALGADO SALGADO

NOTARIO
127

rotar Profesionales requeridas por la Ley Aplicable para la f:
TERCER Ye sus respectivos servicios según este Contrato Modificatori,

Veintiséis punto nueve (26.9) Cumplimiento de Ley.- Las
Partes expresamente declaran que la celebración y ejecución de
este Contrato Modificatorio no resultará en una violación o
incumplimiento de sus estatutos o de lo dispuesto en cualquier

ley, reglamento o sentencia a la que estuviesen sujetas,

incluyendo la Ley Aplicable. -.-.-.-.-.=.=.=.=.=.=.0.=.0.0.0 000 itmin.n. ho.
CLÁUSULA VIGÉSIMA SÉPTIMA
RESPONSABILIDAD DE LA CONTRATISTA

Veintisiete punto uno (27.1) Riesgos de Daño o Pérdidal.- |.-.

responsable de la conservación del Área del Contrato durante la
ejecución de los servicios, así como de la seguridad d
personal y del de sus Subcontratistas, y de los materi

equipos y bienes propiedad de la Contratista y de llsus

Subcontratistas ubicados en el Área del Contrato o par
ejecución de los ServiciOS. -.-.-.-.=.2..cin nn id -

Veintisiete punto uno punto dos (27.1.2) La Contratista
resguardará y mantendrá a salvo a la Secretaría de cualquier
daño o pérdida que ésta pudiere sufrir y se viere obligada a
pagar en virtud de sentencia ejecutoriada de autoridad
competente, y que se derive del incumplimiento por parte de la

Contratista de cualquier obligación contenida en este Contrato

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 » 252 8969 « 255 8336 » 250 0086 pre A

email: principalOnotariaterceraquito.com

127
-- 846

O culposos imputables al personal de la Contratista o de

" cudlesquiera SubcontratistaS. ==. nn
Veintisiete punto dos (27.2) Obligación de Resguardar ala
Secretaría.- La Contratista se obliga a resguardar y mantener a
la Secretaría a salvo de y a responder económicamente por
cualquier perjuicio, acción, procedimiento judicial, indemnización,
costos y gastos, de cualquier naturaleza o especie, que pudiera
sufrir o ser obligada a pagar, en virtud de sentencia ejecutoriada

de autoridad competente, como consecuencia de actos dolosos '
o culposos imputables a la Contratista o a su personal o al de *
sus Subcontratistas, incluyendo los siguientes: -.-.-.-.-.-.-.=n.=.=.=."
Veintisiete punto dos punto uno (27.2.1) Cualesquiera
pérdidas o daños a los materiales, equipos y bienes; -.-.-.-.=.-.=.=
Veintisiete punto dos punto dos (27.2.2) Cualesquiera |
lesiones personales, enfermedad o muerte; -.-.-.m.m.miminn o on.

Veintisiete punto dos punto tres (27.2.3) El incumplimiento

por la Contratista o de sus Subcontratistas de la Ley Aplicable o

cualesquier permisos requeridos; =.-.-.mim icono mn nm 0,2.

Veintisiete punto dos punto cuatro (27.2.4) El incumplimiento
por la Contratista de cualquier obligación que hubiese asumido
respecto de terceros, incluyendo cualquier Subcontratista, con

ocasión a la ejecución de este Contrato Modificatorio; -.-.-.-.-.-.-.-

Veintisiete punto dos punto cinco (27.2.5) Cualquier
reclamación, procedimiento, demanda o acción, por uso o
divulgación no autorizados de secretos comerciales, derechos
de propiedad, derechos de autor, derechos sujetos a privilegio,

128
DR. ROBERTO SALGADO SALGADO
NOTARIO

ST 129

) por la Contratista o Subcontratistas, incluyendo el uso He
cualquier herramienta, implemento o construcción por | la
) Contratista o cualquiera de sus Subcontratistas; -.-.-.-.-.-.-.=.=.f. .

! Veintisiete punto dos punto seis (27.2.6) Cualquier

) contaminación o daños al medio ambiente causados pdr la
Contratista o Subcontratistas, incluyendo la descarga de
desechos tóxicos y sustancias susceptibles de degradar el
AMbiBNte; > 2

|

|

| ) Veintisiete punto dos punto siete (27.2.7) Cualquier
| gravamen de la Contratista; -.-.-.-. ii iii nnins 2...

Veintisiete punto dos punto ocho (27.2.8) Cualquier
, invalidación de pólizas de seguro, debido a incumplimientog por
parte de la Contratista de alguno de los requerimigntos
establecidos en la póliza respectiva; -.-.-.-.=.=.=.=.=.=.=.=.=.=.=.= o. -

según este Contrato Modificatorio, o (ii) que estén relacionad4s
con ingresos recibidos de las actividades ejecutadas o por el
cual se deba pagar a la Contratista o a sus Subcontratistas o a
cualquiera de sus respectivos asesores, agentes, empleados o

TEpresentantes. =.- mimi

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 $
Telefax: 252 0214 » 252 8969 + 255 8336 = 250 0086

email: principalOnotariaterceraquito.com

129
i

130

Veintisiete punto tres (27.3) Deber de Informar.- La

C ista comunicará oportunamente a la Secretaría sobre
cualquier procedimiento judicial relacionado con este Contrato
Modificatorio en el que la Contratista intervenga o deba
intervenir, o en el que la Secretaría deba intervenir, a fin de que
la Secretaría pueda adoptar las medidas que estime
convenientes para la defensa de sus intereses. A su vez, la |
Secretaría participará a la Procuraduría General del Estado
sobre tales particulares para los efectos pertinentes. -.-.-.-.-.=.-.-.= !

Veintisiete punto cuatro (27.4) Costas Procesales.- Los

costos indemnizables conforme a esta cláusula incluirán |
cualesquier gastos de litigio y abogados en que incurriere la
Secretaría con ocasión de los reclamos, demandas y acciones
previamente indicadas. -.-.-.minm in cinnnnnnnnnnnnnmn.

Veintisiete punto cinco (27.5) Defensa.- Sin menoscabo del
derecho de liberación de responsabilidad aquí previsto, la
Contratista tendrá la obligación de asumir la defensa de
cualquier reclamo, demanda o acción en virtud de los cuales se
les solicite indemnización, y la Secretaría no podrá transar tales
reclamos, requerimientos o acciones sin el consentimiento previo
de la Contratista por escrito. -.-.-.-.-.=.2.2.0.0 20 conce nn

Veintisiete punto seis (27.6) Supervivencia__de _ las
Obligaciones de Resguardo.- Las obligaciones establecidas

en esta cláusula sobrevivirán hasta el vencimiento del período

de prescripción previsto en la Ley Aplicable. -.-.-.-.=,=.=.=.=..=.=.2.0.

130

NOTARIA NOTIFICACIONES Y COMUNICACIONES?" >)
TERCERA dh

- 849

DR. ROBERTO SALGADO SALGADO
1 3 4 NOTARIO
da

CLÁUSULA VIGÉSIMA OCTAVA :

>
O
Veintiocho punto uno (28.1) Todas las cohunicaciónes
notificaciones que las Partes deban cursarse entre sí,
relación a este Contrato Modificatorio, incluyendo las
contengan solicitudes, dictámenes, opiniones, aceptaciohes,
renuncias, consentimientos, instrucciones,  autorizacidnes,
informes, estudios, balances, inventarios y más documentbs, o
que éstas presenten a alguna autoridad competente, por ligual
razón, serán por escrito en castellano y deberán ser enviadás

mediante entrega personal, correo especial (courier), por fax y

por correo electrónico. -.-.

Veintiocho punto dos (28.2) Las Partes señalan cómo

Juan León Mera y Orellana -.-.—.-.-. 2.0.0.2. init cinnminnos.n.
Edificio Ministerio de Transporte y Obras Públicas -.-.-.-.-.-.-.

Teléf.: dos nueve siete siete cero cero cero (2977000), ext.

seis cero uno (3601), tres seis cero dos (3602) -.-.-

Fax: ( dm.

Correo electrónico: rcazar()mrnnr.gob.el =.-..0 cin

Quito — Ecuador -.-

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 + 252 8969 » 255 8336 + 250 0086

email: principalOnotariaterceraquito.com

131

Fax: dos cero cuatro cero ocho uno nueve (2040819) —

extensión uno cero nueve(109) -.- cin mn

Correo electrónico: pfloresppumaoriente.COM -....mim init in titemenin

Quito — ECUadOr 0.0.2
Con copia a: fenmanuelG)pumaoriente.COM =.-.m im miminocinon nn on

Veintiocho punto tres (28.3) Para todos los efectos de este
Contrato Modificatorio se entenderá que una comunicación fue
recibida por la otra Parte, cuando sea recibida por entrega
personal o «cuando exista una constancia de recepción de la
Parte notificada. -.-.-.-.-. A
Veintiocho punto cuatro (28.4) Las Partes pueden designar
nuevas direcciones,  notificándose de este particular
oportunamente, conforme al procedimiento previsto en esta

Veintiocho punto cinco (28.5) Los documentos que la
Contratista presente en virtud de este- Contrato Modificatorio a la

Secretaría, se sujetarán a lo dispuesto en la Ley Aplicable. -.-.-.-

132

DR. ROBERTO SALGADO SALGADO
NOTARIO

3133

NOTARIA EFECTO MODIFICATORIO
TERCERA 3

modificación que se hubiese convenido con anterioridad fa la
suscripción de este Contrato Modificatorio. -.-.-.-.-.-.-.-.-.=.=.-.J.-. .-
Veintinueve punto uno punto dos (29.1.2) Queda entendido

que con la celebración de este Contrato Modificatorio, la
Contratista renuncia en forma irrevocable a cualquier rec!
demanda o indemnización que pudiese plantear co
Ecuador, la Secretaría, EP PETROECUADOR  y/ó

antecesoras, bajo cualquier legislación, con ocasión o

consecuencia del Contrato Original, los Contratos Modifia;

en el derecho de defensa, la Contratista podrá ejercer toda
acciones administrativas, judiciales y/o arbitrales, incluyend
reclamos o demandas o indemnizaciones como consecue
directa de dichos actos posteriores a la Fecha Efectiva que seán
derivados del Contrato Original o de los Contratos Modificatorio
Anteriores. Se exceptúan también las acciones judiciales y
administrativas iniciadas antes de la Fecha Efectiva de este
Contrato, en especial el reclamo presentado por la Contratista

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuent, Sto. piso, Of. 5 S
Telefax: 2520214 + 252 8969 » 255 8336 » 250 0086

email: principal Onotariaterceraquito.com

133

UA
fede
19

por los valores correspondientes a la remediación ambiental por

: cuénta de EP PETROECUADOR prevista en el Contrato
Original. Se exceptúa, además, la divergencia relativa a la
reliquidación de la curva base del Contrato Original, y todas las
consecuencias derivadas de dicha reliquidación, que será
sometida por las Partes a Consultoría, de conformidad con la
cláusula treinta y tres punto dos (33.2) de este Contrato
Modificatorio, dentro del plazo de noventa días contados a partir
de la Fecha de Vigencia. -.-. cinco

Veintinueve punto uno punto tres (29.1.3) La Contratista
reconoce que el Ecuador, la Secretaría, EP PETROECUADOR
y/o sus antecesoras, salvo los valores que como consecuencia
de los procesos judiciales y administrativos se vuelvan exigibles
a favor de la Contratista, y aquellos valores que consten en
contratos, convenios o acuerdos suscritos entre la Contratista y
cualquier entidad del Estado que se encuentren vigentes a la
Fecha de Vigencia, nada le adeudan, ni nada tiene la Contratista
ni sus Compañías Relacionadas que reclamarles a aquellos por
ningún concepto, directa o indirectamente relacionado con el
Contrato Original y cualquiera de sus Contratos Modificatorios
Anteriores, ya sea por pérdida de oportunidad, daño emergente

Veintinueve punto uno punto cuatro  (29.1.4) En
consecuencia, la Contratista libera de cualquier reclamo,
demanda o causa derivada de cualquier posible perjuicio o daño
que pudiese derivar directa o indirectamente de la entrada en
vigencia de este Contrato Modificatorio o de cualesquiera

134
DR. ROBERTO SALGADO SALGADO
NOTARIO

CLÁUSULA TRIGÉSIMA
TRANSFERENCIA O CESIÓN DE ESTE CONTRATO

Treinta punto uno (30.1) Transferencia o Cesión sol
Autorización Previa.- La Contratista no podrá transferir o ceder
los derechos y obligaciones derivados de este Contrato
Modificatorio, total o parcialmente a favor de cualquier Persona,
sin previa autorización del Ministerio. Cualquier Testa ncia o

Cesión realizada en contravención a esta cláusula será

considerada nula y dicho acto constituirá una causal d
caducidad, de conformidad con lo previsto en la Ley Apligable /y
en este Contrato Modificatorio. -.-.-.-.-.=.-.=.=.=.=.=..=.=.2:=,2.0.
Treinta punto dos (30.2) Queda expresamente entendido y
convenido que en caso de Transferencia o Cesión regirán las
condiciones y requisitos establecidos en el Reglamento para| la
Transferencia o Cesión de Derechos y Obligaciones d
Contratos de Hidrocarburos, expedida en el Decreto Ejecutivo
número mil trescientos sesenta y tres (No. 1363) publicado eh |el
Registro Oficial número doscientos noventa y tres (No. 293) We
veintisiete (27) de marzo del dos mil uno (2001), que reglamenta
al artículo setenta y nueve (79) de la Ley de Hidrocarburos. -.-.-

Treinta punto tres (30.3) Responsabilidad.- En caso de que

la Transferencia o Cesión fuere parcial, la cedente seguirá

siendo responsable ante la Secretaría de- las AL

7 Va

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S
Telefax: 252 0214 + 252 8969 + 255 8336 » 250 0086

email: principalOnotariaterceraquito.com

135
-= 854 ,
135

«garantías y compromisos transferidos luego de cualquier
Transferencia o Cesión parcial permitida según esta cláusula. -.-.

Treinta punto cuatro (30,4) Solvencia y Capacidad.- En
ningún caso la Transferencia total o parcial, de los derechos y
obligaciones derivadas de este Contrato Modificatorio, podrá
originar el deterioro de la solvencia financiera y capacidad
operativa, administrativa, financiera y técnica de la Contratista, ni
podrá afectar negativamente los Planes contemplados en este
Contrato Modificatorio. -.-.—.-.—.-.ciic ino nn ntc...

Treinta punto cinco (30.58) Obligaciones Laborales y
Tributarias.- Si la Transferencia o Cesión fuere total, la

responsabilidad de quien transfiere o del cedente subsistirán
respecto de las obligaciones de carácter laboral y tributario que

hubieren contraído antes de la Transferencia o Cesión, con
sujeción a la Ley Aplicable. También será responsabilidad del
cedente el Impuesto a la Renta a que hubiere lugar como
* consecuencia de la utilidad obtenida en dicha Transferencia o
CST.
Treinta punto siete (30.6) Cambio de Control.- En la medida
de lo posible, la Contratista y su Casa Matriz se asegurarán de
no ser objeto de un Cambio de Control, durante la vigencia de
este Contrato Modificatorio, sin el consentimiento previo de la
Secretaría. Cualquier cambio de control registrado deberá ser
notificado a la Secretaría dentro del plazo máximo de sesenta
(60) días de producido. Lo previsto en este punto será aplicable
a la Contratista y a su Casa Matriz con independencia de la

forma en que esté organizada, ya sea a través de la constitución

/)

136
835
Y DR. ROBERTO SALGADO SALGADO

NOTARIO
137

TERCERA

TERMINACIÓN Y CADUCIDAD DE ESTE CONTRATO.

Treinta y uno punto uno (31.1) Terminación.- Este Contra

Treinta y uno punto uno punto cuatro (31.1.4)

declaratoria judicial de quiebra de la Contratista. -.-.-.-.-.-.-.-.-.4. 4

Treinta y uno punto uno punto cinco (31.1.5) Por Evento He
Insolvencia de la Contratista o de su Casa Matriz, declarada p
autoridad competente, a opción de la Secretaría. -.-.-.-.-.=.=.-.-.-.-.

Treinta y uno punto uno punto seis (31.1.6) Por extinción de
la personalidad jurídica de la Contratista o de su Casa Matriz. -.-

Treinta y uno punto uno punto siete (31.1.7) Por cesión de

bienes de la Contratista o de su Casa Matriz en beneficio 77)

Dir.: Jorge Washington E4-59 y Ay. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S Y YA
Telefax: 252 0214 » 252 8969 + 255 8336 + 250 0086

email: principalO notariaterceraquito.com

137

otes por haber sido privada del control de sus propios

asúntos' debido a una orden de autoridad competente. -.-.-.-.-.-.-

Treinta y uno punto uno punto ocho (31.1.8) Por sentencia
ejecutoriada o por laudo arbitral que declare la terminación de
este Contrato Modificatorio. -.-.-.0.0.2.. on

Treinta y uno punto uno punto nueve (31.1.9) Por opción de
cualquiera de las Partes, cuando la otra Parte hubiese
incumplido sus principales obligaciones contractuales
estipuladas en este Contrato Modificatorio, incluyendo el
derecho de terminación de este Contrato Modificatorio por parte
de la Secretaría por el incumplimiento por parte de la Contratista
de las actividades contempladas en el Plan de Actividades y
Plan de Desarrollo. —.c.comicin TIT
Treinta y uno punto uno punto diez (31.1.10) En caso de que
cualquiera de las Partes deseare terminar este Contrato
Modificatorio por incumplimiento de alguna de las obligaciones
estipuladas en este Contrato Modificatorio que no constituyan
causa de caducidad, la Parte que se creyere perjudicada
recurrirá al procedimiento de solución de controversias previsto
en la cláusula trigésima tercera de este Contrato Modificatorio. -

Treinta y unto punto dos (31.2) Procedimiento de
Caducidad.- Previo a la declaratoria de caducidad de este
Contrato Modificatorio, se seguirá el siguiente procedimiento: -.-
(a) La Secretaría o la ARCH notificará a la Contratista con el o

los incumplimientos a la Ley Aplicable, a los Reglamentos o a
este Contrato Modificatorio, concediéndole un plazo de treinta

días calendario, contados desde la fecha de notificación, para!

138

857

DR. ROBERTO SALGADO SALGADO
NOTARIO

139

NOTAR¡£2rgOS. Sin embargo, si habiendo tomado tales act

UVADOH

uedaf-

remediar, corregir o rectificar tal falta o incumplimiento y ésta as,

TERCBRAlazo resultare insuficiente para que la Contratista-p

lo demuestra, la Secretaría o la ARCH podrá concederle
plazo adicional que, según cada caso, sea el necesario pafa

cumplir con lo dispuesto en esta cláusula. -.-.-.-.-.-.-.=.=:0.=.=.-.-.4. -

(b) Una vez concluido el plazo, con la contestación o sin ella, [en

los casos que corresponda, la Secretaría o la ARCH solicitará en

forma motivada la caducidad de este Contrato Modificatorio al
Ministro, quien lo tramitará y resolverá de conformidad con la

Ley Aplicable. -.- cion

(c) El Ministro abrirá un expediente de caducidad, y notificará! a

(d) Agotado el procedimiento referido en el literal anterio
Ministro emitirá la resolución que corresponda, que deberá e
debidamente motivada en informes legales, técnicos

económicos. La declaratoria de caducidad deberá estar
debidamente motivada utilizando criterios de  valoracidn
objetivos, como: gravedad de la infracción, negligencia, dañ

producido, perjuicio al Estado, y otros que se considere

pertinentes. -.-.-.-

Treinta y uno punto dos punto uno (31.2.1) Para el caso de la

causal prevista en el numeral catorce (14) del artículo setenta y

cuatro (74) de la Ley de Hidrocarburos, el loli

Dix.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S E
Telefax: 252 0214 » 252 8969 « 255 8336 + 250 0086 pue

email: principal O notariaterceraquito.com

139
149

generará cuando como resultado de un Estudio Ambiental
realizado de conformidad con la Ley Aplicable, se detectaren
daños al medio ambiente (pasivos ambientales) imputables a la
Contratista, y ésta no iniciare o interrumpiere injustificadamente,
en cualquier momento, la'remediación dispuesta por el Ministerio
del Ambiente y/o el Estudio Ambiental respectivo. En el Estudio
Ambiental constarán especificados los Daños Ambientales, asi
como el programa y plazo para la remediación respectiva, que
se ejecutará por cuenta de la Contratista. En todo lo demás, se
observará el procedimiento establecido en la cláusula treinta
Uno punto dos (31.2). >... 0
Treinta y uno punto tres (31.3) Efectos de la Declaratoria de
Caducidad.- La caducidad de este Contrato Modificatorio,
implica la inmediata terminación de este Contrato y la restitución
al Estado del Área del Contrato y la entrega de todos los
equipos, herramientas, maquinarias, información técnica
actualizada y otros elementos, instalaciones industriales o de
transporte y comercialización y demás muebles e inmuebles,
adquiridos con destino a su uso en las actividades objeto de este
Contrato Modificatorio, sin costo alguno para la Secretaría y el
Estado ecuatoriano, y conlleva además la ejecución automática
de las garantías otorgadas conforme a este Contrato

Treinta un uno punto cuatro (31.4) - Sanciones para otros

Incumplimientos e Infracciones.- El incumplimiento de las
obligaciones estipuladas en este Contrato Modificatorio o la

infracción de la Ley de Hidrocarburos o sus Reglamentos que no

140
DR. ROBERTO SALGADO SALGADO
NOTARIO

sorarrEontrato Modificatorio, según sea el Caso. cinc.

TERCERA z
CLÁUSULA TRIGÉSIMA SEGUNDA

CONTRATOS ADICIONALES Y MODIFICATORIOS

Treinta y dos punto uno (32.1) Yacimientos de Gas Natufal
Libre y Yacimientos de Condensado de Gas.- En el caso| de

que la Contratista durante la ejecución de este Contrato

conformidad con lo previsto en el artículo treinta y dos (32) flella
Ley de Hidrocarburos. Igualmente, si se descubrlefen
Yacimientos de Condensado de Gas cuya sola producción [de
líquidos resulte antieconómica las Partes podrán celebrar |un

contrato adicional para la explotación de los mismos. -.-.-.-.-|H-.-

Treinta y dos punto dos (32.2) Reinyección y Quema de Gas
Natural Asociado.- Sin perjuicio de lo estipulado en la cláugula
anterior, la Contratista podrá reinyectar a los Yacimientog o
utilizar para sus operaciones el Gas Natural Asociado y el
natural proveniente de Yacimientos de Condensado de Gas En

las cantidades que sean necesarias para las operaciones
explotación y transporte de Petróleo Crudo. Para tales efectos,

así como para quemar o arrojar a la atmósfera el gas natural, la

Contratista deberá contar con la aprobación de la Secretaría o el
Ministerio, según se establece en la Ley de Hidrocarburos, la
cual podrá ser negada justificadamente. La utilización de estos
gases no tendrá costo alguno para la Contratista. -.-.-.-.-.-.-.=..=

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 $ .
“Telefax: 252 0214 » 252 8969 » 255 8336 » 250 0086 pa

email: principal O notariaterceraquito.com

141
Treinta y dos punto tres (32.3) Gas Natural Asociado.- El
i Gas "Natural Asociado que se obtenga en la explotación de
Yacimientos, que no sea explotado y utilizado por la Contratista
según se establece en la cláusula treinta y dos punto dos (32.2
será utilizado por la Secretaría para su industrialización

comercialización, previo acuerdo de las Partes. -.-.-.-.-.-.-.-.=.-.-.-]

Treinta y dos punto tres punto uno (32.3.1) En los casos e
que el Gas Natural Asociado no pueda ser utilizado por |
Contratista, o no sea conveniente la industrialización y

comercialización por parte de la Secretaría, la Secretaría podrá

, as es Ani 1
autorizar su quema, previa justificación técnica y económica. -.-,

Treinta y dos punto cuatro (32.4) Autorizaciones.- Para la
celebración de los contratos adicionales referidos en las
cláusulas treinta y dos punto uno (32.1) y treinta y dos punto dos
(32.2) se requerirá del acuerdo de las Partes, en el entendido de
que ellas no podrán negarse a llegar a un acuerdo sin justa
causa. Además, para que estos contratos sean válidos se
requerirán los informes necesarios de conformidad con la Ley
Aplicable. —:-.-.0.=, m0, =. mmm
Treinta y dos punto cinco (32.5) De la Recuperación de
Hidrocarburos Líquidos Condensados del Gas Natural
Asociado.- Cuando mediante la instalación de una planta
procesadora de campo fuere factible la recuperación de los
Hidrocarburos Líquidos Condensados del Gas Natural Asociado
producido por la Contratista, obtenidos después de los
separadores convencionales de campo, la Secretaría dispondrá
de dichos Hidrocarburos Líquidos Condensados del Gas Natural

A

142

DR. ROBERTO SALGADO SALGADO
243 NOTARIO
434

¿Asociado recobrados, para lo cual realizará todas | say Pasos
ld
la

Contratista la instalación y operación de equipos que permitan |

votar Pecesarias y pagará todos los gastos a partir de |
TERCER Aonvencionales de campo. La Secretaría podrá s

recuperación de Hidrocarburos Líquidos Condensados del Ga
Natural Asociado después de los separadores convencionales

Í
de campo, debiendo la Secretaría realizar los respectivos

reembolsos o pagos que Se CONVENYAN.. =>... minimice.

Treinta y dos punto seis (32.6) Contratos Modificatorios.-

Habrá lugar a la negociación y suscripción de contrato:
modificatorios a este Contrato Modificatorio previo acuerdo. d
las Partes, conforme lo previsto en la Ley Aplicable. -.-.-.-.-.-. + ob

Treinta y dos punto seis punto uno (32.6.1) En caso! E
celebración de contratos modificatorios a este Al (o)

Modificatorio en los cuales se varíe por circunstancias técnicas o

económicas, en un porcentaje igual o superior al veinte y cihto

por ciento (25%) del total de las inversiones estimadas para [el

Plan de Actividades (Anexo B) las actividades e Inversiones
comprometidas, se deberá modificar proporcionalmente la tarifa
correspondiente. iii cnc.
CLÁUSULA TRIGÉSIMA TERCERA
SOLUCIÓN DE CONTROVERSIAS

Treinta y tres punto uno (33.1) Negociaciones Directas
Obligatorias.- En todos los conflictos relacionados con la
aplicación, interpretación, ejecución, incumplimiento, así como
los efectos de una terminación: anticipada o cualquier otra
circunstancia relacionada con este Contrato Modificatorio, a

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S Pr >

Telefax: 252 0214 » 252 8969 + 255 8336 + 250 0086
email: principal O notariaterceraquito.com

143

ddi

, S” sborán intentar un arreglo directo entre ellas. Para ello
la. Parte! afectada deberá presentar una solicitud de
negociaciones directas. Para este efecto, la Parte afectada
someterá el desacuerdo al representante legal de la otra Parte.
Si dentro del plazo de treinta (30) días de haberse referido el
desacuerdo, o aquel plazo que acuerden las Partes, éste no
hubiere sido resuelto, se observará el procedimiento previsto en
la cláusula treinta y tres punto dos (33.2), treinta y tres punto tres
(33.3) o en la cláusula treinta treinta y tres punto cuatro (33.4),
según fuese el Caso. nin

Treinta y tres punto dos (33.2) Mediación Facultativa.- A
falta de alcanzar un arreglo directo de las Partes según la
cláusula treinta y tres punto uno (33.1), cualquiera de las Partes
podrá someter las diferencias al proceso de mediación (i) a
cualquier centro de mediación registrado por el Consejo de la
Judicatura o (ii) al procedimiento arbitral previsto en la cláusula
treinta y tres punto cuatro (33.4). nn nr
Treinta y tres punto tres (33.3) Consultoría.- En caso de
discrepancias técnicas o económicas previstas en las cláusulas
cinco punto tres (5.3), ocho punto dos punto treinta y seis
(8.2.36), once punto dos (11.2), once punto tres (11.3), doce
punto seis punto tres (12.6.3), trece punto siete (13.7), quince
punto cuatro (15.4), quince punto siete punto tres (15.7.3),
dieciocho punto seis (18.6) y veintinueve punto uno punto dos
(29.1.2) de este Contrato Modificatorio, que no hayan sido
resueltas amigablemente entre las Partes según la cláusula
treinta y tres punto uno (33.1), la Contratista de manera

facultativa —podrá—eferir—as—diferencias—a—ut

144

4 =4> 8 6 3 DR. ROBERTO SALGADO SALGADO
NOTARIO

[ributaria.

) NOTARL
) TERCERA.
Treinta y tres punto tres punto uno (33.3

) efectos, la Parte afectada deberá notificar a la Secretaría

entre aquellos que figuren en ambas listas. Si no hubiese
) candidatos coincidentes o no existiere acuerdo en caso d

dos o más los candidatos coincidentes, las Partes hará

Treinta y tres punto tres punto tres (33.3.3) El Consulto|
deberá ser nominado y designado sobre la base de criterios da

imparcialidad y conocimiento técnico sobre la materia objeto de

la Consultoría. a o
a y
pte]

| Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 « 252 8969 + 255 8336 » 250 0086

email: principal Onotariaterceraquito.com

145

3864
146

-Treínta' y tres punto tres punto cuatro (33.3.4) Una vez
iniciado el procedimiento, no podrán existir reuniones directas
“entre una de las Partes con el Consultor sin la autorización de la
otra. Las Partes presentarán sus argumentos al Consultor
dentro de los treinta (30) días calendario a partir de la fecha de
su designación. Las Partes proporcionarán al Consultor toda la
información, por escrito o en audiencia oral con la evidencia que
consideren que razonablemente requiere para llegar a su;
dictamen. im. l
Treinta y tres punto tres punto cinco (33.3.5) El Consultor.

designado elaborará y entregará el dictamen a las Partes en el'
y
plazo de sesenta (60) días desde la fecha de su designación.-.-.- :

Treinta y tres punto tres punto seis (33.3.6) Si surgiere una '
diferencia entre las Partes acerca del sentido, interpretación o !

alcance del dictamen, cualquiera de ellas podrá solicitar su

corrección o aclaración mediante comunicación dirigida al
Consultor y a la otra Parte, dentro del plazo de quince días de
notificado el dictamen. ici
Treinta y tres punto tres punto siete (33.3.7) El dictamen del
Consultor tendrá efecto vinculante y será definitivo para las

Treinta y tres punto tres punto ocho (33.3.8) Sin embargo,
dentro del plazo de quince días de notificado el dictamen o la
corrección o aclaración, las Partes podrán solicitar la revisión de
la decisión conforme el procedimiento de arbitraje previsto en la
cláusula treinta y tres punto cuatro -(33.4), únicamente en los

Siguientes CASOS: nn In nn nn S.-

Y
146

147 =

Si el Consultor se hubiere extralimitado

TERCERA . mz . 7 . o . z
(b) Si se demuestra corrupción, vinculación o conflicto de inter

é
del Consultor en la materia objeto de la controversia; y, sl

| /
Treinta y tres punto tres punto nueve (33.3.9) El inicio!del
arbitraje suspenderá la decisión del Consultor. -.-.-.-.-.-.-.-.-.-, -.-.

Treinta y tres punto tres punto diez (33.3.10) Los gastos
honorarios que demande la intervención del Consultor serán ppr
cuenta de la Parte solicitante, a menos que la Secretaría
decidiese que sean por cuenta de las dos Partes, F
proporciones iguales. Para estos efectos la Contratista solicitar

el pronunciamiento respectivo a la Secretaría al momento de

notificar la intención de contar con un consultor conformi

cláusula treinta y tres punto tres punto uno (33.3.1). -.-.-.-.-.-.4. .

Treinta y tres punto cuatro (33.4) Arbitraje.- En todos ||
conflictos relacionados con la aplicación,  interpretaci

ejecución, incumplimiento, así como los efectos de u
terminación anticipada del contrato o cualquier violación de
Ley Aplicable u otra circunstancia relacionada con este Contrati
Modificatorio, que no hayan sido solucionadas por negociaciones
directas según la cláusula treinta y tres punto uno (33.1), o en
virtud de la mediación según la cláusula treinta y tres punto dos
(33.2), o que no hayan sido sometidas a dictamen de un

Consultor según la cláusula treinta y tres punto tres (33.3) o)

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 » 252 8969 » 255 8336 + 250 0086 prL-

email: principalO notariaterceraquito.com

147
-- 866
q

resus; asidefinitivamente mediante un arbitraje ad-hoc al amparo
del Reglamento de Arbitraje de la Comisión de las Naciones
“Unidas para el Derecho Mercantil Internacional, UNCITRAL del
año mil novecientos setenta y seis (1976). El arbitraje será
administrado según su cuantía por (i) la Corte Permanente de
Arbitraje con sede en La Haya, en casos cuya cuantía sea
indeterminada o supere los diez (10) millones de Dólares; y (ii) el
Centro de Arbitraje y Mediación de la Cámara de Comercio d
Quito en los demás Cas0sS. cocinan nn nn
Treinta y tres punto cuatro punto uno (33.4.1) El lugar de
arbitraje será: (a) Santiago de Chile, Chile, en el caso de |
cláusula treinta y tres punto cuatro (i) y (b) (33.4 (i) y (b) Quito;
Ecuador en el caso de la cláusula treinta y tres punto cuatr

Treinta y cuatro punto cuatro punto dos (33.4.2) El idioma
del procedimiento será el castellano. Cualquiera de las Partes
podrá presentar pruebas testimoniales o documentales en un

idioma distinto al castellano, siempre que esa Parte le provea a
la otra Parte una traducción escrita al castellano de dicha prueba
testimonial o documental. -.m.mimin inicien ntc.
Treinta y tres punto cuatro punto tres (33.4,3) El arbitraje
será en Derecho y la normativa aplicable al fondo de la
controversia será el derecho ecuatoriano. -.-.cimiicimininininos.s

Treinta y tres punto cinco (33.5) Constitución del Tribunal
Arbitral.- El Tribunal Arbitral estará compuesto por tres (3)

miembros. Cada una de las Partes designará a un árbitro, y el

tercero, que actuará como Presidente del Tribunal Arbitral, será

148
. 8 6 7 DR. ROBERTO SALGADO SALGADO
1 á 3 NOTARIO. 2
¡ NOTARIA

Mlesignado de común acuerdo por los dos árbitrios

ES

NoTar¡2l Una Parte se abstiene de designar a un arbitilo. 0

TERCER éuarenta y cinco (45) días calendario contados” aá”partir”

notificación del inicio del procedimiento, o si los dos árbitros

contados a partir de la fecha de designación de los primeros [dos
árbitros, cualquiera de las Partes podrá solicitar su designación
(a) al Secretario de la Corte Permanente de Arbitraje con fede
en La Haya en el caso de la cláusula treinta y tres punto chatro
(33.4(1), o (b)) al Director del Centro de Arbitraje y Mediación de

la Cámara de Comercio de Quito en el caso de la cláusula de ta

y tres punto cuatro (33.4(1)). Los árbitros para los arbi

administrados por la Corte Permanente de Arbitraje con sed

La Haya no deberán tener la misma nacionalidad de las Partes,

salvo pacto en Contrario. -.-.-.=.=.0. 0.0 2. .-

así como también será la vía para la resolución de controversias
derivadas de cualquier Tratado sobre Promoción y Protección de
Inversiones que pudiera ser invocado por la Contratista. -.-.-.-.-.-

Treinta y tres punto siete (33.7) Exclusión de ciertas
materias del ámbito del arbitraje y atribución de jurisdicción
a tribunales y cortes nacionales.- Todas las controversias que
se deriven de una declaratoria de caducidad o guarden relación

con sus efectos, no podrán ser resueltas mediante +. |

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S pz >
Telefax: 252 0214 + 252 8969 » 255 8336 « 250 0086

email: principal Onotariaterceraquito.com

149
deber:

! Ecuador.

"Las controversias sobre actos de la administración tributaria
serán resueltas por los tribunales competentes del Ecuador. -.-.-

Treinta y tres punto ocho (33.8) Costos.- El costo del
procedimiento será cubierto en partes iguales, a no ser que el
Tribunal, en su laudo, decida lo contrario.

Treinta y tres punto nueve (33.9) Ejecución del Laudo.- El
Laudo que dicte el Tribunal Arbitral será de cumplimiento
obligatorio para las Partes, sin perjuicio de los recursos previstos
por la ley del lugar del arbitraje (lex arbitri).

CLÁUSULA TRIGÉSIMA CUARTA
COMPROMISOS Y DECLARACIONES ADICIONALES

Treinta y cuatro punto uno (34.1) Transferencia de
Tecnología.- La Contratista se compromete a propiciar, facilitar
y permitir en términos razonables sus experticias técnicas y
tecnologías apropiadas para que sean usadas para la prestación
de los servicios, incluyendo aquellas tecnologías que mejor
puedan incrementar el rendimiento económico o los resultados
de los Yacimientos desarrollados y operados según este
Contrato Modificatorio. La Contratista se compromete también a
esforzarse para que el personal ecuatoriano que sea contratado
o asignado a posiciones gerenciales o técnicas dentro de la
organización de la Contratista, reciba adiestramiento en el uso
de tales tecnologías cuando la Contratista las utilicen en el
Proyecto. an -

TERCERfecnología a la Secretaría, a las empresas

- 869 sl

DR. ROBERTO SALGADO SALGADO

- NOTARIO

> 151 [SOT
4 ES

¡Treinta y cuatro punto uno punto uno (34.1.1) ñ

ARIA TERCE

participen en la ejecución del Proyecto. -.-.-.-.=.=.=.=.=.=.=.=.=.=.=.=.=/-

Treinta y cuatro punto tres (34.3) Partes Independie

Las Partes declaran que a través de este Contrato Modific

Parte tendrá la autoridad o el derecho, o presentarse como $
tuviese, de asumir, crear, modificar o extinguir cualq
obligación de cualquier tipo, expresa o implícita, en nombre o

cuenta de cualquier otra Parte. La Contratista será considerk
en todo momento como una contratista independiente Ide

servicios y será responsable de sus propias acciones. -.-.-.-.-.-|-

Treinta y cuatro punto cuatro (34.4) Terceros Beneficiarios.-
Salvo en la medida en que se haya acordado expresamente lo
contrario dentro de este Contrato Modificatorio, este Contrato
Modificatorio y todas y cada una de sus estipulaciones son del

L

beneficio exclusivo de las Partes y sus cesionarios autorizados.
É ? VA

Dir.: Jorge Washington E4-59 y Ay. Amazonas, Edif. Rocafuerte, 5to. piso, Of. 5 S
Telefax: 252 0214 + 252 8969 + 255 8336 » 250 0086

email: principal Onotariaterceraquito.com

151
-- 370
352
Por: tanto se entiende que este Contrato Modificatorio tiene un
tarácter Intuitu DOrSONEe. nn mm nninn,,
Treinta y cuatro punto cinco (34.5) Divisibilidad.- Si algún
tribunal, tribunal arbitral, árbitro o jurisdicción competente
considera ¡legal, inválida o inejecutable alguna de las
disposiciones o partes de este Contrato Modificatorio o su
aplicación: (i) esas disposiciones o partes podrán ser totalmente
separadas del resto de las disposiciones contractuales; (ii) este
Contrato Modificatorio se interpretará y hará valer como si dicha
disposición o parte ilegal, inválida o inejecutable jamás hubiere
formado parte del mismo; y (iii) las demás disposiciones de este
Contrato Modificatorio continuarán en pleno vigor y efecto, y no
se verán afectadas por la disposición o parte ¡legal, inválida o
inejecutable o por su separación de este Contrato Modificatorio.
Asimismo, en lugar de dicha disposición o parte ¡legal, inválida o
inejecutable, las Partes negociarán de buena fe el reemplazo de
la misma, con términos tan similares a ella como sea posible, y
que tengan carácter legal, válido y ejecutable. -.-.-.-.-..m.<.w.=,=,=,=.-

Treinta y cuatro punto seis (34.6) Compromiso contra la
Corrupción.- La Contratista declara y asegura que no ha hecho
ni ofrecido y que se compromete a no hacer ni ofrecer pagos,
préstamos u obsequios de dinero u objétos de valor, directa o
indirectamente a (i) un funcionario de autoridad pública
competente alguna ni a empleados de la Secretaría o del
Ministerio; (ii) un movimiento o partido político o miembro del
mismo, (ii) cualquier otra persona, cuando la Parte sepa o haya
tenido motivos para saber que cualquier parte de dicho pago,

152

E 871 DR. ROBERTO SALGADO SALGADO
NOTARIO

19

q3

TERCERA tra Persona o ente, cuando ese pago pudiere viola! las:

sorar,£andidato, partido político o miembro de éste; o (v)

cualquier jurisdicción pertinente. La Secretaría podrá dar por

necesarias y razonables para garantizar que

Treinta y cuatro punto siete (34.7) Negociación de

Contrato Modificatorio.- Las Partes declaran y reconoce

todas las cláusulas, anexos, términos, condiciones y, en gel
todo el contenido de este Contrato Modificatorio han
totalmente negociados, redactados y aceptados por a
Partes de buena fe y, en consecuencia, ninguna Parte pl
alegar en beneficio propio el desconocimiento de este Cont
Modificatorio o la autoría de ciertos términos y condiciones
este Contrato Modificatorio a la otra Parte. Asimismo, las Park
específicamente declaran y garantizan haber contado con la
representación legal apropiada, en el curso de la negociación y
redacción de este Contrato Modificatorio. -.-.-.-.-.-.-.=.=.=.=.=.=.> ds

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 $
Telefax: 252 0214 + 252 8969 » 255 8336 » 250 0086

email: principal Onotariaterceraquito.com

153
. 872

CLÁUSULA TRIGÉSIMA QUINTA
REGISTROS, CUANTÍA Y GASTOS

Treinta y cinco punto uno (35.1) Gastos.- Los gastos que
ocasione la celebración de este Contrato Modificatorio y su
registro serán cubiertos por la Contratista. -.-.-.-.=..=.m.mi.oi.m.n..-

Treinta y cinco punto dos (35.2) Cuantía.- Por su naturaleza,

este Contrato Modificatorio es de cuantía indeterminada. -.-.-.-.-

Treinta y cinco punto tres (35.3) Registro de este Contrato.-
Dentro del plazo de treinta (30) días siguientes contados desde
la fecha de suscripción de este Contrato Modificatorio, la

Contratista deberá inscribirlo en el Registro de Hidrocarburos. -.-

Treinta y cinco punto cuatro (35.4) Ejemplares.- La
Contratista entregará diez (10) copias certificadas de este
Contrato Modificatorio a la Secretaría, la que dentro del término
de treinta (30) días, contados a partir de la Fecha de Vigencia,
entregará a la Contraloría General del Estado, Procuraduría
General del Estado, al Ministerio de Finanzas, al Ministerio del
Ambiente, Servicio de Rentas Internas y Banco Central del
Ecuador. Usted señor Notario, se servirá agregar las demás
cláusulas de rigor para la plena validez de este Contrato
Modificatorio. (FIRMADO) Abogado . Andrés Donoso F.,
Matrícula número ocho mil cincuenta del Colegio de Abogados
de Quito. HASTA AQUÍ LA MINUTA. Para la celebración de la
presente escritura pública, se observaron todos los preceptos
legales del caso y leída que les fue a los comparecientes
íntegramente por mí, el Notario, se ratifican en todo: lo dicho y

154

- 873 DR. ROBERTO SALGADO SALGADO
155 NOTARIO

Ingeniero Ramiro Cazar Ayala

Cr /7034) U/7

Frio aio

Señor Pablo FloresCueva
cl: ROS 9412755)

CLAS ]

' DR. GERMAN A. FLOR CISNEROS

Dir.: Jorge Washington E4-59 y Av. Amazonas, Edif. Rocafuerte, Sto. piso, Of. 5 S
Telefax: 252 0214 + 252 8969 » 255 8336 + 250 0086

email: principal Gnotariaterceraquito.com

155
Ministerio de
Recursos Naturales
No Renovables

Rupéblica del Ecuador

GOBIERNO NACIONAL DE
LA REPÚALICA DEL ECUADOR

MINISTERIO DE RECURSOS NATURALES NO
RENOVABLES

SECRETARÍA DE HIDROCARBUROS
REGISTRO DE HIDROCARBUROS

En cumplimiento a lo dispuesto en el artículo 12 de la Ley de Hidrocarburos, en
concordancia con el Acuerdo Ministerial Nro. 11549 de 3 de agosto de 1973,
INSCRIBO en el Registro de Hidrocarburos el Contrato Modificatorio a Contrato
de Prestación de Servicios para la Exploración y Explotación de Hidrocarburos
(PETROLEO CRUDO), en el Bloque Puma de la Región Amazónica
Ecuatoriana, suscrito el 21 de enero del 2011 entre el Estado ecuatoriano a
través de la Secretaría de Hidrocarburos y el Consorcio Pegaso, integrado por
las Compañías Campo Puma Oriente S.A., y Joshi Technologies International,
Inc., el que se registra a folios 719 al 1229.- Quito, a uno de febrero de dos mil

once.
A
PS dd,

ES
a

ÑS SECRETARIA BE 4)

RS

luan León Mera y Orellana E 3 MIOR Sw Pisa ms Tolf gti Fax ”

Nuestros recursos para el buen vivir
